Exhibit 10.1

 

Execution Version

 

 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of August 2, 2012,

(as amended and restated as of May 30, 2014)

 

among

 

PHH CORPORATION,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,

 

BANK OF AMERICA, N.A.,
CITIBANK, N.A.
MANUFACTURERS AND TRADERS TRUST COMPANY,
THE ROYAL BANK OF SCOTLAND PLC,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents,

 

BARCLAYS BANK PLC

 

as Documentation Agent

 

And

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

 

 

 

 

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

CITIGROUP GLOBAL MARKETS INC.

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

RBS SECURITIES INC.

WELLS FARGO SECURITIES, LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

DEFINITIONS

1

2.

THE LOANS

22

 

SECTION 2.1.    Commitments

22

 

SECTION 2.2.    Loans

22

 

SECTION 2.3.    Use of Proceeds

23

 

SECTION 2.4.    [Reserved]

23

 

SECTION 2.5.    Borrowing Procedure

23

 

SECTION 2.6.    [Reserved]

24

 

SECTION 2.7.    Refinancings

24

 

SECTION 2.8.    Fees

24

 

SECTION 2.9.    Repayment of Loans; Evidence of Debt

25

 

SECTION 2.10.    Interest on Loans

25

 

SECTION 2.11.    Interest on Overdue Amounts

26

 

SECTION 2.12.    Alternate Rate of Interest

26

 

SECTION 2.13.    Termination and Reduction of Commitments

26

 

SECTION 2.14.    Prepayment of Loans

27

 

SECTION 2.15.    Eurocurrency Reserve Costs

28

 

SECTION 2.16.    Reserve Requirements; Change in Circumstances

28

 

SECTION 2.17.    Change in Legality

30

 

SECTION 2.18.    Reimbursement of Lenders

30

 

SECTION 2.19.    Pro Rata Treatment

31

 

SECTION 2.20.    Right of Setoff

31

 

SECTION 2.21.    Manner of Payments; Special Application of Payments

31

 

SECTION 2.22.    Taxes

32

 

SECTION 2.23.    Certain Pricing Adjustments

36

 

SECTION 2.24.    Letters of Credit

37

 

SECTION 2.25.    Investment Grade Suspension

41

 

SECTION 2.26.    [Reserved]

41

 

SECTION 2.27.    [Reserved]

41

 

SECTION 2.28.    Defaulting Lenders

41

 

SECTION 2.29.    Replacement of Lenders

43

3.

REPRESENTATIONS AND WARRANTIES OF BORROWER

44

 

SECTION 3.1.    Corporate Existence and Power

44

 

SECTION 3.2.    Corporate Authority and No Violation

44

 

SECTION 3.3.    Governmental and Other Approval and Consents

44

 

i

--------------------------------------------------------------------------------


 

 

SECTION 3.4.    Financial Statements of the Borrower

44

 

SECTION 3.5.    No Material Adverse Change

45

 

SECTION 3.6.    Copyrights, Patents and Other Rights

45

 

SECTION 3.7.    Title to Properties

45

 

SECTION 3.8.    Litigation

45

 

SECTION 3.9.    Federal Reserve Regulations

45

 

SECTION 3.10.    Investment Company Act

45

 

SECTION 3.11.    Enforceability

45

 

SECTION 3.12.    Taxes

46

 

SECTION 3.13.    Compliance with ERISA

46

 

SECTION 3.14.    Disclosure

46

 

SECTION 3.15.    Environmental Liabilities

46

 

SECTION 3.16.    Borrowing Base

47

 

SECTION 3.17.    No Default or Event of Default

47

 

SECTION 3.18.    [Reserved]

47

 

SECTION 3.19.    Covenant Availability

47

 

SECTION 3.20.    Solvency

47

 

SECTION 3.21.    Foreign Assets Control Regulations and Anti-Money Laundering

47

 

SECTION 3.22.    Anti-Money Laundering, Patriot Act and Foreign Corrupt
Practices Act

48

4.

CONDITIONS OF LENDING

48

 

SECTION 4.1.    Conditions Precedent to Effectiveness

48

 

SECTION 4.2.    Conditions Precedent to Each Loan and Letter of Credit

49

5.

AFFIRMATIVE COVENANTS

50

 

SECTION 5.1.    Financial Statements, Reports, etc.

50

 

SECTION 5.2.    Corporate Existence; Compliance with Statutes

52

 

SECTION 5.3.    Insurance

52

 

SECTION 5.4.    Taxes and Charges

52

 

SECTION 5.5.    ERISA Compliance and Reports

52

 

SECTION 5.6.    Maintenance of and Access to Books and Records; Examinations

53

 

SECTION 5.7.    Maintenance of Properties

53

 

SECTION 5.8.    Guarantors

53

 

SECTION 5.9.    Compliance with Anti-Corruption Laws

53

6.

NEGATIVE COVENANTS

53

 

SECTION 6.1.    Limitation on Subsidiary Indebtedness and Borrower Indebtedness

53

 

SECTION 6.2.    Limitation on Transactions with Affiliates

56

 

SECTION 6.3.    Consolidation, Merger, Sale of Assets

56

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 6.4.    Limitations on Liens

57

 

SECTION 6.5.    Sale and Leaseback

59

 

SECTION 6.6.    Consolidated Net Worth

59

 

SECTION 6.7.    Ratio of Indebtedness To Tangible Net Worth

59

 

SECTION 6.8.    Accounting Practices

59

 

SECTION 6.9.    Restrictions Affecting Subsidiaries

59

 

SECTION 6.10.    Maintenance of Available Borrowing Capacity and Third Party
Fleet Financing Capacity

60

 

SECTION 6.11.    Limitation on Negative Pledge Clauses

60

 

SECTION 6.12.    Limitation on Certain Payments and Restricted Payments

61

 

SECTION 6.13.    Acquisitions

63

 

SECTION 6.14.    Line of Business

63

 

SECTION 6.15.    [Reserved]

63

 

SECTION 6.16.    2014 Convertible Notes Escrow Account

63

 

SECTION 6.17.    Use of Proceeds

63

7.

EVENTS OF DEFAULT

63

8.

THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

65

 

SECTION 8.1.    Administration by Administrative Agent

65

 

SECTION 8.2.    Advances and Payments

66

 

SECTION 8.3.    Sharing of Setoffs and Cash Collateral

66

 

SECTION 8.4.    Notice to the Lenders; Notice of Default

67

 

SECTION 8.5.    Liability of the Administrative Agent

67

 

SECTION 8.6.    Reimbursement and Indemnification

68

 

SECTION 8.7.    Agents in Its Individual Capacity

68

 

SECTION 8.8.    Independent Investigation by Lenders

69

 

SECTION 8.9.    Notice of Transfer

69

 

SECTION 8.10.    Successor Administrative Agent

69

 

SECTION 8.11.    Resignation of an Issuing Lender; Duties of Issuing Lender

70

 

SECTION 8.12.    Syndication Agents and Documentation Agent

70

9.

[RESERVED]

70

10.

MISCELLANEOUS

70

 

SECTION 10.1.    Notices

70

 

SECTION 10.2.    Survival of Agreement, Representations and Warranties, etc.

71

 

SECTION 10.3.    Successors and Assigns; Syndications; Loan Sales;
Participations

71

 

SECTION 10.4.    Expenses

74

 

SECTION 10.5.    Indemnity

74

 

SECTION 10.6.    CHOICE OF LAW

75

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 10.7.    No Waiver

75

 

SECTION 10.8.    Extension of Maturity

75

 

SECTION 10.9.    Amendments, etc.

75

 

SECTION 10.10.    Severability

76

 

SECTION 10.11.    SERVICE OF PROCESS; WAIVER OF JURY TRIAL

76

 

SECTION 10.12.    Headings

77

 

SECTION 10.13.    Execution in Counterparts

77

 

SECTION 10.14.    Entire Agreement

77

 

SECTION 10.15.    Language

77

 

SECTION 10.16.    Confidentiality

77

 

SECTION 10.17.    USA PATRIOT Act

78

 

SECTION 10.18.    No Fiduciary Duty

78

 

SECTION 10.19.    Release of Subsidiary Guarantors

79

 

SECTION 10.20.    Excluded Subsidiaries

79

 

SECTION 10.21.    Reaffirmation

80

 

SCHEDULES

 

1.1A                      Commitments

1.1B                      Excluded Subsidiaries

2.24                        Existing Letters of Credit

5.1(c)                 Existing Mortgage Warehouse Facilities and Servicing
Advance Facilities

6.1                               Existing Indebtedness of Material Subsidiaries
and Subsidiary Guarantors

6.4                               Existing Liens

6.13                        Potential Acquisitions

 

EXHIBITS

 

A                                       Form of Assignment and Assumption

B                                       Form of Compliance Certificate

C                                       Form of Borrowing Request

D                                       Form of U.S. Tax Compliance Certificate

E                                        Form of Borrowing Base Certificate

F                                         Form of Subsidiary Guarantee

G                                       Form of Amendment and Reaffirmation of
Guarantee

 

iv

--------------------------------------------------------------------------------

 


 

AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”), dated as of August 2,
2012 (as amended and restated as of May 30, 2014), among PHH CORPORATION, a
Maryland corporation (the “Borrower”), the Lenders referred to herein, BANK OF
AMERICA, N.A., CITIBANK, N.A., MANUFACTURERS AND TRADERS TRUST COMPANY, THE
ROYAL BANK OF SCOTLAND PLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
syndication agents, BARCLAYS BANK PLC, as documentation agent, and JPMORGAN
CHASE BANK, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders.

 

INTRODUCTORY STATEMENT

 

The Borrower, certain of the Lenders, certain other parties and the
Administrative Agent are parties to the Amended and Restated Credit Agreement,
dated as of August 2, 2012, as amended prior to the Restatement Date (the
“Existing Credit Agreement”), pursuant to which, among other things, the
Borrower obtained a revolving Tranche A Facility (as defined therein) in an
aggregate principal amount of $250,000,000 and a revolving Tranche B Facility
(as defined therein) in an aggregate principal amount of $50,000,000. 
Capitalized terms used in this Introductory Statement shall have the meanings
set forth in this Agreement unless the context otherwise requires.

 

The Borrower has requested that the Tranche B Facility be terminated, the
Commitment of each Tranche A Lender be increased by the amount of its Tranche B
Commitment resulting in a Tranche A Facility in an aggregate principal amount of
$300,000,000 and certain other amendments to the Existing Credit Agreement be
made.

 

The Borrower, the Lenders and the Administrative Agent desire to amend and
restate the Existing Credit Agreement pursuant to this Agreement and to continue
the Borrower’s payment and performance obligations under the Existing Credit
Agreement, as amended and restated hereby.

 

1.              DEFINITIONS

 

For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article 2.

 

“ABR Spread” shall mean, at any date or for any period of determination, the ABR
Spread that would be in effect on such date pursuant to the chart set forth in
Section 2.23 based on the rating of the Index Debt.

 

“Act” shall have the meaning assigned to such term in Section 10.17.

 

“Acquisition” shall have the meaning assigned to such term in Section 6.13.

 

“Adjusted LIBOR” shall mean, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards to the nearest 1/16
of 1% if not already an integral multiple of 1/16 of 1%) equal to (a) LIBOR for
such Interest Period multiplied by (b) the Statutory Reserves.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors (or persons performing similar functions) of
such controlled Person or (ii) direct or cause the direction of the management
and policies of such controlled Person whether by contract or otherwise.

 

“Agents” shall mean the collective reference to the Administrative Agent, the
Syndication Agents and the Documentation Agent.

 

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the amount of such
Lender’s Commitments then in effect or, if the Commitments have been terminated,
the amount of such Lender’s Extensions of Credit then outstanding.

 

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

 

“Alternate Base Rate” shall mean for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greatest of (a) the Prime Rate in effect for such day, (b) the
Federal Funds Effective Rate in effect for such day plus ½ of 1% and (c) the
Adjusted LIBOR that would be calculated as of such day (or if such day is not a
Business Day, the immediately preceding Business Day) in respect of a proposed
LIBOR Loan with a one month Interest Period plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR, respectively.

 

“Amendment and Reaffirmation of Guarantee” shall be in the form of Exhibit G
hereto.

 

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Law” shall mean all provisions of statutes, rules, regulations and
orders of governmental bodies or regulatory agencies applicable to a Person, and
all orders and decrees of all courts and arbitrators in proceedings or actions
in which the Person in question is a party.

 

“Asset Securitization Subsidiary” shall mean (i) any Subsidiary engaged solely
or substantially in the business of effecting asset securitization transactions
permitted by this Agreement and activities incidental thereto or (ii) any
Subsidiary whose primary purpose is to hold title or ownership interests in
vehicles, equipment, leases, mortgages, relocation assets, financial assets and
related assets under management and mortgage servicing advances.  For the
avoidance of doubt, the entities listed on Schedule 1.1B hereto under the
heading “Asset Securitization Subsidiaries” are Asset Securitization
Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” shall mean an agreement substantially in the form of
Exhibit A hereto, executed by the assignor, the assignee and the other parties
as contemplated thereby.

 

“Available Borrowing Capacity” shall mean committed borrowing capacity which may
be drawn (taking into account required reserves and discounts) upon or has been
drawn upon by the Borrower or any of its Subsidiaries under committed Mortgage
Warehouse Facilities (other than (i) uncommitted warehouse facilities provided
by Government-Sponsored Enterprises and (ii) facilities whose sole purpose is
for gestation financing).

 

“Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, the acquisition of any ownership
interest, or the exercise of control, in such Person by a Governmental Authority
or instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person to reject, repudiate, disavow or
disaffirm any obligations such as those under this Agreement or other agreements
to extend credit.

 

“Basis Point” shall mean 1/100th of 1%.

 

“Board” shall mean the Board of Governors of the Federal Reserve System.

 

“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
certain Lenders on a single date and as to which a single Interest Period is in
effect.

 

“Borrowing Base” shall mean, at any time, the sum of (a) the book value of all
unencumbered and unrestricted tangible assets (which, for the avoidance of
doubt, shall exclude goodwill) of the Borrower and its Consolidated Subsidiaries
other than mortgage servicing rights; plus (b) the product of (x) the book value
of the Borrower’s and the Subsidiary Guarantors’ Unencumbered Mortgage Servicing
Rights and (y) 75%; provided that cash, Cash Equivalents and accounts receivable
will be excluded in calculating the Borrowing Base.  For purposes of determining
the Borrowing Base, Unencumbered Mortgage Servicing Rights will be
marked-to-market on a daily basis.  For the avoidance of doubt, assets and
mortgage servicing rights will not be included in the Borrowing Base if there
are legal or contractual restrictions impairing or preventing the pledge of such
assets or mortgage servicing rights in whole or in part (other than, in the case
of mortgage servicing rights, restrictions imposed by guidelines of
Government-Sponsored Enterprises).

 

“Borrowing Base Compliance” shall mean, at any date of determination, the ratio
of the Borrowing Base to Unsecured Indebtedness (less the balance in the 2014
Convertible Notes Escrow Account at such time) is at least 1.20 to 1.00.

 

“Borrowing Request” shall mean a request made pursuant to Section 2.5
substantially in the form of Exhibit C.

 

3

--------------------------------------------------------------------------------


 

“Business Day” shall mean, with respect to any Loan, any day other than a
Saturday, Sunday or other day on which banks in New York City are permitted or
required by law to close; provided that when used in connection with a LIBOR
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in Dollars on the London Interbank Market (or such
other interbank eurocurrency market where the foreign currency and exchange
operations in respect of Dollars are then being conducted for delivery on the
first day of such Interest Period).

 

“Canadian Credit Facility” shall mean any revolving credit facility between or
among PHH Vehicle Management Services Inc., a Canadian subsidiary of the
Borrower, The Bank of Nova Scotia, the other lenders party thereto and any other
parties thereto, as approved by the Lenders and whose assets are excluded from
the Borrowing Base.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing
other than Indebtedness convertible into or exchangeable for Capital Stock of
the Borrower.

 

“Cash Collateral Account” shall mean a collateral account established with the
Administrative Agent, in the name of the Administrative Agent and under its sole
dominion and control, into which the Borrower shall from time to time deposit
Dollars pursuant to the express provisions of this Agreement requiring such
deposit.

 

“Cash Equivalents” shall mean (i) investments in commercial paper maturing in
not more than 270 days from the date of issuance which at the time of
acquisition is rated at least A—1 or the equivalent thereof by S&P, or P—1 or
the equivalent thereof by Moody’s, (ii) investments in direct obligations or
obligations which are guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having a maturity of not more than
three years from the date of acquisition, (iii) investments in certificates of
deposit maturing not more than one year from the date of origin issued by a
Lender or a bank or trust company organized or licensed under the laws of the
United States or any state or territory thereof having capital, surplus and
undivided profits aggregating at least $500,000,000 and in each case A rated or
better by S&P or Moody’s, (iv) money market mutual funds having assets in excess
of $2,000,000,000, (v) investments in asset-backed or mortgage-backed
securities, including investments in collateralized, adjustable rate mortgage
securities and those mortgage-backed securities which are rated at least AA by
S&P or Aa by Moody’s or are of comparable quality at the time of investment, and
(vi) banker’s acceptances maturing not more than one year from the date of
origin issued by a bank or trust company organized or licensed under the laws of
the United States or any state or territory thereof and having capital, surplus
and undivided profits aggregating at least $500,000,000, and rated A or better
by S&P or Moody’s.

 

“CFC” shall mean a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

 

4

--------------------------------------------------------------------------------


 

“CFC Holdco” shall mean any Domestic Subsidiary substantially all the assets of
which consist of Capital Stock of one or more CFCs.

 

“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the Securities and Exchange Commission thereunder as in effect on the
Closing Date), directly or indirectly, beneficially or of record, of ownership
or control of in excess of 35% of the voting common stock of the Borrower on a
fully diluted basis at any time, (ii) if at any time, individuals who at the
Closing Date constituted the Board of Directors the Borrower (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors at the Closing Date or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office, (iii) any “change in control”
of the Borrower or similar event (however denominated) under any agreement
referred to in Section 6.12(a)(v) or (iv) the Borrower is required by the
holders of any Indebtedness of the Borrower to repay or redeem such Indebtedness
as a result of a Delisting if the conditions in Section 6.12(c) (excluding
clause (i)(y) thereof) would not be satisfied.

 

“Closing Date” shall mean August 2, 2012.

 

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations issued thereunder, as now and hereafter in effect, or any successor
provision thereto.

 

“Commitments” shall mean the aggregate Tranche A Commitments.

 

“Commitment Period” shall mean for any Lender the period from and including the
Closing Date to but not including the Termination Date or such earlier date on
which the Commitments shall have been terminated in accordance with the terms
hereof.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time and any successor statute thereto.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 22, 2012.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.

 

“Consolidated Net Worth” shall mean, at any date of determination, all amounts
which would be included on a balance sheet of the Borrower and its Consolidated
Subsidiaries under stockholders’ equity as of such date in accordance with GAAP.

 

“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Convertible Notes” shall mean any convertible notes issued by the Borrower and
outstanding on the Closing Date and any other convertible notes issued by the
Borrower after the Closing Date having terms customary for convertible notes, as
determined by the Borrower.

 

“Credit Party” shall mean the Administrative Agent, the Issuing Lenders or any
other Lender.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified) has not been satisfied, provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (a) upon the funding or payment by
such Lender of such portion or amount, (b) has notified the Borrower or any
Credit Party in writing that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing indicates that
such position is based on such Lender’s good faith determination that a
condition precedent to funding a loan under this Agreement cannot be satisfied)
or generally under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after written request by the
Administrative Agent or an Issuing Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Person’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event; provided that a Lender shall not be a Defaulting Lender solely by virtue
of any ownership interest, the acquisition of any ownership interest, or the
exercise of control, in such Person by a Governmental Authority or
instrumentality thereof.

 

“Delisting” shall have occurred at any time that the shares of common stock of
the Borrower are not listed for trading on any United States national securities
exchange.

 

“Disqualified Stock” shall mean that portion of any Capital Stock which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof), or upon the happening
of any event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof, in any case, on or prior to the 91st day after the Tranche A
Termination Date.

 

“Documentation Agent” shall mean Barclays Bank PLC.

 

“Dollars” and “$” and “US$” shall mean lawful currency of the United States.

 

6

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

 

“Environmental Laws” shall mean any and all federal, provincial, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning, any Hazardous Material or
environmental protection or health and safety, as now or at any time hereafter
in effect, including without limitation, the Clean Water Act also known as the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251 et seq., the Clean Air
Act, 42 U.S.C. §§ 7401 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Surface Mining Control and
Reclamation Act, 30 U.S.C. §§ 1201 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Superfund Amendment and Reauthorization Act of 1986, Public Law 99-499, 100
Stat. 1613, the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§
11001 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., the Occupational Safety and Health Act as amended, 29 U.S.C. § 655 and §
657, together, in each case, with any amendment thereto, and the regulations
adopted and publications promulgated thereunder and all substitutions thereof.

 

“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
may be amended, and the regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Loan Party or ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
any failure by any Pension Plan to satisfy the minimum funding standards (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Pension Plan, whether or not waived; (e) a determination that any Pension
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA); (f) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Pension Plan; (g) the
occurrence of any event or condition which might constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or the incurrence by any Loan Party or any of its ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, including but not limited to the imposition of any Lien in favor
of the PBGC or any Pension Plan; (h) the receipt by any Loan Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
an intention to

 

7

--------------------------------------------------------------------------------


 

terminate any Pension Plan or to appoint a trustee to administer any Pension
Plan under Section 4042 of ERISA; (i) the failure by any Loan Party or any of
its ERISA Affiliates to make any required contribution to a Multiemployer Plan
pursuant to Sections 431 or 432 of the Code; (j) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan; (k) the receipt by
any Loan Party or any of its ERISA Affiliates of any notice, or the receipt by
any Multiemployer Plan from a Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization, in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or terminated (within the meaning of Section 4041A of
ERISA); or (l) the failure by any Loan Party or any of its ERISA Affiliates to
pay when due (after expiration of any applicable grace period) any installment
payment with respect to Withdrawal Liability under Section 4201 of ERISA; and
(m) any Foreign Plan Event.

 

“Event of Default” shall have the meaning assigned to such term in Article 7.

 

“Exposure” shall mean, at any time, the sum of (i) the principal amount of the
Loans and (ii) the L/C Exposure.

 

“Excluded Subsidiary” shall mean any (i) Asset Securitization Subsidiary, (ii)
Subsidiary of which the Borrower and its wholly-owned Subsidiaries collectively
do not own Capital Stock representing at least 90% of the voting interests of
such Subsidiary, (iii) CFC, (iv) CFC Holdco, (v) Subsidiary with less than
$1,000,000 of consolidated assets as determined in accordance with GAAP and (vi)
Subsidiary that has been designated as an “Additional Excluded Subsidiary” on
Schedule 1.1B and any Subsidiary which has been designated by a financial
officer of the Borrower as an Excluded Subsidiary after the Closing Date
pursuant to Section 10.20.  Schedule 1.1B hereto lists all Excluded Subsidiaries
as of the Closing Date.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, and only for so long as, all or
a portion of the guarantee of such Subsidiary Guarantor of such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any such rule, regulation or
order) by virtue of such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of such Subsidiary
Guarantor becomes or would otherwise have become effective with respect to such
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to the Swap for which such guarantee is or
becomes illegal.

 

“Excluded Taxes” shall mean with respect to any Credit Party (i) Taxes imposed
on or measured by net income (however denominated), franchise Taxes (imposed in
lieu of net income Taxes), and branch profits Taxes, in each case, (a) imposed
as a result of such Credit Party being organized under the laws of, or having
its principal office or, in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (b) that are Other Connection Taxes, (ii) United States
federal withholding Taxes to the extent attributable to such Credit Party’s
failure to comply with Section 2.22(a), (iii) in the case of a Lender, United
States federal withholding Taxes that could be properly imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (a) such Lender acquires such interest in the Loan or Commitment or (b)
such Lender changes its lending office, except in

 

8

--------------------------------------------------------------------------------


 

each case to the extent that (x) such Lender’s assignor (if any) was entitled at
the time of assignment (or such Lender was entitled at the time it changed its
lending office) to receive additional amounts with respect to such Taxes
pursuant to Section 2.22, or (y) such Taxes are imposed as a result of the
assignment, designation of a new lending office, acquisition or the appointment
of a successor Agent at the request of the Borrower and (iv) United States
federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
Introductory Statement to this Agreement.

 

“Existing Letters of Credit” shall mean all letters of credit outstanding under
the Existing Credit Agreement immediately prior to the Closing Date.

 

“Existing Mortgage Warehouse Facilities” shall mean the mortgage warehouse
facilities and mortgage warehouse conduits listed on Schedule 5.1(c) as of the
Closing Date (which shall include, without limitation, the PHH Home Loans
Mortgage Warehouse Facilities).

 

“Extensions of Credit” shall mean, as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Loans held by such
Lender then outstanding and (b) such Lender’s Percentage of the aggregate L/C
Exposure then outstanding.

 

“Facility” shall mean the Tranche A Facility.

 

“Facility Fee” shall have the meaning assigned to such term in Section 2.8.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for the day of such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.  If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, for any reason,
including, without limitation, the inability or failure of the Administrative
Agent to obtain sufficient bids or publications in accordance with the terms
hereof, the Alternate Base Rate shall be determined without regard to clause (b)
of such defined term until the circumstances giving rise to such inability no
longer exist.  Any change in the Alternate Base Rate due to a change in the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Federal Funds Effective Rate.

 

“Fitch” shall mean Fitch Investors Service, Inc. and any successor thereto.

 

“FLRT Transaction” shall mean the series of transactions under which PHH Vehicle
Management Services Inc. (“PHH VMS”) securitizes leases through the transfer of
leased equipment, including related leases and lease rights (the “Securitized
Assets”), from PHH VMS

 

9

--------------------------------------------------------------------------------


 

to various Canadian Asset Securitization Subsidiaries, which then, directly or
indirectly, transfer the Securitized Assets (or portions thereof) to Fleet
Leasing Receivables Trust.

 

“Foreign Plan” shall mean each employee pension benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject
to US law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (A) the
failure to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan; (B) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered; or (C) the failure of any Foreign Plan to comply with
any material provisions of applicable law and regulations or with the material
terms of such Foreign Plan.

 

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fundamental Documents” shall mean this Agreement, the Subsidiary Guarantee and
any other ancillary documentation which is required to be, or is otherwise,
executed by the Borrower or any Subsidiary and delivered to the Administrative
Agent in connection with this Agreement.

 

“Funding Office” shall mean the office of the Administrative Agent specified in
Section 10.1 or such other office as may be specified from time to time by the
Administrative Agent or the respective Affiliate of the Administrative Agent as
its funding office by written notice to the Borrower and the Lenders.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
(except for accounting changes in response to FASB releases or other
authoritative pronouncements); provided, however, that all calculations made
pursuant to Sections 6.6 and 6.7 and the related definitions shall have been
computed based on such generally accepted accounting principles as are in effect
on the last day of the most recently completed fiscal quarter for which
financial statements were available prior to the Closing Date.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of the Borrowing Base or
financial covenants, standards or terms in this Agreement, then the Borrower and
the Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Required Lenders, the Borrowing Base and all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by FASB or, if applicable, the SEC. 
For the purposes of determining compliance with any provision of this Agreement
or any other Fundamental Document and any related definitions, the determination
of whether a lease is to be treated as an operating lease or a Capital Lease
shall be made without giving effect to any change in GAAP that becomes effective
on or after the Closing Date that would require operating leases to be treated
similarly to Capital Leases.

 

10

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any federal, provincial, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case, whether of the United States or
foreign (including any supra-national bodies such as the European Union or the
European Central Bank).

 

“Government-Sponsored Enterprise” shall mean (i) Fannie Mae, (ii) Freddie Mac,
(iii) Ginnie Mae or (iv) any other U.S. Department of Housing and Urban
Development entity.

 

“Guarantee” shall mean, as to any Person, any direct or indirect obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, Capital
Lease, dividend or other monetary obligation (“primary obligation”) of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including, without limitation, any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services, in each case, primarily for the purpose of
assuring the owner of any such primary obligation of the repayment of such
primary obligation or (d) as a general partner of a partnership or a joint
venturer of a joint venture in respect of indebtedness of such partnership or
such joint venture which is treated as a general partnership for purposes of
Applicable Law.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount (or portion thereof) of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder as determined by the
Borrower in good faith); provided that the amount of any Guarantee shall be
limited to the extent necessary so that such amount does not exceed the value of
the assets of such Person (as reflected on a consolidated balance sheet of such
Person prepared in accordance with GAAP) to which any creditor or beneficiary of
such Guarantee would have recourse.  Notwithstanding the foregoing definition,
the term “Guarantee” shall not include any direct or indirect obligation of a
Person as a general partner of a general partnership or a joint venturer of a
joint venture in respect of Indebtedness of such general partnership or joint
venture, to the extent such Indebtedness is contractually non-recourse to the
assets of such Person as a general partner or joint venturer (other than assets
comprising the capital of such general partnership or joint venture).

 

“Hazardous Materials” shall mean any flammable materials, explosives,
radioactive materials, hazardous materials, hazardous wastes, hazardous or toxic
substances, or similar materials defined as such in any Environmental Law.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of LIBOR.

 

“Indebtedness” shall mean (i) all indebtedness, obligations and other
liabilities of the Borrower and its Subsidiaries which are, at the date as of
which Indebtedness is to be determined, includable as liabilities in a
consolidated balance sheet of the Borrower and its Subsidiaries, other than
(v) accounts payable, accrued expenses and derivatives transactions entered into
in the ordinary course of business pursuant to hedging programs (provided that
such hedging programs are for non-speculative purposes), (w) advances from
clients obtained in the ordinary course of the relocation management services
business of the Borrower and its Subsidiaries, (x) current and deferred income
taxes and other similar liabilities, (y) minority interest and (z) liabilities
attributable to the conversion option in any Convertible Notes, plus
(ii) without duplicating any items included in Indebtedness pursuant to the
foregoing clause (i) (but excluding reinsurance

 

11

--------------------------------------------------------------------------------


 

obligations of Atrium Insurance Corporation and its successors and assigns), the
maximum aggregate amount of all liabilities of the Borrower or any of its
Subsidiaries under any Guarantee, indemnity or similar undertaking given or
assumed of, or in respect of, the indebtedness, obligations or other
liabilities, assets, revenues, income or dividends of any Person other than the
Borrower or one of its Subsidiaries and (iii) all other obligations or
liabilities of the Borrower or any of its Subsidiaries in relation to the
discharge of the obligations of any Person other than the Borrower or one of its
Subsidiaries.

 

“Indemnified Taxes” shall mean all Taxes and Other Taxes, but excluding any
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Loan Party under this Agreement or any other
Fundamental Document.

 

“Index Debt” shall have the meaning assigned to such term in Section 2.23.

 

“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months’ duration been applicable to such Borrowing, and, in addition, the date
of any refinancing or conversion of a Borrowing with, or to, a Borrowing of a
different Interest Rate Type.

 

“Interest Period” shall mean (a) as to any LIBOR Borrowing (i) the period
commencing on the date of such Borrowing, and ending one week after the date of
such Borrowing or (ii) the period commencing on the date of such Borrowing, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3, 6 or,
subject to each Lender’s approval, 12 months thereafter, as the Borrower may
elect and (b) as to any ABR Borrowing, the period commencing on the date of such
Borrowing and ending on the earliest of (i) the next succeeding March 31,
June 30, September 30 or December 31, (ii) the Tranche A Termination Date and
(iii) the date such Borrowing is refinanced with a Borrowing of a different
Interest Rate Type in accordance with Section 2.7 or is prepaid in accordance
with Section 2.14; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of LIBOR Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) no
Interest Period with respect to any LIBOR Borrowing may be selected which would
result in the aggregate amount of LIBOR Loans having Interest Periods ending
after any day on which a Commitment reduction is scheduled to occur being in
excess of the Total Tranche A Commitment scheduled to be in effect after such
date.  Interest shall accrue from, and including, the first day of an Interest
Period to, but excluding, the last day of such Interest Period.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.

 

“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined.

 

12

--------------------------------------------------------------------------------


 

“Interpolated Rate” shall have the meaning assigned to such term in the
definition of LIBOR.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Lender” shall mean JPMorgan Chase Bank and/or such other of the Lenders
as may be designated in writing by the Borrower and which agrees in writing to
act as such in accordance with the terms hereof.

 

“Joint Lead Arrangers” shall mean the collective reference to J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup
Global Markets Inc., Manufacturers, Traders Trust Company and RBS Securities
Inc. and Wells Fargo Securities, LLC.

 

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.

 

“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding plus (without
duplication) the face amount of all drafts which have been presented under
Letters of Credit but have not yet been paid or have been paid but not
reimbursed.  Each Lender shall be deemed to hold its Percentage of the aggregate
L/C Exposure.

 

“Lender” shall mean each Tranche A Lender.

 

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

 

“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans
or ABR Loans, as the case may be, are made or maintained and for the account of
which all payments of principal of, and interest on, such Lender’s LIBOR Loans
or ABR Loans are made, as notified to the Administrative Agent from time to
time.

 

“Letter of Credit Agreement” shall mean a letter of credit agreement referenced
in Section 2.24(g).

 

“Letters of Credit” shall mean the letters of credit issued pursuant to
Section 2.24.

 

“LIBOR” shall mean, with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate is not available at such time for such
Interest Period (an “Impacted Interest Period”) with respect to Dollars, then
LIBOR shall be the Interpolated Rate at such time.  “Interpolated Rate” means,
at any time, the rate per annum

 

13

--------------------------------------------------------------------------------


 

determined by the Administrative Agent (which determination will be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which such Screen Rate is available in Dollars) that is shorter than
the Impacted Interest Period and (b) the Screen Rate for the shortest period
(for which such Screen Rate is available for Dollars) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to LIBOR in accordance with the provisions of Article 2 (other than
ABR Loans).

 

“LIBOR Spread” shall mean, at any date or for any period of determination, the
LIBOR Spread that would be in effect on such date or during such period pursuant
to the chart set forth in Section 2.23 based on the rating of the Index Debt.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind whatsoever (including any conditional sale or other title
retention agreement, any lease in the nature thereof or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction).

 

“Loans” shall mean the Tranche A Loans.

 

“Loan Parties” shall mean the Borrower and each Subsidiary Guarantor (and each,
a “Loan Party”).

 

“Majority Facility Lenders” shall mean the holders of more than 50% of the
aggregate unpaid principal amount of the Exposure outstanding under the Tranche
A Facility (or, prior to any termination of the Tranche A Commitments, the
holders of more than 50% of the Total Tranche A Commitments).

 

“Margin Stock” shall be as defined in Regulation U of the Board.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any other Fundamental Document or the rights
and remedies of the Administrative Agent and the Lenders hereunder or
thereunder.

 

“Material Disposition” shall mean the sale, spinoff, carve-out or similar
disposition of or with respect to all or any material portion of the fleet
business or the mortgage business of the Borrower and its Subsidiaries.

 

“Material Subsidiary” shall mean any Domestic Subsidiary of the Borrower or any
Subsidiary of the Borrower which principally transacts business in the United
States, in each case, which together with its Subsidiaries at the time of
determination had assets constituting 10% or more of Consolidated Assets,
accounts for 10% or more of Consolidated Net Worth, or accounts for 10% or more
of the revenues of the Borrower and its Consolidated Subsidiaries for the
Rolling Period immediately preceding the date of determination.

 

“Moody’s” shall mean Moody’s Investors Service Inc.

 

14

--------------------------------------------------------------------------------


 

“Mortgage Warehouse Facilities” shall mean (i) the Existing Mortgage Warehouse
Facilities and (ii) each other credit facility or conduit for the warehousing or
gestation of mortgages that provides financing to the Borrower or any of its
Subsidiaries.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean, in connection with any sale or disposition, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment or principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees and other professional and transactional fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such sale or
disposition and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and amounts provided as a reserve
in accordance with GAAP against any liability associated with such sale or
disposition (including, without limitation, pension or other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligation of such sale or disposition); provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve.

 

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

 

“Obligations” shall mean (i) the obligation of the Borrower to make due and
punctual payment of principal of, and interest on (including post-petition
interest, whether or not allowed), the Loans, the Facility Fee, reimbursement
obligations in respect of Letters of Credit, and all other monetary obligations
of the Borrower to the Administrative Agent, any Issuing Lender or any Lender
under this Agreement or the other Fundamental Documents or with respect to any
Interest Rate Protection Agreements entered into between the Borrower or any of
its Subsidiaries and any Lender and (ii) the obligations of each Subsidiary
Guarantor under the Subsidiary Guarantee.

 

“OFAC” shall have the meaning assigned to such term in Section 3.21.

 

“Other Connection Taxes” shall mean, with respect to any Credit Party, Taxes
imposed as a result of a present or former connection between such Credit Party
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Fundamental Document, or sold or assigned an interest in any Loan or Fundamental
Document).

 

“Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing, or similar Taxes or any other excise
or property Taxes, charges or similar levies arising from any payment made
hereunder or from the execution, delivery, performance, enforcement, or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Fundamental Document,
excluding, however, such Taxes imposed as a result of a transfer or assignment
(other than a transfer or assignment that occurs at the request of the
Borrower).

 

15

--------------------------------------------------------------------------------


 

“Participant” shall have the meaning assigned to such term in Section 10.3(g).

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.3(g).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Pension Plan” shall mean any Plan subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA.

 

“Percentage” shall mean the Tranche A Percentage; provided that in the case of
Section 2.28 when a Defaulting Lender shall exist, “Percentage” shall be
computed disregarding any Defaulting Lender’s Commitments, Loans and L/C
Exposure.

 

“Permitted Encumbrances” shall mean Liens permitted under Section 6.4.

 

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or government or any agency or
political subdivision thereof.

 

“PHH Home Loans Intercompany Credit Agreement” shall mean the intercompany loan
agreement and the promissory note related thereto between PHH Corporation and
PHH Home Loans, LLC, as borrower, providing for working capital to PHH Home
Loans, LLC, dated as of December 11, 2009, as modified, supplemented, amended or
restated from time to time.

 

“PHH Home Loans Mortgage Warehouse Facilities” shall mean the agreements listed
on Schedule 5.1(c) hereto and any amendments, modifications, refinancing,
replacements or additions thereto, whether in the same facility or a different
Mortgage Warehouse Facility, from time to time.

 

“Plan” shall mean an employee pension benefit plan described in Section 3(2) of
ERISA, other than a Multiemployer Plan, in respect of which any Loan Party or
any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4062 or Section 4069 of ERISA be deemed to be) a “contributing sponsor”
as defined in Section 4001(a)(13) of ERISA.

 

“Prime Rate” shall mean the rate per annum publicly announced by the entity
which is the Administrative Agent from time to time as its prime rate in effect
at its principal office in New York City.  For purposes of this Agreement, any
change in the Alternate Base Rate due to a change in the Prime Rate shall be
effective on the date such change in the Prime Rate is announced as effective.

 

“Pro Forma Basis” shall mean, in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty (30) days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.

 

16

--------------------------------------------------------------------------------


 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and Section 4975(c) of the Code.

 

“Rating Agency” and “Rating Agencies” shall have the meaning assigned to such
term in Section 2.23.

 

“Register” shall have the meaning assigned to such term in Section 10.3(e).

 

“REO Assets” of a Person shall mean a real estate asset owned by such Person and
acquired as a result of the foreclosure or other enforcement of a lien on such
asset securing a Servicing Advance or loans and other mortgage-related
receivables purchased or originated by the Borrower or any of its Subsidiaries
in the ordinary course of business.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA, with respect to a Pension Plan, other than those
events as to which notice is waived pursuant to PBGC Reg. § 4043 as in effect on
the date hereof (no matter how such notice requirement may be changed in the
future).

 

“Required Lenders” shall mean Lenders holding Commitments representing more than
50% of the aggregate Commitments or at any time after the Commitments have
expired or terminated in full, Lenders holding more than 50% of the aggregate
principal amount of the Loans and L/C Exposure at such time, except that for
purposes of determining the Lenders entitled to declare the principal of and the
interest on the Loans and all other amounts payable hereunder or thereunder to
be forthwith due and payable pursuant to Article 7, “Required Lenders” shall
mean Lenders holding more than 50% of the aggregate principal amount of the
Loans and L/C Exposure at the time.

 

“Restatement Date” shall mean May 30, 2014.

 

“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.

 

“Sanctioned Country” shall mean at any time, a country or territory that is the
subject or target of any Sanctions.

 

“Sanctioned Person” shall mean at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or, if applicable to the Borrower and its Subsidiaries, by the United
Nations Security Council, the European Union or any EU member state, (b) any
Person located, operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or

 

17

--------------------------------------------------------------------------------


 

the U.S. Department of State, or (b) if applicable to the Borrower and its
Subsidiaries, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.

 

“Screen Rate” shall have the meaning assigned to such term in the definition of
LIBOR.

 

“SDN List” shall have the meaning assigned to such term in Section 3.21.

 

“Securitization Indebtedness” shall mean Indebtedness incurred by any structured
bankruptcy-remote Subsidiary of the Borrower which does not permit or provide
for recourse to the Borrower or any Subsidiary of the Borrower (other than such
structured bankruptcy-remote Subsidiary) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets of
such structured bankruptcy-remote Subsidiary).

 

“Servicing” shall mean loan servicing, sub-servicing rights and master servicing
rights and obligations including, without limitation, one or more of the
following functions (or a portion thereof): (a) the administration and
collection of payments for the reduction of principal and/or the application of
interest on a loan; (b) the collection of payments on account of Taxes and
insurance; (c) the remittance of appropriate portions of collected payments;
(d) the provision of full escrow administration; (e) the right to receive fees
and other compensation and any ancillary fees arising from or connected to the
assets serviced, earnings and other benefits of the related accounts and, in
each case, all rights, powers and privileges incident to any of the foregoing,
and expressly includes the right to enter into arrangements with third Persons
that generate ancillary fees and benefits with respect to the serviced assets;
(f) the realization on the security for a loan; and (g) any other obligation
imposed on a servicer pursuant to a Servicing Agreement.

 

“Servicing Advances” shall mean advances made by the Borrower or any of its
Subsidiaries in its capacity as servicer of any mortgage-related receivables to
fund principal, interest, escrow, foreclosure, insurance, tax or other payments
or advances when the borrower on the underlying receivable is delinquent in
making payments on such receivable; to enforce remedies, manage and liquidate
REO Assets; or that the Borrower or any of its Subsidiaries otherwise advances
in its capacity as servicer pursuant to any Servicing Agreement.

 

“Servicing Advance Facility” shall mean any funding arrangement with lenders,
any Government-Sponsored Enterprise or any other counterparty based in whole or
in part upon Servicing Advances under which funding is provided to the Borrower
or any of its Subsidiaries.

 

“Servicing Agreements” shall mean any agreement between one or more Persons
pursuant to which the Borrower or any of its Subsidiaries effects a Servicing,
including pooling and servicing agreements, sale and servicing agreements,
transfer and servicing agreements and agreements with third parties, in each
case, however denominated.

 

“Solvent” shall mean with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this

 

18

--------------------------------------------------------------------------------


 

definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

“Special Purpose Vehicle Subsidiary” shall mean PHH Caribbean Leasing, Inc. and
any Subsidiary engaged in the fleet-leasing management business that (i) is, at
any time, a party to one or more lease agreements with only one lessee, and
(ii) finances, at any one time, its investments in lease agreements or vehicles
with only one lender (which lender may be the Borrower if and to the extent that
such loans and/or advances by the Borrower are not prohibited hereby).

 

“Specified Senior Notes” shall mean the Borrower’s 7.125% Senior Notes due
March 1, 2013.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D of the Board) (or, at any time when such Lender may be
required by the Board or by any other Governmental Authority, whether within the
United States or in another relevant jurisdiction, to maintain reserves against
any other category of liabilities which includes deposits by reference to which
LIBOR is determined as provided in this Agreement or against any category of
extensions of credit or other assets of such Lender which includes any such
LIBOR Loans).  Such reserve percentages shall include those imposed under
Regulation D of the Board.  LIBOR Loans shall be deemed to constitute
Eurocurrency Liabilities and as such shall be deemed to be subject to such
reserve requirements without benefit of or credit for proration, exceptions or
offsets which may be available from time to time to any Lender under Regulation
D of the Board.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.  For the avoidance of doubt, Fleet Leasing Receivables Trust is
not a “Subsidiary”.

 

“Subsidiary Guarantee” shall mean the unconditional and irrevocable guarantee of
the Borrower’s Obligations provided by the Subsidiary Guarantors pursuant to the
Subsidiary Guarantee dated as of August 2, 2012 substantially in the form of
Exhibit F hereto, as in effect from time to time and as amended and reaffirmed
by the Amendment and Reaffirmation of Guarantee.

 

19

--------------------------------------------------------------------------------


 

“Subsidiary Guarantors” shall mean each of the Borrower’s direct, indirect,
existing and future Domestic Subsidiaries other than Excluded Subsidiaries.

 

“Supermajority Lenders” shall mean Lenders which have Commitments representing
at least 66-2/3% of the aggregate Commitments or, at any time after the
Commitments have expired or terminated in full, Lenders holding 66-2/3% of the
aggregate principal Dollar Equivalent Amount of the Loans and L/C Exposure at
such time.

 

“Suspension Period” shall mean any period that the ratings of the Borrower’s
Index Debt are equal to or better than at least two of the following: Baa3 from
Moody’s, BBB- from S&P and BBB- from Fitch (in each case with a stable or
positive outlook).

 

“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act and
any regulations related thereto.

 

“Swap Obligation” shall mean, with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Syndication Agents” shall mean Bank of America, N.A., Citibank, N.A.,
Manufacturers and Traders Trust Company, The Royal Bank of Scotland plc and
Wells Fargo Bank, National Association.

 

“Tangible Net Worth” shall mean, at any date of determination, Consolidated Net
Worth minus the aggregate book value of all intangible assets of the Borrower
and its Consolidated Subsidiaries as of such date in accordance with GAAP.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” shall mean the Tranche A Termination Date.

 

“Total Tranche A Commitment” shall mean, at any time, the aggregate amount of
the Lenders’ Tranche A Commitments as in effect at such time.

 

“Tranche A Commitment” shall mean, with respect to each Tranche A Lender, its
commitment to make Tranche A Loans to the Borrower hereunder and to participate
in Letters of Credit, in an aggregate principal and/or face amount not to exceed
at any time the amount set forth opposite such Lender’s name under the heading
“Tranche A Commitment” on Schedule 1.1A, as the same may be changed from time to
time pursuant to the terms hereof.

 

“Tranche A Facility” shall mean the credit facility constituted by the Tranche A
Commitments, the Tranche A Loans and the Letters of Credit.

 

“Tranche A Lender” shall mean each financial institution whose name appears on
Schedule 1.1A under the heading “Lenders” with a Tranche A Commitment and any
assignee of a Tranche A Lender pursuant to Section 10.3(b).

 

20

--------------------------------------------------------------------------------


 

“Tranche A Loans” shall mean the Loans made by the Tranche A Lenders to the
Borrower pursuant to a notice given by the Borrower under Section 2.5.  Each
Tranche A Loan shall be a LIBOR Loan or an ABR Loan.

 

“Tranche A Percentage” shall mean, with respect to each Tranche A Lender, the
percentage which such Tranche A Lender’s Tranche A Commitment then constitutes
of the Total Tranche A Commitment, or at any time after the Tranche A
Commitments have expired or terminated in full, the percentage which such
Tranche A Lender’s Tranche A Loans and L/C Exposure then constitute of the total
Tranche A Loans and L/C Exposure.

 

“Tranche A Termination Date” shall mean August 2, 2015.

 

“Tranche B Facility” shall have the meaning assigned to such term in the
Existing Credit Agreement.

 

“Tranche B Commitments” shall have the meaning assigned to such term in the
Existing Credit Agreement.

 

“Transferee” shall mean any (i) assignee of a Lender or (ii) Participant.

 

“2010 Indenture” shall mean the Indenture dated as of August 11, 2010 among PHH
Corporation and The Bank of New York Mellon Trust Company, N.A. (as modified,
supplemented, amended or restated from time to time).

 

“2014 Convertible Notes” shall mean the Borrower’s 4.0% Convertible Senior Notes
due 2014.

 

“2014 Convertible Notes Escrow Account” shall mean the escrow account to be
established by the Borrower with any Lender whom the Borrower elects in its sole
discretion from time to time. The terms of the escrow arrangements shall provide
that the Borrower may deposit up to $150,000,000 in the 2014 Convertible Notes
Escrow Account and may withdraw amounts from the 2014 Convertible Notes Escrow
Account solely to pay, redeem or purchase the 2014 Convertible Notes and pay
related interest and premiums (it being understood and agreed that the Borrower
may transfer all or any portion of such deposit from an escrow account with one
Lender to an escrow account with another Lender at any time).

 

“2016 Notes” shall mean the Borrower’s 9.25% Senior Notes due 2016.

 

“2017 Convertible Notes” shall mean the Borrower’s 6.00% Convertible Senior
Notes due 2017.

 

“Unencumbered Mortgage Servicing Rights” of a Person shall mean mortgage
servicing rights owned by such Person free and clear of any Liens and for which
no payment obligations are owed by such Person, or are required to be
distributed, to any third parties.

 

“United States” shall mean the United States of America.

 

“Unsecured Indebtedness” shall mean, without duplication, (i) the aggregate
principal amount of all unsecured Indebtedness for borrowed money of the
Borrower and its Subsidiaries, including the Facilities, (ii) the face amount of
all letters of credit issued for the account of the Borrower or any Subsidiary,
if the reimbursement obligation is unsecured, whether or not drawn,

 

21

--------------------------------------------------------------------------------


 

(iii) the aggregate principal amount of any unsecured notes and debt securities
issued by the Borrower or any Subsidiary, including, without limitation, the
Convertible Notes and (iv) the aggregate principal amount of any unsecured
Guarantee by the Borrower or any of its Subsidiaries of obligations of third
Persons of the type described in clauses (i) through (iii).

 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.22(a)(ii)(B)(3).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Working Day” shall mean any Business Day on which dealings in foreign
currencies and exchange between banks may be carried on in London and New York
City.

 

2.              THE LOANS

 

SECTION 2.1.    Commitments.  ·  Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Tranche A
Lender agrees, severally and not jointly, to make Tranche A Loans to the
Borrower in Dollars, at any time and from time to time on and after the Closing
Date and until the Tranche A Termination Date, in an aggregate principal amount
at any time outstanding not to exceed such Lender’s Tranche A Commitment minus
the sum of such Lender’s Tranche A Percentage of the current L/C Exposure,
subject, however, to the condition that at no time shall (i) the sum of (A) the
outstanding aggregate principal amount of all Tranche A Loans plus (B) the then
current L/C Exposure exceed (ii) the Total Tranche A Commitment.  During the
Tranche A Commitment Period, the Borrower may use the Tranche A Commitments of
the Lenders by borrowing, prepaying the Tranche A Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  All
Borrowings of Tranche A Loans shall be made ratably based on the then applicable
Tranche A Percentages.

 

(a)         On the Restatement Date, the Tranche B Facility and the Tranche B
Commitments shall be terminated and the amount of each Lender’s Tranche A
Commitment shall be increased by the amount of its Tranche B Commitment under
the Existing Credit Agreement.  Any Loans outstanding under the Tranche B
Facility on the Restatement Date shall be deemed to be advanced under the
Tranche A Facility.

 

(b)         [Reserved].

 

(c)          The Commitments of the Lenders may be terminated or reduced from
time to time pursuant to Section 2.13 or Article 7.

 

SECTION 2.2.    Loans.

 

(a)         Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Tranche A
Commitments in accordance with the procedures set forth in Section 2.5.  The
failure of any Lender to make any Loan required to be made by it shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan

 

22

--------------------------------------------------------------------------------


 

required to be made by such other Lender).  The Loans comprising any Borrowing
shall be (i) in the case of LIBOR Loans, in an aggregate principal amount that
is an integral multiple of $5,000,000 and not less than $10,000,000 and (ii) in
the case of ABR Loans, in an aggregate principal amount that is an integral
multiple of $500,000 and not less than $5,000,000 (or if less, an aggregate
principal amount equal to the remaining balance of the available Total Tranche A
Commitment).

 

(b)         Each Borrowing shall be comprised entirely of LIBOR Loans or ABR
Loans, as the Borrower may request pursuant to Section 2.5.  Each Lender may at
its option make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one
Interest Rate Type may be outstanding at the same time; provided that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in an aggregate of more than seven (or a higher number if approved by the
Administrative Agent) separate Loans of any Lender being outstanding hereunder
at any one time.  For purposes of the calculation required by the immediately
preceding sentence, LIBOR Loans having different Interest Periods, regardless of
whether they commence on the same date, shall be considered separate Loans and
all Loans of a single Interest Rate Type made on a single date shall be
considered a single Loan if such Loans have a common Interest Period.

 

(c)          Subject to Section 2.7, each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by making funds available at the
Funding Office no later than 1:00 P.M. New York City time in the case of LIBOR
Loans and 3:00 P.M. New York City time in the case of ABR Loans in each case in
immediately available funds.  Upon receipt of the funds to be made available by
the Lenders to fund any Borrowing hereunder, the Administrative Agent shall
disburse such funds by depositing them into an account of the Borrower
maintained with the Administrative Agent.  Loans shall be made by all the
Lenders pro rata in accordance with Section 2.1 and this Section 2.2.

 

(d)         All Loans shall be denominated in Dollars.

 

(e)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Tranche A Termination Date.

 

SECTION 2.3.    Use of Proceeds.

 

The proceeds of the Loans shall be used for working capital and general
corporate purposes.  After application of the proceeds of any Loan, not more
than 25% of the assets of the Borrower that are subject to a restriction on
sale, pledge, or disposal under this Agreement will be represented by Margin
Stock.

 

SECTION 2.4.    [Reserved].

 

SECTION 2.5.    Borrowing Procedure.

 

In order to effect a Borrowing, the Borrower shall hand deliver or telecopy (or
transmit by electronic communications pursuant to procedures approved by the
Administrative Agent) to the Administrative Agent a Borrowing Request (a) in the
case of a LIBOR Borrowing, not later than 11:00 a.m., New York City time, three
Working Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Borrowing.  Such notice shall be irrevocable and shall in each case
specify (A) whether the Borrowing then being requested is to be a LIBOR
Borrowing or an ABR Borrowing, (B) the date of such Borrowing (which

 

23

--------------------------------------------------------------------------------


 

shall be a Working Day) and the amount thereof and (C) if such Borrowing is to
be a LIBOR Borrowing, the Interest Period with respect thereto.  If no election
as to the Interest Rate Type of a Borrowing is specified in any such Borrowing
Request, then the requested Borrowing shall be an ABR Borrowing.  If no Interest
Period with respect to any LIBOR Borrowing is specified in any such Borrowing
Request, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  If the Borrower shall not have given notice in
accordance with this Section 2.5 of its election to refinance a Borrowing prior
to the end of the Interest Period in effect for such Borrowing, then the
Borrower shall (unless such Borrowing is repaid at the end of such Interest
Period) be deemed to have given notice of an election to refinance such
Borrowing with an ABR Borrowing.  The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.5 and of
each such Lender’s portion of the requested Borrowing.

 

SECTION 2.6.    [Reserved].

 

SECTION 2.7.    Refinancings.

 

(a)         The Borrower may elect from time to time to convert LIBOR Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 a.m., New York City time, on the proposed
conversion date, provided that any such conversion of LIBOR Loans may only be
made on the last day of an Interest Period with respect thereto.  The Borrower
may elect from time to time to convert ABR Loans to LIBOR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 a.m., New York City time, on the third Working Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a LIBOR Loan
when any Event of Default has occurred and is continuing and the Administrative
Agent or the Majority Facility Lenders have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

(b)         Any LIBOR Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no LIBOR Loan under a particular Facility may be continued as such when any
Event of Default has occurred and is continuing and the Administrative Agent has
or the Majority Facility Lenders have determined in its or their sole discretion
not to permit such continuations, and provided, further, that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso such
Loans shall be automatically converted to ABR Loans on the last day of such then
expiring Interest Period.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

SECTION 2.8.    Fees.

 

(a)         The Borrower agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31,
and on the date on which the Commitments of such Lender shall be terminated as
provided herein, a facility fee (a “Facility Fee”) at the rate per annum from
time to time in effect in accordance with Section 2.23, on the amount of the
Commitments of such Lender, whether used or unused, during the preceding quarter
(or shorter period commencing with the Closing Date, or ending with the
Termination Date or any date on which the Commitments of such Lender shall be
terminated).  All Facility Fees shall be computed on the basis of the actual
number of days elapsed in a year of 360 days.  The Facility Fee due to each
Lender shall commence to accrue on the Closing Date, shall be payable in arrears
and shall cease to accrue on the earlier of the Termination Date

 

24

--------------------------------------------------------------------------------


 

and the termination of the Commitments of such Lender as provided herein;
provided, that if any Lender continues to have any outstanding Exposure after
its Commitment terminates, then the Facility Fee shall continue to accrue on the
daily aggregate principal amount of such Lender’s Exposure for each day from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any outstanding Exposure.

 

(b)         The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

(c)          All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders.  Once paid, none of the fees shall be refundable under any
circumstances.

 

SECTION 2.9.    Repayment of Loans; Evidence of Debt.

 

(a)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent, for the account of each Lender, on the Termination Date,
the then unpaid principal amount of each Loan made to it.  The Borrower hereby
further agrees to pay to the Administrative Agent, for the account of each
Lender, interest on the unpaid principal amount of the Loans made to it from
time to time outstanding from the date hereof until payment in full thereof at
the rates per annum, and on the dates, set forth in Section 2.10.

 

(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

 

(c)          The Administrative Agent shall maintain the Register pursuant to
Section 10.3(e), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Interest Rate Type
thereof and each Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any sum received
by the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(d)         The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.9(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement.

 

SECTION 2.10.    Interest on Loans.

 

(a)         Subject to the provisions of Section 2.11 (i) the Tranche A Loans
comprising a LIBOR Borrowing shall bear interest at a rate per annum equal to
Adjusted LIBOR for the Interest Period in effect for such Borrowing plus the
applicable LIBOR Spread from time to time in effect and (ii) the Tranche A Loans
comprising an ABR Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may be
when determined by reference to the Prime Rate and over a year of 360 days at
all other times) at a rate per annum equal to Alternate Base Rate plus the
applicable ABR Spread from time to time in effect.

 

25

--------------------------------------------------------------------------------


 

(b)         [Reserved].

 

(c)          Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan.  The LIBOR or Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.

 

(d)         Interest and fees payable pursuant to this Agreement shall be
computed on the basis of a 360-day year for the actual days elapsed except as
provided in Section 2.10(a).

 

SECTION 2.11.    Interest on Overdue Amounts.

 

If the Borrower or shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall upon
demand by the Administrative Agent or Required Lenders from time to time pay
interest, to the extent permitted by Applicable Law, on such defaulted amount up
to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as applicable, in the case of amounts
bearing interest determined by reference to the Prime Rate and a year of 360
days in all other cases, equal to (a) in the case of the remainder of the then
current Interest Period for any LIBOR Loan, the rate applicable to such Loan
under Section 2.10 plus 2% per annum, (b) in the case of any ABR Loan, the rate
applicable to such Loan under Section 2.10 plus 2% per annum and (c) in the case
of amounts that do not relate to a particular Loan, the rate then applicable to
ABR Loans under Section 2.10 plus 2% per annum.

 

SECTION 2.12.    Alternate Rate of Interest.

 

In the event the Administrative Agent shall have determined that deposits in
Dollars in the amount of the requested principal amount of any LIBOR Loan are
not generally available in the London Interbank Market (or such other interbank
eurocurrency market where the foreign currency and exchange operations in
respect of Dollars are then being conducted for delivery on the first day of
such Interest Period), or, in the case of LIBOR Loans, that the rate at which
such deposits are being offered will not adequately and fairly reflect the cost
to any Lender of making or maintaining its portion of such LIBOR Loans during
such Interest Period, or that reasonable means do not exist for ascertaining
LIBOR, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopier notice of such determination to the Borrower and the
Lenders.  In the event of any such determination, until the Administrative Agent
shall have determined that circumstances giving rise to such notice no longer
exist, (a) any request by the Borrower for a LIBOR Borrowing pursuant to
Section 2.5 shall be deemed to be a request for an ABR Loan, (b) any Loans that
were to have been converted to LIBOR Loans shall be continued as ABR Loans and
(c) any outstanding LIBOR Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.  Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.

 

SECTION 2.13.    Termination and Reduction of Commitments.

 

(a)         The Tranche A Commitments of each Lender shall be automatically
terminated on the Tranche A Termination Date.

 

(b)         Subject to Sections 2.14(b) and (c), upon at least three Business
Days’ prior irrevocable written or telecopy notice to the Administrative Agent
(which shall promptly notify each Lender), the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Tranche A Commitment; provided that a notice of termination or reduction

 

26

--------------------------------------------------------------------------------


 

of the Commitments delivered by the Borrower may (i) state that such notice is
conditioned upon the effectiveness of one or more events specified therein, in
which case notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied or (ii) be revoked if otherwise approved by the
Administrative Agent; provided further that (i) each partial reduction shall be
in an integral multiple of $1,000,000 and in a minimum principal amount of
$10,000,000 and (ii) the Borrower shall not be entitled to make any such
termination or reduction that would reduce the Total Tranche A Commitment to an
amount less than the aggregate Exposure.

 

(c)          If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any sale or disposition permitted by
Section 6.3(d), the Total Tranche A Commitment shall be permanently reduced by
50% of such amount.

 

(d)         Each reduction in the Total Tranche A Commitment hereunder shall be
made ratably among the Lenders in accordance with their respective Tranche A
Commitments.  The Borrower shall pay to the Administrative Agent for the account
of the Lenders on the date of each termination or reduction in the Tranche A
Commitment, the Facility Fees on the amount of the Tranche A Commitments so
terminated or reduced accrued to the date of such termination or reduction.

 

SECTION 2.14.    Prepayment of Loans.

 

(a)         Prior to the Termination Date, the Borrower shall have the right at
any time, and from time to time, to prepay any Borrowing, in whole or in part,
subject to the requirements of Section 2.18 but otherwise without premium or
penalty, upon prior written or telecopy notice to the Administrative Agent
(which shall promptly notify each applicable Lender) before 2:00 p.m. New York
City time of at least one Business Day in the case of an ABR Loan, and of at
least three Working Days in the case of a LIBOR Loan; provided that each such
partial prepayment shall be in a minimum aggregate principal amount of
$1,000,000 or a whole multiple in excess thereof.

 

(b)         On any date when the sum of the amount of the Exposure (after giving
effect to any Borrowings effected on such date) exceeds the Total Tranche A
Commitment, the Borrower shall make a mandatory prepayment of the Loans in such
amount as may be necessary so that the aggregate Exposure after giving effect to
such prepayment does not exceed the Total Tranche A Commitment then in effect. 
Any prepayments required by this paragraph shall be applied to outstanding ABR
Loans up to the full amount thereof before they are applied to outstanding LIBOR
Loans.

 

(c)          From and after the Closing Date, the Borrower shall prepay the
Loans within 15 Business Days following any date on which the Borrower is not in
Borrowing Base Compliance to the extent necessary to cause Borrowing Base
Compliance.  If the Borrower is not in Borrowing Base Compliance after giving
effect to the prepayment of the Loans as described in the prior sentence, the
Borrower shall cash collateralize the outstanding Letters of Credit in the
manner contemplated by Section 2.24(h) to the extent necessary to cause
Borrowing Base Compliance.

 

(d)         Each notice of prepayment pursuant to this Section 2.14 shall
specify the specific Borrowing(s), the prepayment date and the aggregate
principal amount of each Borrowing to be prepaid, shall be irrevocable and shall
commit the Borrower to prepay such Borrowing(s) by the amount stated therein;
provided that if a notice of optional prepayment is given in connection with a
conditional notice of reduction or termination of the Tranche A Commitment, as
contemplated by Section 2.13, then such notice of prepayment may be revoked if
such reduction or termination is revoked in accordance with Section 2.13.  All
prepayments under this Section 2.14 shall be accompanied by accrued interest on
the principal amount being prepaid to the date of prepayment and any amounts due
pursuant to Section 2.18.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.15.    Eurocurrency Reserve Costs.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board)
(or, at any time when such Lender may be required by the Board or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which LIBOR is determined as provided in
this Agreement or against any category of extensions of credit or other assets
of such Lender which includes any such LIBOR Loans), additional interest on the
unpaid principal amount of each LIBOR Loan made to the Borrower by such Lender,
from the date of such Loan until such Loan is paid in full, at an interest rate
per annum equal at all times during the Interest Period for such Loan to the
remainder obtained by subtracting (i) LIBOR for such Interest Period from
(ii) the rate obtained by multiplying LIBOR as referred to in clause (i) above
by the Statutory Reserves of such Lender for such Interest Period.  Such
additional interest shall be determined by such Lender and notified to the
Borrower (with a copy to the Administrative Agent) not later than five Business
Days before the next Interest Payment Date for such Loan, and such additional
interest so notified to the Borrower by any Lender shall be payable to the
Administrative Agent for the account of such Lender on each Interest Payment
Date for such Loan.

 

SECTION 2.16.    Reserve Requirements; Change in Circumstances.

 

(a)         If the adoption of or any change in any Applicable Law or in the
interpretation or application thereof or compliance by any Credit Party with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:

 

(i)                                     shall subject such Credit Party to any
Taxes (other than (A) Indemnified Taxes and (B) Taxes described in clauses
(ii) through (iv) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits or other liabilities in or for the
account of, advances, loans or other extensions of credit (or participations
therein) by, or any other acquisition of funds by, any office of such Lender
that is not otherwise included in the determination of the LIBOR Spread; or

 

(iii)                               shall impose on such Credit Party any other
condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to such Credit
Party, by an amount that such Credit Party deems to be material, of making,
converting into, continuing or maintaining Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Credit
Party, upon its demand, any additional amounts necessary to compensate such
Credit Party for such increased cost or reduced amount receivable.  If any
Credit Party becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

28

--------------------------------------------------------------------------------


 

(b)         If, after the Closing Date, any Lender shall have determined in good
faith that the adoption after the date hereof of or any change after the date
hereof in any applicable law, rule, regulation or guideline regarding capital
adequacy or liquidity or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
(or any Lending Office of such Lender) with any request or directive regarding
capital adequacy or liquidity (in each case, whether or not having the force of
law) of any such Governmental Authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Lender’s capital
or on the capital of such Lender’s holding company, if any, as a consequence of
its obligations hereunder to a level below that which such Lender (or its
holding company) could have achieved but for such applicability, adoption,
change or compliance (taking into consideration such Lender’s policies or the
policies of its holding company, as the case may be, with respect to capital
adequacy or liquidity) by an amount deemed by such Lender to be material, then,
from time to time, the Borrower shall pay to the Administrative Agent for the
account of such Lender (or its holding company) such additional amount or
amounts as will compensate such Lender or such holding company for such
reduction upon demand by such Lender.

 

(c)          A certificate of a Lender setting forth in reasonable detail
(i) such amount or amounts as shall be necessary to compensate such Lender as
specified in paragraph (a) or (b) above, as the case may be, and (ii) the
calculation of such amount or amounts referred to in the preceding clause (i),
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay the Administrative Agent for the account of such
Lender the amount shown as due on any such certificate within 20 Business Days
after its receipt of the same.

 

(d)         Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased cost or reduction incurred more than six months prior
to the date that such Lender notifies the Borrower of such change in law and
that such Lender intends to demand compensation therefor; provided, further,
that if such increased cost is retroactive in nature, then the six month period
referred to in the previous proviso shall be extended to include the period of
retroactive effect thereof.  The protection of this Section 2.16 shall be
available to each Lender regardless of any possible contention of invalidity or
inapplicability of the law, regulation or condition which shall have been
imposed.

 

(e)          Each Lender agrees that, as promptly as practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
(i) would cause it to incur any increased cost under this Section 2.16,
Section 2.17, Section 2.22 or Section 2.24(g) or (ii) would require the Borrower
to pay an increased amount under this Section 2.16, Section 2.17,
Section 2.22(d) or Section 2.24(g), it will, if requested by the Borrower, use
its reasonable efforts (subject to the overall policy considerations of such
Lender) to make, fund or maintain the affected Loans of such Lender, or, if
applicable to participate in Letters of Credit, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to this Section 2.16, Section 2.17,
Section 2.22 or Section 2.24(g) would be materially reduced or the Taxes or
other amounts otherwise payable under this Section 2.16, Section 2.17 or
Section 2.22(d) would be materially reduced, and if, as determined by such
Lender, in its sole reasonable discretion, the making, funding or maintaining of
such Loans or Letters of Credit through such other Lending Office would not
otherwise materially adversely

 

29

--------------------------------------------------------------------------------


 

affect such Loans or Letters of Credit; provided that nothing in Section 2.29
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 2.16 or 2.22.

 

(f)           Notwithstanding anything herein to the contrary, (i) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

SECTION 2.17.  Change in Legality.

 

(a)         Notwithstanding anything to the contrary herein contained, if any
change in any law or regulation or in the interpretation thereof by any
Governmental Authority charged with the administration or interpretation thereof
shall make it unlawful for any Lender to make or maintain any LIBOR Loan or to
give effect to its obligations as contemplated hereby, then, by written notice
to the Borrower and to the Administrative Agent, such Lender may:

 

(i)                                     declare that LIBOR Loans will not
thereafter be made by such Lender hereunder, whereupon the Borrower shall
otherwise be prohibited from requesting LIBOR Loans from, and instead shall
borrow ABR Loans from, such Lender hereunder unless such declaration is
subsequently withdrawn; and

 

(ii)                                  require that all outstanding LIBOR Loans
made by it be converted to ABR Loans in which event (A) all such LIBOR Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in Section 2.17(b) and (B) all payments and prepayments of
principal which would otherwise have been applied to repay the converted LIBOR
Loans shall instead be applied to repay the ABR Loan resulting from the
conversion of such LIBOR Loans.

 

(b)         For purposes of this Section 2.17, a notice to the Borrower by any
Lender pursuant to Section 2.17(a) shall be effective on the date of receipt
thereof by the Borrower.

 

SECTION 2.18.  Reimbursement of Lenders.

 

The Borrower agrees to indemnify each Lender for, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from LIBOR
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment of LIBOR Loans on
a day that is not the last day of an Interest Period with respect thereto.  Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
applicable margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  Each Lender shall deliver to
the Borrower from time to time one or more

 

30

--------------------------------------------------------------------------------


 

certificates setting forth the amount of such loss (and in reasonable detail the
manner of computation thereof) as determined by such Lender, which certificates
shall be conclusive absent manifest error.  The Borrower shall pay to the
Administrative Agent for the account of each Lender the amount shown as due on
any certificate within thirty (30) days after its receipt of the same.

 

SECTION 2.19.  Pro Rata Treatment.

 

Except as permitted under Sections 2.1, 2.13, 2.15, 2.16(c), 2.17, 2.18 and
2.29, each Borrowing under the Tranche A Commitments and each reduction of the
Total Tranche A Commitment shall be allocated pro rata among the Lenders in
accordance with their respective Tranche A Commitments (or, if the Tranche A
Commitments shall have expired or been terminated, in accordance with the
respective principal amount of their Loans) and each payment or prepayment of
principal of any Borrowing and each payment of interest on the Loans shall be
allocated pro rata in accordance with the respective principal amount of the
Loans then held by the Lenders.  Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing
computed in accordance with Section 2.1, to the next higher or lower whole
Dollar amount.

 

SECTION 2.20.  Right of Setoff.

 

If any Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held by such
Lender and any other indebtedness at any time owing by such Lender to, or for
the credit or the account of, the Borrower, against any of and all the
Obligations now or hereafter existing under this Agreement and the Loans and
participations in Letters of Credit held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such Loans
and although such Obligations may be unmatured; provided, however, that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation,” no amounts received from, or setoff with respect to, any
Subsidiary Guarantor shall be applied to any Excluded Swap Obligations of such
Subsidiary Guarantor.  Each Lender agrees promptly to notify the Borrower after
any such setoff and application made by such Lender, but the failure to give
such notice shall not affect the validity of such setoff and application.  The
rights of each Lender under this Section 2.20 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have and
are subject to the provisions of Section 8.2.

 

SECTION 2.21.  Manner of Payments; Special Application of Payments.

 

(a)         All payments by the Borrower hereunder shall be made in immediately
available funds, without setoffs, deductions or counterclaims, at the Funding
Office no later than 4:00 p.m., New York City time, on the date on which such
payment shall be due.  Interest in respect of any Loan hereunder shall accrue
from and including the date of such Loan to, but excluding, the date on which
such Loan is paid or refinanced with a Loan of a different Interest Rate Type. 
All interest and principal payments in respect of any Loan shall be made in
Dollars.  All other payments shall also be made in Dollars.

 

(b)         If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.21(d) or (e), 2.24(d) or (e) or 8.6, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent in connection with this Agreement for the account of such
Lender for the benefit of the Administrative Agent or the Issuing Lender to
satisfy such Lender’s obligations to it under such

 

31

--------------------------------------------------------------------------------


 

Section until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

(c)          If LIBOR Loans become due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day.  If any payment on a LIBOR Loan becomes due and payable on a day other than
a Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(d)         Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a Borrowing that such Lender will not make the amount
that would constitute its share of such Borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the date of such Borrowing, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such Borrowing is not made
available to the Administrative Agent by such Lender with three Business Days
after the date of such Borrowing, the Administrative Agent shall also be
entitled to recover such amount with interest thereon at the rate per annum
applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower.

 

(e)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount.  If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate.  Nothing herein shall
be deemed to limit the rights of the Administrative Agent or any Lender against
the Borrower.

 

SECTION 2.22.  Taxes.

 

(a)         Forms.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under this Agreement or any other Fundamental Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the

 

32

--------------------------------------------------------------------------------


 

Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.22(a)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would materially prejudice the legal or commercial
position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under this Agreement or any other
Fundamental Document, properly completed and executed originals of the
applicable IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under this Agreement or
any other Fundamental Document, properly completed and executed originals of the
applicable IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)                                 properly completed and executed originals of
IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D-1 to the effect
that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section

 

33

--------------------------------------------------------------------------------


 

881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) properly completed and executed originals of the applicable IRS Form W-8BEN;

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, the applicable IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under this
Agreement or any other Fundamental Document would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

34

--------------------------------------------------------------------------------


 

(b)         The Borrower and the Administrative Agent shall be entitled to
deduct and withhold any and all present or future Taxes from payments hereunder,
if and to the extent that the Borrower or the Administrative Agent in good faith
determines that such deduction or withholding is required by Applicable Law,
including, without limitation, any applicable treaty.  In the event the Borrower
or the Administrative Agent shall so deduct or withhold Taxes from amounts
payable hereunder or under any other Fundamental Document, it (i) shall pay to
or deposit with the appropriate taxing authority in a timely manner the full
amount of Taxes it has deducted or withheld and (ii) as soon as practicable
after any payment of Taxes to a Governmental Authority pursuant to this
Section 2.22, shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(c)          Each assignee of a Lender’s interest in this Agreement in
conformity with Section 10.3 shall be bound by this Section 2.22, so that such
assignee will have all of the obligations and provide all of the forms and
statements and all indemnities, representations and warranties required to be
given under this Section 2.22.

 

(d)         In the event that any (a) withholding Taxes imposed by any
jurisdiction outside the United States shall become payable for any reason or
(b) United States withholding Taxes shall become payable that are Indemnified
Taxes, in respect of any sum payable hereunder or under any other Fundamental
Document to any Lender or the Administrative Agent (i) the sum payable by the
Borrower shall be increased as may be necessary so that after making all
required withholdings or deductions (including withholdings or deductions
applicable to additional sums payable under this Section 2.22) such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such withholdings or deductions been made,
(ii) the Borrower, such Lender or the Administrative Agent (as the case may be)
shall make such withholdings or deductions and (iii) the Borrower, such Lender
or the Administrative Agent (as the case may be) shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law.  In addition, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law
(or, at the option of the Administrative Agent, timely reimburse it for Other
Taxes).  The Borrower shall indemnify each Credit Party, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.22) payable or paid by such Credit Party or required to be
withheld or deducted from a payment to such Credit Party and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability, which shall include the original or a copy of a receipt, if any,
issued by such Governmental Authority evidencing payment, delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that any Loan Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.3(g) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with this Agreement or any other
Fundamental Document, and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby

 

35

--------------------------------------------------------------------------------


 

authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Fundamental
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 2.22(e).

 

(f)           Each party’s obligations under this Section 2.22 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and any other Fundamental Document.

 

(g)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.22 (including by the payment of
additional amounts pursuant to this Section 2.22), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(h)         For purposes of this Section 2.22, the term “Lender” includes the
Issuing Lender.

 

SECTION 2.23.  Certain Pricing Adjustments.

 

(a)         The Facility Fee, the applicable LIBOR Spread and the applicable ABR
Spread in respect of the Tranche A Commitments in effect from time to time shall
be determined in accordance with the following table:

 

S&P/Moody’s/Fitch Rating
Equivalent of the
Index Debt

 

Facility Fee
(in Basis Points)

 

Applicable LIBOR
Spread
 (in Basis Points)

 

Applicable
ABR Spread
(in Basis Points)

 

 

 

 

 

 

 

 

 

BB+/Ba1/BB+ or better

 

40.0

 

350.0

 

250.0

 

BB/Ba2/BB

 

50.0

 

375.0

 

275.0

 

BB-/Ba3/BB- or worse

 

60.0

 

400.0

 

300.0

 

 

(b)         [Reserved].

 

(c)          In the event the S&P, Moody’s and Fitch (collectively referred to
as the “Rating Agencies”, and each, a “Rating Agency”) ratings on the Borrower’s
senior non-credit enhanced unsecured long-term debt (“Index Debt”) are not
equivalent to each other, the second highest rating among S&P, Moody’s and Fitch
will determine the Facility Fee, the applicable LIBOR Spread and the applicable
ABR

 

36

--------------------------------------------------------------------------------


 

Spread; provided that, in the event that any two of the Rating Agencies have
equivalent ratings on the Index Debt, but the third Rating Agency’s rating of
the Index Debt differs, the Facility Fee, the applicable LIBOR Spread and the
applicable ABR Spread shall be determined by the ratings which are equivalent. 
In the event that (a) the Index Debt is rated by (i) Fitch and only one of S&P
or Moody’s, or (ii) only one of S&P or Moody’s (for any reason, including if S&P
or Moody’s shall cease to be in the business of rating corporate debt
obligations), and not by Fitch, or (b) if the rating system of any Rating Agency
shall change, then an amendment shall be negotiated in good faith (and shall be
effective only upon approval by the Borrower and the Supermajority Lenders) to
the references to specific ratings in the table above to reflect such changed
rating system or the unavailability of ratings from such Rating Agency
(including an amendment to provide for the substitution of an equivalent or
successor ratings agency).  In the event that the Index Debt is (i) not rated by
any Rating Agency or (ii) rated only by Fitch, then the Facility Fee, the
applicable LIBOR Spread and the applicable ABR Spread shall be deemed to be
calculated as if the lowest rating category set forth above applied.  Any
increase in the Facility Fee, the applicable LIBOR Spread and the applicable ABR
Spread determined in accordance with the foregoing table shall become effective
on the date of announcement or publication by the Borrower or the applicable
Rating Agency of a reduction in such rating or, in the absence of such
announcement or publication, on the effective date of such decreased rating, or
on the date of any request by the Borrower to the applicable Rating Agency not
to rate its Index Debt or on the date any of such Rating Agencies announces it
shall no longer rate the Index Debt.  Any decrease in the Facility Fee, the
applicable LIBOR Spread and the applicable ABR Spread shall be effective on the
date of announcement or publication by any of such Rating Agencies of an
increase in rating or in the absence of announcement or publication on the
effective date of such increase in rating.

 

SECTION 2.24.  Letters of Credit.  · · Upon the terms and subject to the
conditions hereof, each Issuing Lender agrees to issue Letters of Credit payable
in Dollars from time to time after the Closing Date and prior to the earlier of
the Tranche A Termination Date and the termination of the Tranche A Commitments,
upon the request of the Borrower, provided that (A) the Borrower shall not
request that any Letter of Credit be issued if, after giving effect thereto, the
sum of the then current L/C Exposure plus the aggregate principal amount of the
Tranche A Loans then outstanding would exceed the Total Tranche A Commitment,
(B) in no event shall any Issuing Lender issue (x) any Letter of Credit having
an expiration date later than five Business Days before the Tranche A
Termination Date or (y) any Letter of Credit having an expiration date more than
one year after its date of issuance, provided, further, that any Letter of
Credit with a 365-day duration may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above), (C) the Borrower shall not request that an
Issuing Lender issue any Letter of Credit if, after giving effect to such
issuance, the L/C Exposure would exceed $35,000,000, and (D) no Issuing Lender
shall be obligated to issue Letters of Credit if its L/C Exposure would exceed
an amount separately agreed upon by the Borrower and such Issuing Lender. 
Existing Letters of Credit listed on Schedule 2.24 hereto shall be deemed to be
issued on the Closing Date as Letters of Credit under this Agreement.  Letters
of Credit will be issued under the Tranche A Facility.

 

(i)                                     Immediately upon the issuance of each
Letter of Credit, each Tranche A Lender shall be deemed to, and hereby agrees
to, have irrevocably purchased from the applicable Issuing Lender a
participation in such Letter of Credit in accordance with its Tranche A
Percentage.

 

(ii)                                  Each Letter of Credit may, at the option
of the applicable Issuing Lender, provide that such Issuing Lender may (but
shall not be required to) pay all or any part of the maximum amount which may at
any time be available for drawing thereunder to the beneficiary thereof upon the
occurrence of an Event of Default and the acceleration of the maturity of the
Loans, provided that, if payment is not then due to such beneficiary, such

 

37

--------------------------------------------------------------------------------


 

Issuing Lender shall deposit the funds in question in an account with such
Issuing Lender to secure payment to such beneficiary and any funds so deposited
shall be paid to such beneficiary of such Letter of Credit if conditions to such
payment are satisfied or returned to the Administrative Agent for distribution
to the Lenders (or, if all Obligations shall have been paid in full in cash, to
the Borrower) if no payment to such beneficiary has been made and the final date
available for drawings under such Letter of Credit has passed.  Each payment or
deposit of funds by an Issuing Lender as provided in this paragraph shall be
treated for all purposes of this Agreement as a drawing duly honored by such
Issuing Lender under the related Letter of Credit.

 

(iii)                               The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit if such issuance would conflict with, or
cause the Issuing Lender or any Lender participating in such Letter of Credit to
exceed any limits imposed by, any Applicable Law.

 

(b)         Whenever the Borrower desires the issuance of a Letter of Credit, it
shall deliver to the Administrative Agent and the applicable Issuing Lender a
written notice no later than 1:00 p.m. (New York City time) at least five
Business Days prior to the proposed date of issuance provided, however, that the
Borrower and the Administrative Agent and such Issuing Lender may agree to a
shorter time period.  That notice shall specify (i) the Issuing Lender for such
Letter of Credit, (ii) the proposed date of issuance (which shall be a Business
Day), (iii) the face amount of such Letter of Credit, (iv) the expiration date
of such Letter of Credit and (v) the name and address of the beneficiary.  Such
notice shall be accompanied by a brief description of the underlying transaction
and upon the request of the applicable Issuing Lender, the Borrower shall
provide additional details regarding the underlying transaction.  Concurrently
with the giving of written notice of a request for the issuance of a Letter of
Credit, the Borrower shall specify a precise description of the documents and
the verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of such Letter of Credit, would require the applicable Issuing Lender to
make payment under such Letter of Credit; provided that the applicable Issuing
Lender, in its reasonable discretion, may require customary changes in any such
documents and certificates.  Upon issuance of any Letter of Credit, the
applicable Issuing Lender shall notify the Administrative Agent of the issuance
of such Letter of Credit.  Promptly after receipt of such notice, the
Administrative Agent shall notify each Tranche A Lender of the issuance and the
amount of each such Tranche A Lender’s respective participation therein.

 

(c)          The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith, and in the absence of gross negligence or willful misconduct, to be
genuine.  No Issuing Lender shall have any duty to inquire as to the accuracy or
authenticity of any draft or other drawing documents which may be presented to
it, but shall be responsible only to determine in accordance with customary
commercial practices, and in the absence of gross negligence or willful
misconduct, that the documents which are required to be presented before payment
or acceptance of a draft under any Letter of Credit have been delivered and that
they comply on their face with the requirements of that Letter of Credit.  The
obligations of the Borrower under this Section 2.24 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Issuing Lender, any beneficiary of a Letter of Credit or any other
Person.

 

(d)         Each Tranche A Lender agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance

 

38

--------------------------------------------------------------------------------


 

with the terms of this Agreement (or in the event that any reimbursement
received by the Issuing Lender shall be required to be returned by it at any
time), such Tranche A Lender shall pay to the Issuing Lender upon demand at the
Issuing Lender’s address for notices specified herein an amount equal to such
Tranche A Lender’s Tranche A Percentage of the amount that is not so reimbursed
(or is so returned).  Each Tranche A Lender’s obligation to pay such amount (and
to fund any amounts required to be funded pursuant to Section 2.24(e)) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Tranche A Lender may have against the Issuing lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 4, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Fundamental Document by the Borrower, any other Loan Party or any
other Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  If such reimbursement is not
made by any Lender in immediately available funds on the same day on which such
Issuing Lender shall have made payment on any such draft, such Lender shall pay
interest thereon to such Issuing Lender at a rate per annum equal to the Issuing
Lender’s cost of obtaining overnight funds in the New York Federal Funds
Market.  If any such amount required to be paid by any Tranche A Lender pursuant
to this paragraph (d) is not made available to the Issuing Lender by such
Tranche A Lender within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such Tranche A Lender, on
demand, such amount with interest thereon calculated from such third Business
Day at the rate per annum applicable to ABR Loans.  A certificate of the Issuing
Lender submitted to any Tranche A Lender with respect to any amounts owing under
this paragraph shall be conclusive in the absence of manifest error.

 

(e)          In the case of any draft presented under a Letter of Credit which
is required to be paid at any time on or before the Tranche A Termination Date
and provided that the conditions specified in Section 4.2 are then satisfied,
such payment shall constitute an ABR Loan hereunder, each Tranche A Lender shall
fund its portion (and the Administrative Agent shall forward such funded amounts
to the applicable Issuing Lender) of such payment based on its Tranche A
Percentage and interest shall accrue from the date the applicable Issuing Lender
makes payment of a draft under the Letter of Credit.  If any draft is presented
under a Letter of Credit and (i) the conditions specified in Section 4.2 are not
satisfied or (ii) if the Tranche A Commitments have been terminated, then the
Borrower will, upon demand by the Administrative Agent, pay to the applicable
Issuing Lender, in immediately available funds, the full amount of such draft
(or the portion thereof not funded by the Tranche A Lenders).  The Borrower’s
obligations under this Section 2.24 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaims or
defense to payment that the Borrower may have or have had against the Issuing
Lender, any beneficiary of a Letter of Credit or any other Person.  The Borrower
also agrees with the Issuing Lender that the Issuing Lender shall not be
responsible for, and the Borrower’s reimbursement obligations under
Section 2.24(e) shall not be affected by, among other things, the validity of
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.

 

39

--------------------------------------------------------------------------------


 

(f)           · The Borrower agrees to pay the following amount to each Issuing
Lender with respect to Letters of Credit issued by it hereunder:

 

(A)                               with respect to drawings made under any Letter
of Credit, interest, payable on demand, on the amount paid by such Issuing
Lender in respect of each such drawing from the date of the drawing to, but
excluding, the date such amount is reimbursed by the Borrower at a rate which is
at all times equal to 2% per annum in excess of the Alternate Base Rate plus the
applicable ABR Spread for the Tranche A Facility; provided that no such overdue
interest shall be payable if such reimbursement is made from the proceeds of
Loans pursuant to Section 2.24(e);

 

(B)                               with respect to the issuance, amendment or
transfer of each Letter of Credit and each drawing made thereunder, documentary
and processing charges in accordance with such Issuing Lender’s standard
schedule for such charges in effect at the time of such issuance, amendment,
transfer or drawing, as the case may be; and

 

(C)                               a fronting fee computed at the rate agreed to
by the Borrower and the applicable Issuing Lender, on the daily average face
amount of each outstanding Letter of Credit issued by such Issuing Lender, such
fee to be due and payable in arrears on and through the last day of each fiscal
quarter of the Borrower, on the Tranche A Termination Date and on the expiration
of the last outstanding Letter of Credit.

 

(ii)                                  The Borrower agrees to pay to the
Administrative Agent for distribution to each Tranche A Lender in respect of all
Letters of Credit outstanding, such Tranche A Lender’s share of a commission on
the maximum amount available from time to time to be drawn under such
outstanding Letters of Credit calculated at a rate per annum equal to the
applicable LIBOR Spread for such Lender from time to time in effect hereunder. 
Such commission shall be payable in arrears on and through the last day of each
fiscal quarter of the Borrower and on the later of the Tranche A Termination
Date and the expiration of the last outstanding Letter of Credit.

 

(iii)                               Promptly upon receipt by any Issuing Lender
or the Administrative Agent (as applicable) of any amount described in clause
(i)(A) or (ii) of this Section 2.24(f), or any amount described in
Section 2.24(e) previously reimbursed to the applicable Issuing Lender by the
Lenders, such Issuing Lender or the Administrative Agent (as applicable) shall
distribute to each Lender its share of such amount (for the appropriate
period).  Amounts payable under clauses (i)(B) and (i)(C) of this
Section 2.24(f) shall be paid directly to the Issuing Lender and shall be for
its exclusive use.

 

(g)          Each Issuing Lender may, at its discretion, require that the
Borrower enter into a separate letter of credit agreement by and between the
Borrower and such Issuing Lender (with respect to each Issuing Lender, a “Letter
of Credit Agreement”), which will more closely describe the procedures for
obtaining Letters of Credit, as well as describing the convention and protocols
by which Letters of Credit will be governed.  Each letter of credit issued under
a Letter of Credit Agreement will be deemed to be a Letter of Credit under this
Agreement.  To the extent there is a conflict between this Agreement and a
Letter of Credit Agreement, this Agreement shall control.

 

40

--------------------------------------------------------------------------------


 

(h)         If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s) or the Majority Facility Lenders may, at their
option, require the Borrower to deposit cash or Cash Equivalents in a Cash
Collateral Account in an amount equal to 103% of the L/C Exposure as of such
date or to furnish other security acceptable to the Administrative Agent and the
applicable Issuing Lender(s).  Any amounts so delivered pursuant to the
preceding sentence shall be applied to reimburse the applicable Issuing
Lender(s) for the amount of any drawings honored under Letters of Credit issued
by it; provided, however, that if prior to the Tranche A Termination Date, no
Event of Default is then continuing, the Administrative Agent shall return all
of such collateral relating to such deposit to the Borrower if requested by it.

 

(i)             If, at any time, the sum of the L/C Exposure and the aggregate
amount of Tranche A Loans exceeds the Total Tranche A Commitment, then the
Majority Facility Lenders may, at their option, require the Borrower to deposit
cash or Cash Equivalents in a Cash Collateral Account in an amount sufficient to
eliminate such excess or to furnish other security for such excess acceptable to
the Administrative Agent and the Issuing Lender(s).  Any amounts so delivered
pursuant to the preceding sentence shall be applied to reimburse the applicable
Issuing Lender(s) for the amount of any drawings honored under Letters of Credit
and to repay all funded participations therein of Tranche A Lenders; provided
that if subsequent to any such deposit such excess is reduced to an amount less
than the portion of such deposited amounts and no Default or Event of Default is
then continuing, the Borrower shall be entitled to receive such excess
collateral if requested by it.

 

(j)            Upon the request of the Administrative Agent, each Issuing Lender
shall furnish to the Administrative Agent copies of any Letter of Credit issued
by such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.

 

Notwithstanding the termination of the Commitments and the payment of the Loans,
the obligations of the Borrower under this Section 2.24 shall remain in full
force and effect until the Administrative Agent, each Issuing Lender and the
Tranche A Lenders shall have been irrevocably released from their obligations
with regard to any and all Letters of Credit.  To the extent that any provision
of any application related to any Letter of Credit is inconsistent with the
provisions of this Section 2.24, the provisions of this Section 2.24 shall
apply.

 

SECTION 2.25.  Investment Grade Suspension.  Notwithstanding any provision of
this Agreement to the contrary, during any Suspension Period
(i) Section 2.14(c) and Section 3.16 shall be suspended and (ii) the requirement
that the Subsidiary Guarantors provide guarantees of the Borrower’s Obligations
shall be suspended.

 

SECTION 2.26.  [Reserved].

 

SECTION 2.27.  [Reserved].

 

SECTION 2.28.  Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)         Facility Fees pursuant to Section 2.23 shall cease to accrue on the
unfunded Commitments of such Defaulting Lender;

 

41

--------------------------------------------------------------------------------


 

(b)         the Commitments (and the Loans and L/C Exposure) of such Defaulting
Lender shall not be included in determining whether all Lenders, the
Supermajority Lenders, the Majority Facility Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 10.9), provided that
any waiver, amendment or modification requiring the consent of all Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; and
provided further, that no waiver, amendment or modification of this Agreement
shall increase or extend the Commitments of any Defaulting Lender or decrease
the interest rate or fees payable to any Defaulting Lender without the consent
of such Defaulting Lender.

 

(c)          if any L/C Exposure exists at the time a Lender is a Defaulting
Lender then:

 

(i)                                     if no Default or Event of Default then
exists, all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Tranche A Percentages but only to the extent the sum of all non-Defaulting
Lenders’ Exposures plus such Defaulting Lender’s L/C Exposure does not exceed
the total of all non-Defaulting Lenders’ Tranche A Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent cash collateralize
for the benefit of the Issuing Lender only its obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.24(h) for so long as such L/C Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.24(f)(ii) with respect to such Defaulting Lender’s L/C
Exposure during the period such Defaulting Lender’s L/C Exposure is cash
collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the commissions
payable to the Lenders pursuant to Section 2.24(f)(ii) shall be adjusted in
accordance with such non-Defaulting Lenders’ Tranche A Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Facility Fees that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Tranche A Commitment that was
utilized by such L/C Exposure) and letter of credit fees payable under
Section 2.24(f)(ii) with respect to such Defaulting Lender’s L/C Exposure shall
be payable to the Issuing Lender until such L/C Exposure is reallocated and/or
cash collateralized; and

 

(d)         so long as such Lender is a Defaulting Lender, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding L/C Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.24(c), and participating interests in any newly
issued or increased Letter of Credit shall be

 

42

--------------------------------------------------------------------------------


 

allocated among non-Defaulting Lenders in a manner consistent with
Section 2.28(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent of any Tranche A
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Tranche A
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
the Issuing Lender shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Issuing Lender to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each reasonably determines that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the L/C Exposure
of the Tranche A Lenders shall be readjusted to reflect the inclusion of such
Lender’s Tranche A Commitment, if applicable, and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Tranche A Percentage.

 

SECTION 2.29.  Replacement of Lenders.

 

If any Lender (a) notifies the Administrative Agent that LIBOR Loans are no
longer available from such Lender pursuant to Section 2.17, (b) requests
compensation under Section 2.16 or 2.22(d), (c) becomes a Defaulting Lender or
(d) does not consent to any proposed amendment, supplement, modification,
consent or waiver of any provisions of this Agreement or any other Fundamental
Document that requires the consent of each of the Lenders or each of the Lenders
affected thereby (so long as the consent of the Required Lenders, the Majority
Facility Lenders or the Supermajority Lenders (if applicable) has been
obtained), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.3, provided the Borrower shall be obligated to pay the
processing and recordation fee referred to therein), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a participating interest in
any Letters of Credit is being assigned, the Issuing Lender), which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in unreimbursed payments under Letters of Credit, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts, including amounts owed pursuant
to Sections 2.18, 10.4 and 10.5), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or 2.22(d), such
assignment will result in a reduction in such compensation or payments,
(iv) until such time as such assignment shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Sections 2.16 or
2.22(d), as the case may be, (v) any such replacement shall not be deemed to be
a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender and (vi) in the case of any Lender
replaced pursuant to clause (d) above, such replacement Lender shall consent to
the applicable amendment, supplement, modification, consent or waiver.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

43

--------------------------------------------------------------------------------


 

3.              REPRESENTATIONS AND WARRANTIES OF BORROWER

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and participate in the Letters of Credit provided for herein, the Borrower
makes the following representations and warranties to the Administrative Agent
and the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and issuance of the Letters of Credit:

 

SECTION 3.1.  Corporate Existence and Power.

 

The Borrower and its Subsidiaries have been duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
incorporation and are in good standing or have applied for authority to operate
as a foreign corporation or other organizational form in all jurisdictions where
the nature of their properties or business so requires it, in each case (except
for any Loan Party), where the failure to be in good standing or have the
authority to operate as a foreign corporation or other organizational form would
have a Material Adverse Effect.  Each Loan Party has the corporate power to
execute, deliver and perform its obligations under this Agreement and the other
Fundamental Documents and other documents contemplated hereby and to borrow and
obtain other extensions of credit hereunder.

 

SECTION 3.2.  Corporate Authority and No Violation.

 

The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings and making of other extensions of
credit hereunder (a) have been duly authorized by all necessary corporate action
on the part of each Loan Party, (b) will not violate any provision of any
Applicable Law applicable to the Borrower or any of its Subsidiaries or any of
their properties or assets, (c) will not violate any provision of the
Certificate of Incorporation or By-Laws or other organizational documents of the
Borrower or any of its Subsidiaries, or any material Contractual Obligation of
the Borrower or any of its Subsidiaries, (d) will not be in conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under, any material indenture, agreement, bond, note or instrument and
(e) will not result in the creation or imposition of any Lien upon any property
or assets of the Borrower or any of its Subsidiaries other than pursuant to this
Agreement or any other Fundamental Document.

 

SECTION 3.3.  Governmental and Other Approval and Consents.

 

No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance (including the
borrowings and making of other extensions of credit hereunder) by each Loan
Party of this Agreement or the other Fundamental Documents.

 

SECTION 3.4.  Financial Statements of the Borrower.

 

The (a) audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries as of and for the fiscal year ended December 31, 2013,
(b) unaudited consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of March 31, 2014, together with the related unaudited
statements of income, shareholders’ equity and cash flows for the three-month
period then ended and (c) unaudited consolidating balance sheets and income
statements for each of the periods described in clauses (a) and (b) above, in
each case, fairly present in all material respects the consolidated (or, in the
case of clause (c) above, the consolidating) financial position of the Borrower
and its Consolidated Subsidiaries as at the dates indicated and the results of
operations and cash flows for the

 

44

--------------------------------------------------------------------------------


 

periods indicated in conformity with GAAP subject to normal year-end adjustments
in the case of such quarterly financial statements.

 

SECTION 3.5.  No Material Adverse Change.

 

Since December 31, 2013, there has been no event or circumstance which has had
or could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.6.  Copyrights, Patents and Other Rights.

 

Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, service marks, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.7.  Title to Properties.

 

Each of the Borrower and its Subsidiaries has good title or valid leasehold
interests to each of the properties and assets reflected on the balance sheets
referred to in Section 3.4, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, and all such properties and
assets will be free and clear of Liens, except Permitted Encumbrances.

 

SECTION 3.8.  Litigation.  There are no lawsuits or other proceedings pending
(including, but not limited to, matters relating to environmental liability),
or, to the knowledge of the Borrower, threatened, against or affecting the
Borrower or any of its Subsidiaries or any of their respective properties, by or
before any Governmental Authority or arbitrator, which could reasonably be
expected to have a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries is in default with respect to any order, writ, injunction, decree,
rule or regulation of any Governmental Authority, which default would have a
Material Adverse Effect.

 

SECTION 3.9.  Federal Reserve Regulations.

 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans, and no Letter of Credit, will be used, whether immediately,
incidentally or ultimately, for any purpose violative of or inconsistent with
any of the provisions of Regulation T, U or X of the Board.  Not more than 25%
of the value of the assets of the Borrower and its Subsidiaries on a
consolidated basis is represented by Margin Stock.

 

SECTION 3.10.  Investment Company Act.

 

Neither the Borrower nor any of its Subsidiaries is, and will not during the
term of this Agreement be an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 3.11.  Enforceability.

 

This Agreement and the other Fundamental Documents when executed will constitute
legal, valid and enforceable obligations (as applicable) of each Loan Party
(subject, as to enforcement, to

 

45

--------------------------------------------------------------------------------


 

applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity).

 

SECTION 3.12.  Taxes.

 

The Borrower and each of its Subsidiaries have filed or caused to be filed all
material federal, provincial, state, local and other Tax returns which are
required to be filed, and have paid or have caused to be paid all material Taxes
as shown on said returns or on any assessment made against it or any of its
property, and all other material Taxes, fees, or other charges imposed on it or
on any of its property by any Governmental Authority, to the extent that such
Taxes have become due, except as permitted by Section 5.4.  No material Tax Lien
has been filed, and to the knowledge of the Borrower, no material claim is being
asserted, with respect to any such Tax, fee or other charge.

 

SECTION 3.13.  Compliance with ERISA.

 

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (i) each of the Borrower and its Subsidiaries
and each of their respective ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to Plans
and the regulations and published interpretations thereunder; and (ii) no ERISA
Event or Foreign Plan Event has occurred or is reasonably expected to occur; and
(iii) all amounts required by applicable law with respect to, or by the terms
of, any retiree welfare benefit arrangement maintained by the Borrower or any of
its Subsidiaries or any ERISA Affiliate or to which the Borrower or any of its
Subsidiaries or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Statement of Financial Accounting Standards No. 106. 
The present value of all accumulated benefit obligations under each Pension Plan
(based on the assumptions used for purposes of Accounting Standards Codification
No. 715: Compensation-Retirement Benefits) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Pension Plan allocable to such accrued benefits by
more than an amount that could reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code) which is
subject to Section 4975 of the Code.

 

SECTION 3.14.  Disclosure.

 

As of the Closing Date, neither this Agreement nor the Confidential Information
Memorandum, at the time it was furnished and when taken as a whole with all
written information delivered (other than projections and information of a
general economic or industry-specific nature) and after giving effect to any
written supplements thereto, contained any untrue statement of a material fact
or omitted to state a material fact, under the circumstances under which it was
made, necessary in order to make the statements contained herein or therein not
misleading.  The Confidential Information Memorandum contains certain
projections relating to the Borrower and its Consolidated Subsidiaries. Such
projections are based on good faith estimates and assumptions believed by the
preparer to be reasonable at the time made, provided, however, that the Borrower
makes no representation or warranty that such assumptions will prove in the
future to be accurate or that the Borrower and its Consolidated Subsidiaries
will achieve the financial results reflected in such projections.  As of the
Closing Date, there is no fact known to the Borrower which, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

46

--------------------------------------------------------------------------------


 

SECTION 3.15.  Environmental Liabilities.

 

Except with respect to any matters, that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.16.  Borrowing Base.

 

The Borrower will be in Borrowing Base Compliance on the date each Loan is made
and each Letter of Credit is issued or increased, after giving effect to the
making of such Loan and the issuance or increase of such Letter of Credit.

 

SECTION 3.17.  No Default or Event of Default.

 

No Default or Event of Default has occurred and is continuing.

 

SECTION 3.18.  [Reserved].

 

SECTION 3.19.  Covenant Availability.

 

There is sufficient availability under Sections 4.06(b)(xi) and
4.08(a)(xxiii) of the 2010 Indenture to allow for the Subsidiary Guarantee
without triggering an obligation to provide a guarantee pursuant to the “equal
and ratable” clauses therein.

 

SECTION 3.20.  Solvency.

 

The Borrower and its Consolidated Subsidiaries, taken as a whole, are, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.

 

SECTION 3.21.  Foreign Assets Control Regulations and Anti-Money Laundering.

 

Each Loan Party and each Subsidiary of a Loan Party are, to their knowledge, in
compliance and will remain in compliance in all material respects with all
applicable U.S. economic sanctions laws, Executive Orders and implementing
regulations as promulgated by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.  To each Loan Party’s knowledge, no Loan
Party and no Subsidiary (i) is a Person designated by the U.S. government on the
list of the Specially Designated Nationals and Blocked Persons (the “SDN List”)
with which a U.S. Person cannot deal with or otherwise engage in business
transactions, (ii) is a Person who is otherwise the target of U.S. economic
sanctions laws such that a U.S. Person cannot deal or otherwise engage in
business transactions with such Person or (iii) is controlled by, or acts,
directly or indirectly, for or on behalf of, any person or entity on the SDN
List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Fundamental Document would be prohibited under U.S. law.

 

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees, and to the knowledge of the Borrower its
directors and agents, are

 

47

--------------------------------------------------------------------------------


 

in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

SECTION 3.22.  Anti-Money Laundering, Patriot Act and Foreign Corrupt Practices
Act.

 

Each Loan Party and each Subsidiary of a Loan Party are, to their knowledge, in
compliance with the applicable provisions of (a) the Trading with the Enemy Act,
and each of the foreign assets control regulations of the United States Treasury
Department and any other enabling legislation or executive order relating
thereto, (b) the Patriot Act, (c) the anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act, (d) the
Anti-Money Laundering Act of 1986, and (e) other federal or state laws relating
to anti-money laundering rules and regulations.  To the Loan Parties’ knowledge,
no part of the proceeds of any Loan will be used directly or indirectly for any
payments to any government official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977.

 

4.              CONDITIONS OF LENDING

 

SECTION 4.1.  Conditions Precedent to Effectiveness.

 

The effectiveness of the amendment and restatement of the Existing Credit
Agreement pursuant to this Agreement is subject to the following conditions
precedent:

 

(a)         This Agreement.  The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of the Borrower.

 

(b)         Corporate Documents for each Loan Party.  The Administrative Agent
shall have received a certificate of the Secretary or Assistant Secretary of
each Loan Party dated the Restatement Date and certifying (A) that attached
thereto is a true and complete copy of its certificate of incorporation and
by-laws (or the equivalent thereof) as in effect on the date of such
certification; (B) that attached thereto is a true and complete copy of
resolutions adopted by its Board of Directors (or the equivalent thereof)
authorizing the borrowings and other extensions of credit hereunder and the
execution, delivery and performance in accordance with their respective terms of
this Agreement and any other documents required or contemplated hereunder; and
(C) as to the incumbency and specimen signature of each of its officers
executing this Agreement or any other document delivered by it in connection
herewith (such certificate to contain a certification by another of its officers
as to the incumbency and signature of the officer signing the certificate
referred to in this paragraph (b)).

 

(c)          [Reserved].

 

(d)         Opinions of Counsel.  The Administrative Agent shall have received
the favorable written opinions, dated as of the Restatement Date and addressed
to the Administrative Agent and the Lenders, of (i) internal counsel of PHH
Corporation and (ii) Skadden, Arps, Slate, Meagher & Flom LLP.

 

(e)          Tranche B Interest and Facility Fees.  The Borrower shall have paid
to the Administrative Agent, for the account of the respective Tranche B Lenders
under the Existing Credit

 

48

--------------------------------------------------------------------------------


 

Agreement, all unpaid interest on the Tranche B Loans and all unpaid Facility
Fees accrued under the Existing Credit Agreement, in each case to the
Restatement Date.

 

(f)           No Material Adverse Change.  The Administrative Agent and the
Lenders shall be satisfied that since December 31, 2013, there has been no event
or circumstance which has had or could reasonably be expected to have a Material
Adverse Effect.

 

(g)          Payment of Fees.  The Administrative Agent shall be satisfied that
all amounts payable to the Administrative Agent and the other Lenders pursuant
hereto or with regard to the transactions contemplated hereby have been or are
simultaneously being paid.

 

(h)         Litigation.  No litigation shall be pending or, to any Loan Party’s
knowledge, threatened which would be reasonably likely to have a Material
Adverse Effect, or which could reasonably be expected to materially adversely
affect the ability of any Loan Party to fulfill its obligations hereunder or to
otherwise materially impair the interests of the Lenders.

 

(i)             Officer’s Certificate.  The Administrative Agent shall have
received a certificate of the chief executive officer, chief financial officer
or chief accounting officer of the Borrower certifying, as of the Closing Date,
(i) compliance with the conditions set forth in Sections 4.1(f), 4.1(h), 4.2(b),
4.2(c) and 4.2(d) hereof, (ii) pro forma compliance with Sections 6.6, 6.7 and
6.10 hereof and (iii) that, except in connection with the Subsidiary Guarantee
and the Amendment and Reaffirmation of Guarantee, none of the $300,000,000
basket amounts under Sections 4.06 and 4.08 of the 2010 Indenture have been
utilized.

 

(j)            Amendment and Reaffirmation of Guarantee.  The Administrative
Agent shall have received the Amendment and Reaffirmation of Guarantee
substantially in the form of Exhibit G hereto executed by each Subsidiary
Guarantor.  The Lenders hereby authorize the Administrative Agent to amend the
Subsidiary Guarantee in accordance with the terms set forth in the Amendment and
Reaffirmation of Guarantee.

 

SECTION 4.2.  Conditions Precedent to Each Loan and Letter of Credit.  The
obligation of the Lenders to make each Loan and of any Issuing Lender to issue
or amend a Letter of Credit, including the initial Loan hereunder, is subject to
the following conditions precedent:

 

(a)         Notice.  The Administrative Agent shall have received a notice with
respect to such Borrowing or Letter of Credit as required by Article 2 hereof.

 

(b)         Representations and Warranties.  The representations and warranties
set forth in Article 3 and in the other Fundamental Documents shall be true and
correct in all material respects (except to the extent any representations are
qualified by materiality, in which case, such representations shall be true in
all respects) on and as of the date of each Borrowing or the issuance of a
Letter of Credit hereunder (except to the extent that such representations and
warranties expressly relate to an earlier date) with the same effect as if made
on and as of such date; provided that this condition shall not apply to a
Borrowing which is solely refinancing outstanding Loans and which, after giving
effect thereto, has not increased the aggregate amount of outstanding Loans.

 

(c)          No Event of Default.  On the date of each Borrowing or the issuance
or amendment of a Letter of Credit hereunder, no Event of Default or Default
shall have occurred and be continuing on such date or after giving effect to the
Borrowing to be made on such date; provided that this condition shall not apply
to a Borrowing (other than a LIBOR Borrowing) which is solely refinancing
outstanding Loans and which, after giving effect thereto, has not increased the
aggregate amount of outstanding Loans.

 

49

--------------------------------------------------------------------------------


 

(d)   Borrowing Base Compliance.  The Borrower shall be in Borrowing Base
Compliance after giving effect to the making of such Loans and the issuance or
amendment of such Letters of Credit and shall deliver a certificate with
supporting calculations in reasonable detail establishing such compliance.

 

Each Borrowing or issuance or amendment of a Letter of Credit shall be deemed to
be a representation and warranty by the Borrower on the date of such Borrowing
or issuance or amendment of a Letter of Credit as to the matters specified in
paragraphs (b) and (c) of this Section 4.2.

 

5.     AFFIRMATIVE COVENANTS

 

For so long as the Commitments shall be in effect or any amount shall remain
outstanding or unpaid under this Agreement or there shall be any outstanding L/C
Exposure, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of its Subsidiaries to:

 

SECTION 5.1.                  Financial Statements, Reports, etc.

 

Deliver to each Lender:

 

(a)   As soon as is practicable, but in any event within 90 days after the end
of each fiscal year of the Borrower, (i) (A) consolidated and consolidating
statements of income (or operations) and consolidated and consolidating
statements of cash flows and changes in stockholders’ equity of the Borrower and
its Consolidated Subsidiaries for such year and the related consolidated and
consolidating balance sheets as at the end of such year, or (B) the Form 10-K
filed by the Borrower with the Securities and Exchange Commission (which shall
contain the consolidating financial statements described in the preceding clause
(A)) and (ii) if not included in such Form 10-K, an opinion of independent
certified public accountants of recognized national standing, which opinion
shall state that said consolidated financial statements fairly present in all
material respects the consolidated financial position and results of operations
of the Borrower and its Consolidated Subsidiaries as at the end of, and for,
such fiscal year and that such financial statements were prepared in accordance
with GAAP applied consistently throughout the periods reflected therein and with
prior periods and reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit;

 

(b)   As soon as is practicable, but in any event within 45 days after the end
of each of the first three fiscal quarters of each fiscal year, either (i) the
Form 10-Q filed by the Borrower with the Securities and Exchange Commission
(which shall contain the consolidating financial statements described in the
following clause (ii)) or (ii) the unaudited consolidated and consolidating
balance sheets of the Borrower and its Consolidated Subsidiaries, as at the end
of such fiscal quarter, and the related unaudited consolidated statements of
income and cash flows and consolidating statements of income for such quarter
and for the period from the beginning of the then current fiscal year to the end
of such fiscal quarter and the corresponding figures as of the end of the
preceding fiscal year, and for the corresponding period in the preceding fiscal
year, in each case, together with a certificate (substantially in the form of
Exhibit B) signed by the chief financial officer, the chief accounting officer,
treasurer or a vice president responsible for financial administration of the
Borrower to the effect that such financial statements, while not examined by
independent public accountants, reflect, in his opinion and in the opinion of
the Borrower, all adjustments necessary to present fairly in all material
respects the financial position of the Borrower and its Consolidated
Subsidiaries, as the case may be, as at the end of the fiscal quarter and the
results of their operations for the quarter then ended in conformity with GAAP
consistently applied, subject only to year-end and audit adjustments and to the
absence of footnote disclosure;

 

50

--------------------------------------------------------------------------------


 

(c)   Together with the delivery of the statements referred to in paragraphs (a)
and (b) of this Section 5.1, a certificate of the chief financial officer, chief
accounting officer or a vice president responsible for financial administration
of the Borrower, substantially in the form of Exhibit B hereto (i) stating
whether or not the signer has knowledge of any Default or Event of Default and,
if so, specifying each such Default or Event of Default of which the signer has
knowledge and the nature thereof, (ii) demonstrating in reasonable detail
compliance with the provisions of Sections 6.6, 6.7, 6.10 and 6.15, (iii)
setting forth in a schedule (in the form of Schedule 5.1(c) attached hereto) a
description of the Mortgage Warehouse Facilities and Servicing Advance
Facilities in effect on the last day of the most recently ended fiscal quarter
and (iv) setting forth in reasonable detail a description of repurchased
mortgage loans, repurchase requests (existing and new), indemnification requests
and payments made for such quarter and year to date periods, and comparisons to
comparable periods for the prior year;

 

(d)   As soon as practicable, but in any event within 90 days after the end of
each fiscal year of the Borrower, detailed projections of the Borrower and its
Consolidated Subsidiaries for the following two fiscal years;

 

(e)   Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the occurrence of any Default or Event of
Default, a certificate of the president, chief financial officer or chief
accounting officer of the Borrower specifying the nature and period of existence
of such Default or Event of Default and what action the Borrower has taken, is
taking and proposes to take with respect thereto;

 

(f)    Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of (i) the institution of any action, suit,
proceeding, investigation or arbitration by any Governmental Authority or other
Person against or affecting the Borrower or any of its Subsidiaries or any of
their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect or which relates to any Fundamental Document, prompt
notice thereof and such other information as may be reasonably available to it
(without waiver of any applicable evidentiary privilege) to enable the Lenders
to evaluate such matters;

 

(g)   Promptly upon any executive officer of the Borrower or any of its
Subsidiaries obtaining knowledge of the failure to maintain Borrowing Base
Compliance, prompt notice thereof specifying the period of such non-compliance,
the extent of such non-compliance and what actions the Borrower has taken, is
taking and proposes to take with respect thereto;

 

(h)   (i) On the Closing Date, and (ii) within ten Business Days following the
end of each calendar month thereafter, other than in the case of each calendar
month that is also the end of a fiscal quarter, in which case, within fifteen
Business Days following the end of such calendar month (or at such other times
as the Administrative Agent may reasonably request), a borrowing base
certificate setting forth the Borrowing Base (in each case with supporting
calculations in reasonably detail) substantially in the form of Exhibit E (each,
a “Borrowing Base Certificate”), which shall be prepared as of the last Business
Day of such month (or, in the case of the Borrowing Base Certificate delivered
on the Closing Date, as of June 29, 2012, or if any such Borrowing Base
Certificate is delivered more frequently than monthly, as of the last Business
Day of the week preceding such delivery). Each such Borrowing Base Certificate
shall include all such supporting information as may be reasonably requested
from time to time by the Administrative Agent; and

 

(i)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

 

51

--------------------------------------------------------------------------------


 

Any financial statement or filing with the Securities and Exchange Commission
required to be delivered under this Agreement shall be deemed to have been
delivered on the date on which the Borrower notifies the Lenders it has posted
such financial statement or filing on its website on the internet at www.phh.com
or that such financial statement or filing is posted on the website of the
Securities and Exchange Commission at www.sec.gov.

 

SECTION 5.2.                  Corporate Existence; Compliance with Statutes.

 

Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, rights, licenses, permits and
franchises, except (other than with respect to the Borrower or any Subsidiary
Guarantor), where the failure to do so, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, and
comply, except where failure to comply, either individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, with
all provisions of Applicable Law, and all applicable restrictions imposed by any
Governmental Authority, and all state and provincial laws and regulations of
similar import; provided that mergers, dissolutions and liquidations permitted
under Section 6.3 shall be permitted.

 

SECTION 5.3.                  Insurance.

 

Maintain with good and reputable insurers insurance in such amounts and against
such risks as are customarily insured against by companies in similar
businesses; provided however, that (a) workmen’s compensation insurance or
similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with such insurance is usually
carried by companies of established reputation and comparable size.

 

SECTION 5.4.                  Taxes and Charges.

 

Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all material federal, provincial, state, local and
other Taxes, assessments, levies and other governmental charges, imposed upon
the Borrower or any of its Subsidiaries or their respective properties, sales
and activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies; provided that any such
Tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if the Borrower or its applicable Subsidiary shall have set
aside on its books reserves in conformity with GAAP adequate with respect
thereto; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any Lien which may have attached as
security therefor (unless the same is fully bonded or otherwise effectively
stayed).

 

SECTION 5.5.                  ERISA Compliance and Reports.

 

Furnish to the Administrative Agent as soon as reasonably practicable following
receipt thereof, copies of any documents described in (i) Sections 101(f) or
101(j) of ERISA that any Loan Party or any ERISA Affiliate may receive with
respect to a Pension Plan and/or (ii) Sections 101(f), 101(k) or 101(l) of ERISA
request with respect to any Multiemployer Plan; provided, that if the Borrower
or any of its Subsidiaries or any of their ERISA Affiliates have not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Borrower and/or any of its Subsidiaries and/or their ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the

 

52

--------------------------------------------------------------------------------


 

Borrower shall provide copies of such documents and notices to the
Administrative Agent as soon as reasonably practical after receipt thereof.

 

SECTION 5.6.                  Maintenance of and Access to Books and Records;
Examinations.

 

Maintain or cause to be maintained at all times proper books and records of its
financial operations (in accordance with GAAP) and provide the Administrative
Agent and each Lender and their respective representatives (in the case of a
Lender, coordinated through the Administrative Agent) reasonable access upon
reasonable prior notice to all such books and records and to any of their
properties or assets during regular business hours (provided that unless an
Event of Default has occurred and is continuing, only two such visits (by the
Administrative Agent and any Lenders, collectively) shall be permitted in any
fiscal year, provided that reasonable access to such books and records and to
any of the Borrower’s properties or assets shall be made available to the
Lenders if an Event of Default has occurred and is continuing), in order that
the Administrative Agent and/or such Lenders may make such audits and
examinations and make abstracts from such books, accounts and records and may
discuss the affairs, finances and accounts with, and be advised as to the same
by, officers and independent accountants, all as the Administrative Agent and/or
such Lenders may deem appropriate, in their reasonable business judgment, for
the purpose of verifying the various reports delivered pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.

 

SECTION 5.7.                  Maintenance of Properties.

 

Keep its properties which are material to its business in good repair, working
order and condition consistent with companies of established reputation and
comparable size.

 

SECTION 5.8.                  Guarantors.

 

With respect to any new Domestic Subsidiary created or acquired after the
Closing Date (other than Excluded Subsidiaries) or any Domestic Subsidiary
existing on the Closing Date which ceases to be an Excluded Subsidiary, promptly
(a) cause such new Subsidiary (i) to become a party to the Subsidiary Guarantee
and (ii) to deliver to the Administrative Agent a certificate of such Subsidiary
in compliance with Section 4.1(b) hereof, with appropriate insertions and
attachments and (b) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions concerning the matters covered by the legal
opinions delivered pursuant to Section 4.1(d) above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

SECTION 5.9.                  Compliance with Anti-Corruption Laws.

 

Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

6.     NEGATIVE COVENANTS

 

For so long as the Commitments shall be in effect or any amount shall remain
outstanding or unpaid under this Agreement or there shall be any outstanding L/C
Exposure, unless the Required Lenders shall otherwise consent in writing, the
Borrower agrees that it will not, nor will it permit any of its Subsidiaries to,
directly or indirectly:

 

53

--------------------------------------------------------------------------------


 

SECTION 6.1.                  Limitation on Subsidiary Indebtedness and Borrower
Indebtedness.

 

Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary or
Subsidiary Guarantor, except:

 

(a)   Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date, which in
either case (to the extent not otherwise permitted by paragraphs (b)-(p) of this
Section 6.1), is listed on Schedule 6.1 hereto, but not any extensions or
renewals thereof, unless effected on substantially the same terms or on terms
which, in the aggregate, are not materially more adverse to the Lenders (as
determined in good faith by a financial officer of the Borrower);

 

(b)   purchase money Indebtedness (including Capital Leases) to the extent
permitted under Section 6.4(b);

 

(c)   Indebtedness owing by any Material Subsidiary or Subsidiary Guarantor to
the Borrower or any other Subsidiary;

 

(d)   Indebtedness of any Material Subsidiary or Subsidiary Guarantor issued and
outstanding prior to the date on which such Subsidiary became a Subsidiary of
the Borrower (other than Indebtedness issued in connection with, or in
anticipation of, such Subsidiary becoming a Subsidiary of the Borrower);
provided that immediately prior and on a Pro Forma Basis after giving effect to
such Person becoming a Subsidiary of the Borrower, no Default or Event of
Default shall occur or then be continuing and the aggregate principal amount of
such Indebtedness, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) below, shall not exceed
$150,000,000;

 

(e)   any renewal, extension or modification of Indebtedness under paragraph (d)
above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not more
materially adverse to the Lenders (as determined in good faith by a financial
officer of the Borrower) and (ii) the principal amount of such Indebtedness is
not increased other than as a result of accrued interest, fees and expenses
incurred in connection with such renewal, extension or modification;

 

(f)    other Indebtedness of any Material Subsidiary or Subsidiary Guarantor in
an aggregate principal amount which, when added to the aggregate outstanding
principal amount of Indebtedness permitted by paragraphs (d) and (e) above, does
not exceed $150,000,000;

 

(g)   Indebtedness of Special Purpose Vehicle Subsidiaries incurred to finance
investments in lease agreements and vehicles by such Subsidiaries, so long as
the lender (and any other party) in respect of such Indebtedness has recourse,
if any, solely to the assets of such Special Purpose Vehicle Subsidiary;

 

(h)   Indebtedness of any Asset Securitization Subsidiary incurred solely to
finance asset securitization transactions as long as (i) such Indebtedness is
unsecured or is secured solely as permitted by Section 6.4(n), and (ii) the
lender (and any other party) in respect of such Indebtedness has recourse (other
than customary limited recourse based on misrepresentations or failure of such
assets to meet customary eligibility criteria), if any, solely to the assets
securitized in the applicable asset securitization transaction and, if such
Asset Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary;

 

(i)    Indebtedness (other than Indebtedness of Asset Securitization
Subsidiaries incurred to finance asset securitization transactions permitted by
this Agreement) consisting of the obligation to

 

54

--------------------------------------------------------------------------------


 

repurchase mortgages and related assets or secured by mortgages and related
assets in connection with Mortgage Warehouse Facilities;

 

(j)    Indebtedness of PHH Home Loans, LLC incurred under the PHH Home Loans
Intercompany Credit Agreement, in an aggregate principal amount not to exceed
$100,000,000;

 

(k)   Indebtedness of any Subsidiary Guarantor incurred under the Subsidiary
Guarantee;

 

(l)    [Reserved];

 

(m)  Indebtedness incurred in connection with any Servicing Advance Facility, in
an aggregate principal amount not to exceed $300,000,000;

 

(n)   Indebtedness pursuant to any software licensing agreement that is treated
as a Capital Lease for accounting purposes of the Borrower and its Consolidated
Subsidiaries;

 

(o)   Indebtedness incurred in connection with the financing of mortgage
servicing rights as long as (i) the applicable mortgage servicing rights
following the incurrence of such Indebtedness are not included in the Borrowing
Base, (ii) the incurrence of such Indebtedness would not violate clause (ii) of
the following paragraph and (iii) the Borrower is in Borrowing Base Compliance
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof; provided that at no time during the term of this Agreement may
more than $350,000,000 of the Borrower’s and its Subsidiaries’ mortgage
servicing rights (valued as of the date any encumbrances in respect thereof were
first created or given) be subject to encumbrances; and

 

(p)   any recourse, liability or obligation incurred in connection with the sale
or financing of fleet vehicle leases; provided that the aggregate amount of any
guarantees in connection with such recourse, liability or obligation shall not
exceed $30,000,000 at any time.

 

Notwithstanding the foregoing, (i) the Borrower and its Material Subsidiaries
and the Subsidiary Guarantors shall not incur or issue after the Closing Date
any Indebtedness for borrowed money which has scheduled or mandatory principal
maturities prior to the Tranche A Termination Date (other than (w) Indebtedness
incurred pursuant to Sections 6.1 (b), (c), (d), (e), (g), (h), (i), (j), (k)
(m), (n), (o) and (p), (x) in the case of secured Indebtedness, prepayments
required from the sale of the applicable collateral, (y) any other Indebtedness
requiring prepayments in connection with a change in control of the Borrower or
similar event or the occurrence of a Delisting (and any such change in control
or similar event shall be incorporated herein and be deemed to be included in
the definition of “Change in Control”), (z) any renewals, extensions or
modifications (in each case having substantially the same terms or terms which,
in the aggregate are not materially more adverse to the Lenders (as determined
in good faith by a financial officer of the Borrower)) of existing Indebtedness
permitted pursuant to this Section 6.1) and (aa) Indebtedness incurred pursuant
to revolving credit facilities in an aggregate principal amount at any time
outstanding not to exceed $20,000,000, (ii) the Borrower shall not permit any
Subsidiary to incur, assume or suffer to exist any Indebtedness (or Debt, as
defined in the 2010 Indenture) if doing so would, when taken together with all
Loans, Letters of Credit, Indebtedness (or Debt) and Liens of the Borrower and
its Subsidiaries, cause any Subsidiaries to be required to give a guarantee
pursuant to any “equal and ratable” clause in the 2010 Indenture or any similar
provision in any future indenture of the Borrower, (iii) the Borrower will not
allow any Subsidiary to guarantee any Indebtedness or other obligations issued
under the 2010 Indenture or any future indenture of the Borrower, (iv) the
Borrower will not amend or modify the 2010 Indenture in a manner adverse to the
Lenders and (v) the Borrower will cause the aggregate principal amount of the
Tranche A Loans and the aggregate drawable amount of the Letters of Credit at
any time to be less than an amount equal to the excess of $300,000,000 (or such

 

55

--------------------------------------------------------------------------------


 

higher amount to which such basket may be increased pursuant to amendments to
the 2010 Indenture) over the aggregate amount of Debt (other than Debt under
this Agreement) and Liens incurred in reliance on the Sections of the 2010
Indenture referred to in Section 3.19.  For purposes of this Section 6.1, the
phrase “scheduled or mandatory principal maturities” shall not include
conversion of any Convertible Notes made at the election of the holders thereof
into common stock of the Borrower, cash or a combination thereof.

 

In furtherance of clause (ii) of the preceding paragraph, the Borrower shall (x)
in the certificate delivered pursuant to Section 5.1(c), deliver to the
Administrative Agent written notice of the incurrence, assumption or creation by
the Borrower or any of its Material Subsidiaries (as defined in this Agreement
and in indentures under which Indebtedness of the Borrower is issued) of any
Liens or by Material Subsidiaries (as so defined) of the Borrower of any
Indebtedness (including any “Debt” or “Indebtedness” as defined in the
Borrower’s existing or future indentures), in each case through the last day of
the most recently ended fiscal quarter, and (y) upon request by the
Administrative Agent from time to time, provide calculations in reasonable
detail demonstrating that the “equal and ratable” clauses referred to in such
clause (ii) have not been triggered.

 

SECTION 6.2.                  Limitation on Transactions with Affiliates.

 

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of property or the rendering of any service, with any
Affiliate (other than the Borrower or a wholly-owned Subsidiary of the Borrower)
unless such transaction is (a) otherwise permitted under this Agreement and (b)
upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

SECTION 6.3.                  Consolidation, Merger, Sale of Assets.

 

(a)   Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity, (ii) with respect to Material
Subsidiaries, in which the surviving entity becomes a Material Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation or (iii) in connection with a transaction permitted
by Section 6.3(b); provided that immediately prior to and on a Pro Forma Basis
after giving effect to such transaction no Default or Event of Default has
occurred or is continuing.  In addition, an Asset Securitization Subsidiary may
wind-up, liquidate or dissolve provided that immediately prior to and on a Pro
Forma Basis after giving effect to such transaction no Default or Event of
Default has occurred and is continuing.  For the avoidance of doubt the Borrower
may not enter into a transaction of merger or consolidation unless the Borrower
is the surviving entity.

 

(b)   Sell or otherwise dispose of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole; provided that it is understood
for purposes of clarity that this Section 6.3(b) shall not prohibit or limit in
any respect transactions in the ordinary course of business of the Borrower or
any of its Subsidiaries (including but not limited to asset securitization
transactions or similar transactions entered into in the ordinary course of
business).

 

(c)   Except as provided in Section 6.3(d), sell or otherwise dispose of any
business unit of PHH Mortgage Corporation and its Subsidiaries, PHH Vehicle
Management Services Group LLC and its Subsidiaries, PHH Broker Partner
Corporation and its Subsidiaries or PHH Home Loans, LLC and its

 

56

--------------------------------------------------------------------------------


 

Subsidiaries; provided that any such sale or disposition shall be permitted so
long as the nature of the business conducted by the Borrower and its
Subsidiaries, taken as a whole, on the Closing Date will not change.

 

(d)   For the avoidance of doubt, the Borrower and its Subsidiaries may sell
equity ownership interests in PHH Home Loans, LLC pursuant to contractual
agreements existing on the Closing Date.

 

(e)   Notwithstanding the foregoing, the Borrower and its Subsidiaries may not
make a Material Disposition.

 

SECTION 6.4.                  Limitations on Liens.

 

Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries or Subsidiary Guarantor, except:

 

(a)   deposits under worker’s compensation, unemployment insurance and social
security laws or to secure statutory obligations or surety or appeal bonds or
performance or other similar bonds in the ordinary course of business, or
statutory Liens of landlords, carriers, warehousemen, mechanics and materialmen
and other similar Liens, in respect of liabilities which are not yet due or
which are being contested in good faith, Liens for Taxes not yet due and
payable, and Liens for Taxes due and payable, the validity or amount of which is
currently being contested in good faith by appropriate proceedings (provided
that adequate reserves with respect thereto are maintained on the books of the
Borrower or its applicable Material Subsidiary in conformity with GAAP) and as
to which foreclosure and other enforcement proceedings shall not have been
commenced (unless fully bonded or otherwise effectively stayed);

 

(b)   purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by such Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;

 

(c)   Liens upon real and/or personal property, which property was acquired
after the Closing Date (by purchase, construction or otherwise) by the Borrower
or any of its Material Subsidiaries, each of which Liens existed on such
property before the time of its acquisition and was not created in anticipation
thereof; provided that no such Lien shall extend to or cover any property of the
Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;

 

(d)   Liens arising out of attachments, judgments or awards as to which an
appeal or other appropriate proceedings for contest or review are promptly
commenced (and as to which foreclosure and other enforcement proceedings (i)
shall not have been commenced (unless fully bonded or otherwise effectively
stayed) or (ii) in any event shall be promptly fully bonded or otherwise
effectively stayed);

 

(e)   Liens created under any Fundamental Document as contemplated by this
Agreement;

 

(f)    Liens securing Indebtedness of any Material Subsidiary or Subsidiary
Guarantor to the Borrower;

 

57

--------------------------------------------------------------------------------


 

(g)   Liens covering only the property or assets of any Special Purpose Vehicle
Subsidiary and securing only such Indebtedness of such Special Purpose Vehicle
Subsidiary as is permitted under Section 6.1(g) hereof;

 

(h)   other Liens incidental to the conduct of its business or the ownership of
its property and other assets, which do not secure any Indebtedness and did not
otherwise arise in connection with the borrowing of money or the obtaining of
advances or credit and which do not, in the aggregate, materially detract from
the value of its property or other assets or materially impair the use thereof
in the operation of its business;

 

(i)    to the extent not otherwise permitted by this Section 6.4, Liens existing
on the Closing Date listed on Schedule 6.4 hereto and any extensions or renewals
thereof;

 

(j)    Liens securing indebtedness in respect of one or more asset
securitization transactions, which indebtedness is not reported on a
consolidated balance sheet of the Borrower and its Subsidiaries, covering only
the assets securitized in the asset securitization transaction financed by such
indebtedness and the capital stock of any special purpose vehicle the sole
purpose of which is to effectuate such asset securitization transaction;

 

(k)   other Liens securing obligations having an aggregate principal amount not
to exceed $100,000,000;

 

(l)    Liens securing Indebtedness permitted by Section 6.1(j);

 

(m)  Liens on cash of Atrium Insurance Corporation and its successors and
assigns in connection with its reinsurance business;

 

(n)   Liens securing Indebtedness and related obligations of an Asset
Securitization Subsidiary in respect of one or more asset securitization
transactions, which Indebtedness is reported on a consolidated balance sheet of
the Borrower and its Subsidiaries, covering only the assets securitized in the
asset securitization transaction financed by such Indebtedness and, if an Asset
Securitization Subsidiary is of the type described in clause (i) of the
definition of “Asset Securitization Subsidiary”, the capital stock of such Asset
Securitization Subsidiary;

 

(o)   Liens on mortgages and related assets securing obligations to the extent
such obligations are permitted by Sections 6.1(i) and 6.1(m);

 

(p)   Liens in connection with Indebtedness permitted under Section 6.1(n);

 

(q)   Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7(i), provided that enforcement of such Lien has
been stayed;

 

(r)    Liens created as a result of a sale and leaseback transaction permitted
by Section 6.5;

 

(s)    Liens in connection with cash or Cash Equivalents posted as collateral
for Interest Rate Protection Agreements, mortgage repurchases, letters of
credit, surety bonds and certain operating leases;

 

(t)    Liens securing cash management obligations of the Borrower and its
Subsidiaries; and

 

58

--------------------------------------------------------------------------------


 

(u)   Liens on mortgage servicing rights and proceeds thereof securing
Indebtedness (and related obligations) permitted by Section 6.1(o).

 

Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
Material Subsidiary (as defined in the last paragraph of Section 6.1) or any
Subsidiary Guarantor to, incur, assume or suffer to exist any Liens if doing so
would, when taken together with all Loans, Letters of Credit, Indebtedness and
Liens of the Subsidiaries, cause any Subsidiaries to be required to give a
guarantee pursuant to any “equal and ratable” clause in the 2010 Indenture or
any similar provision in any future indenture of the Borrower.

 

SECTION 6.5.                  Sale and Leaseback.

 

Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower or any of its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $100,000,000 in
the aggregate on a cumulative basis, and except (a) any FLRT Transaction; and
(b) without limiting the foregoing clause (a), any sale-leaseback transaction
entered into in connection with an asset securitization transaction the
indebtedness or Indebtedness relating to which is permitted to be secured
pursuant to Section 6.4(k) or 6.4(n).

 

SECTION 6.6.                  Consolidated Net Worth.

 

Permit Consolidated Net Worth on the last day of any fiscal quarter ended after
the Closing Date to be less than $1,000,000,000.

 

SECTION 6.7.                  Ratio of Indebtedness To Tangible Net Worth.

 

Permit, at any time, the ratio of Indebtedness (less the balance in the 2014
Convertible Notes Escrow Account at such time) of the Borrower and its
Subsidiaries to Tangible Net Worth to exceed 5.75 to 1.00.

 

SECTION 6.8.                  Accounting Practices.

 

Establish a fiscal year ending on a date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP.

 

SECTION 6.9.                  Restrictions Affecting Subsidiaries.

 

Enter into, or suffer to exist, any Contractual Obligation with any Person,
which prohibits or limits the ability of any Material Subsidiary or any
Subsidiary Guarantor (other than Special Purpose Vehicle Subsidiaries and Asset
Securitization Subsidiaries) to (a) pay dividends or make other distributions or
pay any Indebtedness owed to the Borrower or any other Subsidiary, (b) make
loans or advances to the Borrower or any other Subsidiary or (c) transfer any of
its properties or assets to the Borrower or any other Subsidiary; provided,
however, that this Section 6.9 shall not apply to (A) any restrictions
applicable to PHH Home Loans, LLC, pursuant to the PHH Home Loans Mortgage
Warehouse Facilities, (B) any restrictions imposed by Applicable Law, including,
without limitation, any Applicable Law restricting payment of dividends or other
distributions by Atrium Insurance Corporation and its successors and assigns,
(C) (i) any restrictions imposed by the Specified Senior Notes or (ii) any
Indebtedness that refinances or replaces such notes or any future indenture
pursuant to which Indebtedness of the Borrower is issued, in each case, which,
in the aggregate, is not materially more

 

59

--------------------------------------------------------------------------------


 

restrictive than the terms of the Specified Senior Notes or the 2016 Notes, in
each case as in effect on the Closing Date (as determined in good faith by a
financial officer of the Borrower), (D) any restriction with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, to the extent permitted under this Agreement, (E)
any agreement governing any purchase money Liens or Capital Lease otherwise
permitted hereby if the applicable restriction applies only to the assets
subject to such Liens or Capital Lease, (F) any agreement in effect at the time
such Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement
was not entered into in contemplation of such Person becoming a Subsidiary and
applies only to such Subsidiary and its property, (G) any instrument assumed in
connection with any Acquisition permitted under Section 6.13, which restriction
is not applicable to any Person, or the properties or assets of any Person,
other than the Person or the properties or assets of the Person so acquired,(H)
 Contractual Obligations relating to secured Indebtedness permitted pursuant to
Section 6.1 (including financing through repurchase agreements) to the extent
that such restrictions apply only to the property or assets securing such
Indebtedness (or assets subject to such repurchase agreement refinancing) or (I)
any restrictions imposed under any agreement containing a recourse obligation
permitted under Section 6.1(p) of this Agreement to the extent such restrictions
apply only to the asset subject to the applicable financing.

 

SECTION 6.10.           Maintenance of Available Borrowing Capacity and Third
Party Fleet Financing Capacity.

 

(a)   Fail to maintain aggregate Available Borrowing Capacity of at least
$1,000,000,000 at all times.

 

(b)   Fail to maintain committed third party fleet vehicle lease financing
capacity, including capacity under the FLRT Transactions and under financing
arrangements involving Chesapeake Funding LLC (so long as Chesapeake Funding LLC
continues to conduct financing on substantially the same terms, in the scope and
manner as conducted on the Closing Date) of at least $750,000,000 at all times
(including available and utilized capacity (whether or not any such utilized
capacity is amortizing)).

 

SECTION 6.11.           Limitation on Negative Pledge Clauses.

 

Enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of the Borrower or any Subsidiary to create, incur, assume
or suffer to exist any Lien upon any of its property or revenues, whether now
owned or hereafter acquired, to secure the Obligations, other than:

 

(a)   this Agreement and the other Fundamental Documents;

 

(b)   any agreements governing any purchase money Liens or Capital Lease
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby);

 

(c)   pursuant to customary restrictions and conditions contained in any
agreement related to the sale of any property permitted under this Agreement,
pending the consummation of such sale, provided that such prohibition or
limitation shall only be effective against the assets to be sold;

 

(d)   leases, licenses and other agreements entered into in the ordinary course
of business (other than in connection with or to secure Indebtedness);

 

(e)   customary non-assignment provisions in contracts;

 

60

--------------------------------------------------------------------------------


 

(f)    restrictions in connection with any Lien permitted under Section 6.4
hereto or any document or instrument governing any such Lien as long as such
restrictions apply only to the assets subject to such Liens;

 

(g)   restrictions pursuant to any existing indenture (as in effect on the
Closing Date) under which the Borrower issues Indebtedness or future indenture
pursuant to which Indebtedness of the Borrower is issued (so long as the
restrictions in any future indenture are not materially more restrictive than
the terms contained in Section 6.4 of this Agreement, taken as a whole
(excluding Section 6.4(e), but only to the extent such restrictions allow the
Obligations to be secured if the securities issued under such indenture are
equally and ratably secured therewith), as determined in good faith and
certified in writing to the Lenders by the chief financial officer or chief
executive officer of the Borrower; provided that, for the avoidance of doubt, to
the extent the restrictions in any future indenture for a pari passu obligation
limits the use of any carve outs or “baskets” similar to those contained in
Section 6.4 of this Agreement (including limitations related to the utilization
of such carve outs or “baskets” by other covenants in the indenture), such terms
shall not be deemed to be materially more restrictive than the terms contained
in Section 6.4 of this Agreement);

 

(h)   restrictions pursuant to agreements whereby the aggregate value of the
assets subject to such prohibition or limitation shall not exceed $25,000,000;

 

(i)    the Canadian Credit Facility, so long as such prohibition or limitation
is only applicable to Canadian Subsidiaries of the Borrower; and

 

(j)    restrictions imposed by guidelines of Government-Sponsored Enterprises.

 

SECTION 6.12.           Limitation on Certain Payments and Restricted Payments.

 

(a)   Prepay or redeem Indebtedness of any Material Subsidiary, the Borrower, or
Subsidiary Guarantor, except:

 

(i)            the 2014 Convertible Notes;

 

(ii)           [Reserved];

 

(iii)          the Canadian Credit Facility;

 

(iv)          the 2016 Notes or the 2017 Convertible Notes; provided that after
giving effect to any prepayment or redemption of the 2016 Notes or the 2017
Convertible Notes, as applicable (A) no Default or Event of Default shall have
occurred and be continuing, (B) no Loans and no amounts shall be drawn on
Letters of Credit are outstanding; (C) the Specified Senior Notes have been
repaid or redeemed in full, (D) the aggregate outstanding principal amount of
the 2014 Convertible Notes less the balance in the 2014 Convertible Notes Escrow
Account is no more than $100,000,000; and (E) the aggregate amount of
unrestricted and unencumbered cash and Cash Equivalents of the Borrower and the
Subsidiary Guarantors would be at least $150,000,000;

 

(v)           any mandatory payments (including any scheduled payment) and
conversions with respect to the Convertible Notes (including the 2017
Convertible Notes) or any future indenture requiring prepayments in connection
with a change in control of the Borrower or similar event or the occurrence of a
Delisting; and

 

61

--------------------------------------------------------------------------------


 

(vi)          Indebtedness incurred pursuant to Sections 6.1(a), (b), (c), (d),
(e), (g), (h), (i), (j), (k), (m), (n), (o) and (p) (including Indebtedness
referred to in subclause (aa) of clause (i) of the paragraph immediately
following Section 6.1(p)) and this Agreement.

 

(b)   In the case of the Borrower, declare or pay any dividend (other than
dividends payable solely in common stock of the Borrower) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of the Borrower, or make any other distribution in respect
thereof, whether in cash, property or other consideration (the actions described
in clause (b), collectively, “Restricted Payments”); provided the following
shall be permitted:

 

(i)            the making of a Restricted Payment out of the proceeds of a
substantially concurrent issuance and sale for cash (other than to a Subsidiary)
of the Borrower’s Capital Stock (other than Disqualified Stock);

 

(ii)           if after giving effect thereto no Default or Event of Default
shall have occurred and be continuing, the making of a Restricted Payment by the
Borrower in its Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock;

 

(iii)          cashless repurchases of Capital Stock deemed to occur upon
exercise of stock options, warrants or other securities if such Capital Stock
represents a portion of the exercise price of such options or warrants;

 

(iv)          the payment of cash in lieu of the issuance of fractional shares
upon the exercise of options or warrants upon the conversion or exchange of
Capital Stock of any such Person in an aggregate amount not to exceed
$10,000,000; and

 

(v)           the purchase by the Borrower of fractional shares arising out of
stock dividends, splits or combinations or business combinations or other
similar transactions in an aggregate amount not to exceed $10,000,000.

 

For the avoidance of doubt, neither the entering into by the Borrower nor the
performance by the Borrower of its obligations thereunder of a customary call
spread, capped call or similar heading arrangement with respect to any
Convertible Notes shall constitute a Restricted Payment.

 

(c)   Notwithstanding the limitations set forth in clauses (a) and (b) above,
the Borrower may prepay or redeem Indebtedness for borrowed money and make
Restricted Payments otherwise prohibited by clauses (a) and (b) if after giving
effect thereto (i) (w) no Default or Event of Default shall have occurred and be
continuing, (x) no Loans and no more than $35,000,000 of Letters of Credit are
outstanding; (y) the 2014 Convertible Notes have been repaid, prefunded,
extended or refinanced (to a date later than November 2, 2015 in the case of any
such extension or refinancing); and (z) the aggregate amount of unrestricted and
unencumbered cash and Cash Equivalents of the Borrower and its Subsidiaries
would be at least $50,000,000 or (ii) the Borrower has corporate ratings equal
to or better than at least two of the following: Baa3 from Moody’s, BBB- from
S&P and BBB- from Fitch (in each case with a stable or positive outlook).

 

(d)   Notwithstanding the foregoing the Borrower and its Subsidiaries will be
permitted to extend the final maturity date of Indebtedness for borrowed money
and refinance any such Indebtedness (including related interest and premiums)
with Indebtedness having terms not materially more restrictive, in the
aggregate, than the terms in such Indebtedness being refinanced (as determined
in good faith by a

 

62

--------------------------------------------------------------------------------


 

financial officer of the Borrower) (or, in the case of Convertible Notes, terms
then customary for convertible notes) and scheduled maturity dates later than
November 2, 2015.

 

SECTION 6.13.           Acquisitions.

 

Make any acquisition of any Person or of any line of business or business unit
of any Person other than those set forth on Schedule 6.13 hereto (all of the
foregoing, “Acquisitions”); provided that the Borrower and its Subsidiaries may
make Acquisitions to the extent (a) the Borrower and its Subsidiaries are in
compliance on a Pro Forma Basis with Article 6 hereof, (b) no Default or Event
of Default has occurred and is continuing or will result from such Acquisition
and (c) there are no Loans outstanding under this Agreement after giving effect
to such Acquisition.

 

SECTION 6.14.           Line of Business.

 

Enter into any business, either directly or through any Subsidiary, except for
those businesses in which the Borrower and its Subsidiaries, taken as a whole,
are engaged on the date of this Agreement or that are reasonably related,
incidental, ancillary or complementary thereto.

 

SECTION 6.15.           [Reserved].

 

SECTION 6.16.           2014 Convertible Notes Escrow Account.

 

Until the 2014 Convertible Notes have been paid in full, utilize any amounts in
the 2014 Convertible Notes Escrow Account other than to pay, redeem or purchase
the 2014 Convertible Notes and pay related interest and premiums.

 

SECTION 6.17.           Use of Proceeds.

 

Use, and the respective directors, officers, employees and agents of the
Borrower and its Subsidiaries shall not use, directly or indirectly, the
proceeds of any Loan or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

7.     EVENTS OF DEFAULT

 

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):

 

(a)   any representation or warranty made or deemed made by any Loan Party in
this Agreement or any other Fundamental Document or in connection with this
Agreement or the Borrowings (or other extensions of credit) hereunder, or any
statement or representation made in any report, financial statement, certificate
or other document furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender under or in connection
with this Agreement, shall prove to have been false or misleading in any
material respect when made, deemed made or delivered;

 

(b)   default shall be made in the payment of any principal of (or Letter of
Credit reimbursement obligations) or interest on any Loan or of any fees or
other amounts payable by any Loan Party under any Fundamental Document, when and
as the same shall become due and payable, whether at

 

63

--------------------------------------------------------------------------------


 

the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, and in the case of payments of interest, such
default shall continue unremedied for five Business Days, and in the case of
payments other than of any principal amount of or interest on any Loan, such
default shall continue unremedied for five Business Days after receipt by the
Borrower of an invoice therefor;

 

(c)   default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 2.14(c), Section 5.1(e)
(with respect to notice of any Default or Event of Default), Section 5.1(g) or
Article 6;

 

(d)   default shall be made by any Loan Party in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of this Agreement or any other Fundamental
Document and such default shall continue unremedied for thirty (30) days after
the Borrower obtains knowledge of such occurrence;

 

(e)   (i) default in payment shall be made with respect to any Indebtedness or
Interest Rate Protection Agreements of the Borrower or any of its Subsidiaries
(other than Securitization Indebtedness) where the amount or amounts of such
Indebtedness and payment obligations of the Borrower and its Subsidiaries with
respect to Interest Rate Protection Agreements exceeds $50,000,000 (or its
equivalent thereof in any other currency) in the aggregate; or (ii) default
shall be made with respect to the observance or performance of any other
agreement or condition with respect to any Indebtedness or Interest Rate
Protection Agreements of the Borrower or any of its Subsidiaries (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
and the amount payable by the Borrower and its Subsidiaries upon termination of
such Interest Rate Protection Agreements (whether or not such Interest Rate
Protection Agreements are terminated) exceeds $50,000,000 (or its equivalent
thereof in any other currency) in the aggregate, if the effect of such default
is to result in, or permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause (with the
giving of notice if required), the acceleration of the maturity of such
Indebtedness or an Early Termination Date (as defined in such Interest Rate
Protection Agreement) or similar event for such Interest Rate Protection
Agreement resulting from such default if the Borrower or any of its Subsidiaries
is the Defaulting Party (as defined in such Interest Rate Protection Agreement,
including any similar term) or the sole Affected Party (as so defined, including
any similar term); provided, further, that clause (ii) shall not apply to any
Indebtedness or Interest Rate Protection Agreement of any Subsidiary issued and
outstanding prior to the date such Subsidiary became a Subsidiary of the
Borrower (other than Indebtedness or Interest Rate Protection Agreement issued
in connection with, or in anticipation of, such Subsidiary becoming a Subsidiary
of the Borrower) if such default or circumstance arises solely as a result of a
“change in control” provision applicable to such Indebtedness or Interest Rate
Protection Agreement which becomes operative as a result of the acquisition of
such Subsidiary by the Borrower or any of its Subsidiaries;

 

(f)    the Borrower or any of its Material Subsidiaries or any Subsidiary
Guarantor shall generally not pay its debts as they become due or shall admit in
writing its inability to pay its debts, or shall make a general assignment for
the benefit of creditors; or the Borrower or any of its Material Subsidiaries or
any Subsidiary Guarantor shall commence any case, proceeding or other action
seeking to have an order for relief entered on its behalf as debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property or shall file an
answer or other pleading in any such case, proceeding or other action admitting
the material allegations of any petition, complaint or similar pleading filed
against it or consenting to the relief sought therein; or the Borrower or any
Material Subsidiary or any Subsidiary Guarantor thereof shall take any action to
authorize any of the foregoing;

 

64

--------------------------------------------------------------------------------


 

(g)   any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries or any Subsidiary Guarantor shall be commenced
seeking to have an order for relief entered against it as debtor or to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and such case,
proceeding or other action (i) results in the entry of any order for relief
against it or (ii) shall remain undismissed for a period of sixty (60) days;

 

(h)   the occurrence of a Change in Control;

 

(i)    final judgment(s) for the payment of money in excess of $50,000,000 (or
its equivalent thereof in any other currency) shall be rendered against the
Borrower or any of its Material Subsidiaries or Subsidiary Guarantors which
within thirty (30) days from the entry of such judgment shall not have been
discharged, stayed pending appeal or otherwise satisfied, or which shall not
have been discharged or otherwise satisfied within thirty (30) days from the
entry of a final order of affirmance on appeal;

 

(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events for which liability is reasonably likely to occur, would
reasonably be expected to result in a Material Adverse Effect;

 

(k)   the Borrower or any of its Subsidiaries shall hold “plan assets” within
the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) which is subject to Section 4975 of the
Code; or

 

(l)    the Subsidiary Guarantee shall cease, for any reason, to be in full force
and effect or any Loan Party or any Affiliate of any Loan Party shall so assert.

 

then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or, if directed by the Required
Lenders, shall take either or both of the following actions, at the same or
different times: terminate forthwith the Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding.  If an Event of Default specified in
paragraph (f) or (g) above shall have occurred, the principal of and interest on
the Loans and all other amounts payable hereunder or thereunder shall thereupon
and concurrently become due and payable without presentment, demand, protest,
notice of acceleration, notice of intent to accelerate or other notice of any
kind, all of which are hereby expressly waived, anything in this Agreement to
the contrary notwithstanding and the Commitments of the Lenders shall thereupon
forthwith terminate.

 

8.     THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

 

SECTION 8.1.                  Administration by Administrative Agent.

 

The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees as provided for herein.  Each of the Lenders hereby appoints the
Administrative Agent as the agent of such Lender under

 

65

--------------------------------------------------------------------------------


 

this Agreement and the other Fundamental Documents and irrevocably authorizes
the Administrative Agent, at its discretion, to take or refrain from taking such
actions as agent on its behalf and to exercise or refrain from exercising such
powers under the Fundamental Documents and any other documents contemplated by
this Agreement as are delegated by the terms hereof or thereof, as appropriate,
together with all powers reasonably incidental thereto.  The Administrative
Agent shall have no duties or responsibilities except as expressly set forth in
the Fundamental Documents and shall have no fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Fundamental Document or otherwise exist against the Administrative Agent. The
Administrative Agent may execute any of its duties under this Agreement and the
other Fundamental Documents by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

SECTION 8.2.                  Advances and Payments.

 

(a)   On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the applicable
Lenders, the amount of the Loan to be made by it in accordance with this
Agreement.  Each of the Lenders hereby authorizes and requests the
Administrative Agent to advance for its account, pursuant to the terms hereof,
the amount of the Loan to be made by it, unless with respect to any Lender, such
Lender has theretofore specifically notified the Administrative Agent that such
Lender does not intend to fund that particular Loan.  Each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent pursuant to
the immediately preceding sentence.  If any such reimbursement is not made in
immediately available funds on the same day on which the Administrative Agent
shall have made any such amount available on behalf of any Lender in accordance
with this Section 8.2, such Lender shall pay interest to the Administrative
Agent at a rate per annum equal to the Administrative Agent’s cost of obtaining
overnight funds in the New York Federal Funds Market (or such other equivalent
source of funds, as determined by the Administrative Agent, in respect of Loans
denominated in a currency other than Dollars) for the period until such Lender
makes such amount immediately available to the Administrative Agent. 
Notwithstanding the preceding sentence, if such reimbursement is not made by the
second Business Day following the day on which the Administrative Agent shall
have made any such amount available on behalf of any Lender or such Lender has
indicated that it does not intend to reimburse the Administrative Agent, the
Borrower shall immediately pay such unreimbursed advance amount (plus any
accrued, but unpaid interest at the rate per annum equal to the interest rate
applicable to such Loan) to the Administrative Agent.

 

(b)   Any amounts received by the Administrative Agent in connection with this
Agreement or the Loans the application of which is not otherwise provided for
shall be applied, in accordance with each of the Lenders’ pro rata interest
therein, first, to pay costs, expense and other amounts owed to the
Administrative Agent in its capacity as such, second, to pay accrued but unpaid
Facility Fees, third, to pay accrued but unpaid interest on the Loans, fourth,
to pay the principal balance outstanding on the Loans and fifth, to pay other
amounts payable to the Administrative Agent and/or the Lenders.  All amounts to
be paid to any of the Lenders by the Administrative Agent shall be credited to
the applicable Lenders, after collection by the Administrative Agent, in
immediately available funds either by wire transfer or deposit in such Lender’s
correspondent account with the Administrative Agent, or as such Lender and the
Administrative Agent shall from time to time agree.

 

SECTION 8.3.                  Sharing of Setoffs and Cash Collateral.

 

66

--------------------------------------------------------------------------------


 

Except to the extent this Agreement or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders, each of the Lenders
agrees that if it shall, through the operation of Section 2.20, Section 2.24(h)
or Section 2.24(i) or the exercise of a right of banker’s lien, setoff or
counterclaim against the Borrower, including, but not limited to, a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim and received by such
Lender under any applicable bankruptcy, insolvency or other similar law, or
otherwise obtain payment in respect of its Loans or participations in Letters of
Credit as a result of which the unpaid portion of its Loans or L/C Exposure is
proportionately less than the unpaid portion of any of the other Lenders (any
such Lender, a “Benefitted Lender”) (a) it shall promptly purchase at par (and
shall be deemed to have thereupon purchased) from such other Lenders a
participation in the Loans or L/C Exposure of such other Lenders, so that the
aggregate unpaid principal amount of each of the Lenders’ Loans and L/C Exposure
and its participation in Loans and L/C Exposure of the other Lenders shall be in
the same proportion to the aggregate unpaid principal amount of all Loans and
L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to the obtaining of such payment was to the principal amount of
all Loans and L/C Exposure outstanding prior to the obtaining of such payment
and (b) such other adjustments shall be made from time to time as shall be
equitable to ensure that the Lenders share such payment pro rata in a manner
contemplated by this Agreement; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

 

SECTION 8.4.                  Notice to the Lenders; Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”.  In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

SECTION 8.5.                  Liability of the Administrative Agent.

 

(a)   Neither the Administrative Agent nor any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under,
or in connection with, this Agreement or any other Fundamental Document (except
to the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Borrower or any other Loan Party or any officer thereof
contained in this Agreement or any other Fundamental Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by, the Administrative Agent under, or in connection with, this
Agreement or any other Fundamental Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Fundamental Document for any failure of the Borrower or any other Loan
Party to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this

 

67

--------------------------------------------------------------------------------


 

Agreement or any other Fundamental Document, or to inspect the properties, books
or records of the Borrower or any other Loan Party.

 

(b)   The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy or email message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Loan Parties),
independent accountants, and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Fundamental Document unless
it shall first receive such advice or concurrence of the Required Lenders (or,
if so specified by this Agreement, all Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action .  The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Fundamental Documents in accordance with a request of
the Required Lenders (or, if so specified by this Agreement, all Lenders), and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

 

SECTION 8.6.                  Reimbursement and Indemnification.

 

Each of the Lenders severally and not jointly agrees (i) to reimburse the
Administrative Agent and its officers, directors, employees, agents, advisors,
attorneys-in-fact or affiliates, in the amount of its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), for any reasonable and invoiced out-of-pocket expenses and fees
incurred in connection with the Fundamental Documents, including, without
limitation, reasonable and invoiced out-of-pocket counsel fees and compensation
of agents and employees paid for services rendered on behalf of the Lenders, and
any other reasonable expense incurred in connection with the administration or
enforcement thereof not reimbursed by the Borrower or one of its Subsidiaries;
and (ii) to indemnify and hold harmless the Administrative Agent and the Joint
Lead Arrangers and any of their respective officers, directors, employees,
agents, advisors, attorneys-in-fact or affiliates, on demand, in the amount of
its proportionate share (based on its Aggregate Exposure Percentage on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date)), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against it or any of them in any way
relating to or arising out of the Fundamental Documents or any action taken or
omitted by it or any of them under the Fundamental Documents to the extent not
reimbursed by the Borrower or one of its Subsidiaries (except such as shall
result from the gross negligence or willful misconduct of the Person seeking
indemnification as found by a final and nonappealable decision of a court of
competent jurisdiction).

 

SECTION 8.7.                  Agents in Its Individual Capacity.

 

Each Agent and its affiliates may make loans to, accept deposits from and
generally engage in any kind of business with any Loan Party as though such
Agent were not an Agent.  With respect to its Loans made or renewed by it and
with respect to any Letter of Credit issued or participated in by it, each Agent
shall have the same rights and powers under this Agreement and the other

 

68

--------------------------------------------------------------------------------


 

Fundamental Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

SECTION 8.8.                  Independent Investigation by Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
the Borrower or its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement.  Each Lender also represents that it will, independently
and without reliance upon the Administrative Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Fundamental
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower and its
Subsidiaries that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.

 

SECTION 8.9.                  Notice of Transfer.

 

The Administrative Agent and the Issuing Lenders may deem and treat any Lender
which is a party to this Agreement as the owner of such Lender’s respective
portions of the Loans and Letter of Credit reimbursement rights for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.

 

SECTION 8.10.           Successor Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent upon 10 days’ notice
to the Lenders and the Borrower.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Fundamental Documents,
then the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders, which successor agent shall (unless an Event of Default under
Section 7(b), Section 7(f) or Section 7(g) shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 10
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent

 

69

--------------------------------------------------------------------------------


 

hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 and of
Section 10.4 shall continue to inure to its benefit.

 

SECTION 8.11.           Resignation of an Issuing Lender; Duties of Issuing
Lender.

 

(a)   Any Issuing Lender may resign at any time by giving written notice thereof
to the Lenders and the Borrower.  Upon any such resignation, such Issuing Lender
shall be discharged from any duties and obligations under this Agreement in its
capacity as an Issuing Lender with regard to Letters of Credit not yet issued. 
After any retiring Issuing Lender’s resignation hereunder as an Issuing Lender,
the provisions of this Agreement shall continue to inure to its benefit as to
any outstanding Letters of Credit or otherwise with regard to outstanding L/C
Exposure and any actions taken or omitted to be taken by it while it was a
Issuing Lender under this Agreement.

 

(b)   The Issuing Lender in its capacity as such, shall be entitled to the same
rights and standards of care as set forth for the Administrative Agent within
Section 9, unless otherwise provided for in this Agreement.

 

SECTION 8.12.           Syndication Agents and Documentation Agent.

 

The Syndication Agents and Documentation Agent shall not have any duties or
responsibility hereunder in their capacity as such.

 

9.     [RESERVED]

 

10.  MISCELLANEOUS

 

SECTION 10.1.           Notices.

 

(a)   Notices and other communications provided for herein shall be in writing
and shall be delivered or mailed addressed, (i) if to the Administrative Agent
or JPMorgan Chase Bank, N.A. to it at 1111 Fannin, 10th floor, Houston, Texas
77002 (Telephone: (713) 750-2513; Telecopy: (713) 750-2223), Attention: Angelica
Castillo, with a copy to Richard Poworoznek, at 383 Madison Avenue, 23rd floor,
New York, New York 10179 (Telephone: (212) 270-3894; Telecopy: (212) 270-2642),
(ii) if to the Borrower, to it at 3000 Leadenhall Road, Mount Laurel, New Jersey
08054, Attention:  Assistant Treasurer, with a copy to the General Counsel, or
(iii) if to a Lender, to it at its address set forth on Schedule 1.1A (or in its
Assignment and Assumption or other agreement pursuant to which it became a
Lender hereunder), or such other address as such party may from time to time
designate by giving written notice to the Borrower, the Administrative Agent and
the Issuing Lender.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the third Business Day after the date when sent by registered
or certified mail, postage prepaid, return receipt requested, if by mail, or
when received, if by telecopy (or other customary electronic transmission), in
each case addressed to such party as provided in this Section 10.1 or in
accordance with the latest unrevoked written direction from such party; provided
that all such notices and other communication given by telecopy (or other
customary electronic transmission) shall be deemed received on such Business Day
if received during normal business hours of the recipient.  Information required
to be delivered hereunder may also be delivered by electronic communication to
the extent provided in Section 10.1(b).

 

(b)   Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent;

 

70

--------------------------------------------------------------------------------


 

provided that the foregoing shall not apply to notices pursuant to Article 2
unless otherwise agreed by the Administrative Agent and the applicable Lender. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

SECTION 10.2.    Survival of Agreement, Representations and Warranties, etc.

 

All warranties, representations and covenants made by any Loan Party herein or
in any other Fundamental Document or in any certificate or other instrument
delivered by it or on its behalf in connection with this Agreement shall be
considered to have been relied upon by the Administrative Agent and the Lenders
and shall survive the making of the Loans and the issuance of Letters of Credit
herein contemplated regardless of any investigation made by the Administrative
Agent or the Lenders or on their behalf and shall continue in full force and
effect so long as any amount due or to become due hereunder is outstanding and
unpaid and so long as the Commitments have not been terminated.  All statements
in any such certificate or other instrument shall constitute representations and
warranties by the Loan Party making any such statement hereunder or thereunder.

 

SECTION 10.3.    Successors and Assigns; Syndications; Loan Sales;
Participations.

 

(a)         Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the successors and assigns of such
party (provided that the Borrower may not assign its rights or obligations
hereunder without the prior written consent of all the Lenders), and all
covenants, promises and agreements by, or on behalf of, the Borrower and any
other Loan Party which are contained in this Agreement or any other Fundamental
Document shall inure to the benefit of the successors and assigns of the
Lenders.

 

(b)         Each of the Lenders may (but only with the prior written consent of
the Administrative Agent, the Issuing Lenders and the Borrower, which consents
shall not be unreasonably withheld or delayed) assign to one or more banks or
other financial institutions all or a portion of its interests, rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments and the same portion of the applicable Loans at the
time owing to it and the interests in applicable Letters of Credit held by it)
provided that (i) each assignment shall be of a constant, and not a varying,
percentage of the assigning Lender’s rights and obligations under the Commitment
being assigned, (ii) the amount of the Commitments of the assigning Lender
subject to each such assignment shall be in a minimum amount of $5,000,000
unless such assignment is an assignment of all of the assigning Lender’s rights
and obligations under this Agreement or unless otherwise agreed by the Borrower
and the Administrative Agent, (iii) [Reserved], (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Assumption and a processing and recordation fee of $3,500 and (v) the consent of
the Borrower shall not be required if the assignee is a Lender or an affiliate
of a Lender or during the continuation of an Event of Default (and shall be
deemed given if the Borrower has not delivered to the Administrative Agent a
written objection to the applicable assignment within 10 Business Days after
delivery of notice of such proposed assignment to Borrower).  Upon such
execution, delivery, acceptance and recording, and from and after the effective
date specified in each Assignment and Assumption, which effective date shall be
not earlier than five Business Days after the date of acceptance and recording
by the Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent), (x) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (y) the assigning Lender thereunder shall,
to the extent provided in such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption

 

71

--------------------------------------------------------------------------------


 

covering all or the remaining portion of the assigning Lender’s rights and
obligations under this Agreement, such assigning Lender shall cease to be a
party hereto, but shall continue to be entitled to the indemnity and expense
reimbursement provisions hereof (including, without limitation, Sections 2.16,
2.18, 2.22, 2.24(g), 10.4, 10.5 and 10.15) for the period prior to such
Assignment and Assumption).

 

(c)          Notwithstanding the other provisions of this Section 10.3, each
Lender may at any time without the consent of the Borrower make an assignment of
all or any part of its interests, rights and obligations under this Agreement to
any Lender or Affiliate of a Lender or, if an Event of Default has occurred and
is continuing, any other assignee.

 

(d)         By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than the
representation and warranty that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
it, the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in, or in connection with, this Agreement and any other Fundamental
Document or any other instrument or document furnished pursuant hereto or
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any other Loan Party or the performance
or observance by the Borrower or any other Loan Party of any of its obligations
under the Fundamental Documents; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 5.1(a) and 5.1(b) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Fundamental Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(vi) such assignee agrees that it will be bound by the provisions of this
Agreement and will perform in accordance with its terms all of the obligations
which by the terms of this Agreement are required to be performed by it as a
Lender.

 

(e)          The Administrative Agent, on behalf of the Borrower, shall maintain
at its address at which notices are to be given to it pursuant to Section 10.1,
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and principal amount of the Loans owing to, and participations in Letters of
Credit of, each Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders may
treat each Person whose name is recorded in the Register as the owner of a Loan
or other obligation hereunder as the owner thereof for all purposes of this
Agreement and the other Fundamental Documents, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(f)           Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Assumption has been completed
and is substantially in the form of Exhibit A hereto, (i) accept such Assignment
and Assumption, (ii) record the information contained therein in the Register
and (iii) give prompt written

 

72

--------------------------------------------------------------------------------


 

notice thereof to the Borrower.  Upon acceptance by the Administrative Agent,
Schedule 1.1A shall be deemed to be amended to reflect the information contained
in such Assignment and Assumption.

 

(g)          Each of the Lenders may without the consent of the Borrower, the
Administrative Agent or any Issuing Lender sell participations to one or more
banks or other financial institutions (a “Participant”) in all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Loans owing to it and the
participations in Letters of Credit held by it); provided that (i) any such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Participant shall not be granted any voting rights under this Agreement, except
with respect to matters requiring the consent of each of the Lenders hereunder
(but only to the extent that the Lender from which the Participant purchased its
interest would be entitled to vote thereon), (iii) any such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iv) the Participants shall be entitled to the cost protection
provisions contained in Sections 2.15, 2.16, 2.18, 2.22 and 2.24(g) (subject to
the requirements and limitations therein, including the requirements under
Section 2.22(a) (it being understood that the documentation required under
Section 2.22(a) shall be delivered to the participating Lender)) but such
Participants (A) agree to be subject to the provisions of Sections 2.16 and 2.22
as if they were assignees under Section 10.3(b) and (B) shall not be entitled to
receive pursuant to such provisions an amount larger than its share of the
amount to which the Lender granting such participation would have been entitled
to receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Applicable Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation and (v) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Each Lender that sells a participation,
acting solely for tax purposes as a non-fiduciary agent of the Borrower, shall
maintain (or cause to be maintained) a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement) except to the extent that such disclosure may
be necessary to establish that the Loans are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations or, if different,
under Sections 871(h) or 881(c) of the Code.  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(h)         The Lenders may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.3, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower or any other Loan Party furnished to the
Administrative Agent or the Lenders by or on behalf of the Borrower and such
other Loan Party.

 

(i)             The Borrower consents that any Lender may at any time and from
time to time pledge, or otherwise grant a security interest in, any Loan,
including any such pledge or grant to any Federal Reserve Bank or any other
central banking authority, and this Section 10.3 shall not apply to any such
pledge or grant; provided that no such pledge or grant shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or grantee
for such Lender as a party hereto.

 

73

--------------------------------------------------------------------------------


 

(j)            The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue promissory notes evidencing Loans made hereunder to any
Lender requiring promissory notes to facilitate transactions of the type
described in paragraph (i) above.

 

SECTION 10.4.    Expenses.

 

Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and invoiced out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication,
preparation, execution, delivery, amendment and administration of this Agreement
and the making of the Loans and issuance and administration of the Letters of
Credit, including but not limited to the reasonable and invoiced fees and
disbursements of Simpson Thacher & Bartlett LLP, counsel to the Administrative
Agent, as well as all reasonable and invoiced out-of-pocket expenses incurred by
the Lenders and the Administrative Agent in connection with any restructuring or
workout of this Agreement or the Letters of Credit or in connection with the
enforcement or protection of the rights of the Lenders and the Administrative
Agent in connection with this Agreement or the Letters of Credit or any other
Fundamental Document, and with respect to any action which may be instituted by
any Person against any Lender, any Issuing Lender or the Administrative Agent in
respect of the foregoing, or as a result of any transaction, action or nonaction
arising from the foregoing, including but not limited to the fees and
disbursements of any counsel for the Lenders or any Issuing Lender.  Such
payments shall be made on the date of execution of this Agreement and thereafter
promptly on demand.  The obligations of the Borrower under this Section 10.4
shall survive the termination of this Agreement and the Commitments, payment of
the Loans and expiration of the Letters of Credit for two years.

 

SECTION 10.5.    Indemnity.

 

Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Agents, the Joint Lead Arrangers, the Issuing Lenders and the
Lenders and their respective affiliates and their and their affiliates’
respective directors, officers, employees, advisors, agents and representatives
(each, an “Indemnified Party”) from and against any and all expenses (including
reasonable fees and disbursements of counsel), losses, claims, damages
(including special, exemplary, punitive or consequential damages) and
liabilities arising out of any claim, litigation, investigation or proceeding
(regardless of whether any such Indemnified Party is a party thereto or whether
such claim, litigation, investigation or proceeding is brought by any Loan Party
or on its behalf) in any way relating to the transactions contemplated hereby,
but excluding therefrom all expenses, losses, claims, damages, and liabilities
to the extent arising out of or resulting from (i) the gross negligence or
willful misconduct of the Indemnified Party or any of its controlled affiliates,
directors, officers or employees (collectively, the “related parties”) seeking
indemnification in each case as determined by a final non-appealable judgment of
a court of competent jurisdiction, (ii) a material breach in bad faith of the
obligations of such Indemnified Party under this Agreement or any other
Fundamental Document in connection with a claim brought by the Borrower as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (iii) any dispute not involving any act or omission of the
Borrower or any of its Affiliates solely among Indemnified Parties other than
claims against any Person in its capacity or in fulfilling its role as an
Administrative Agent or Joint Lead Arranger under this Agreement and the other
Fundamental Documents, provided that the Borrower shall not be liable for the
fees and expenses of more than one separate firm for all such Indemnified
Parties (unless there shall exist an actual or perceived conflict of interest
among such Persons, in which case Borrower shall be required to reimburse the
reasonable and invoiced out-of-pocket expenses and legal fees of such additional
counsel for each group of affected Indemnified Parties) in connection with any
one such action or any separate but substantially similar or related actions in
the same jurisdiction, nor shall the Borrower be liable for any settlement of
any proceeding effected without the Borrower’s written consent (which shall not
be unreasonably withheld or

 

74

--------------------------------------------------------------------------------


 

delayed), and provided, further, that this Section 10.5 shall not be construed
to expand the scope of the reimbursement obligations specified in Section 10.4. 
The obligations of the Borrower under this Section 10.5 shall survive the
termination of this Agreement and the Commitments, payment of the Loans and the
expiration of the Letters of Credit.  This Section 10.5 shall not apply with
respect to Taxes.

 

SECTION 10.6.    CHOICE OF LAW.

 

THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN THE STATE OF NEW YORK AND
SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY
APPLICABLE LAWS OF THE UNITED STATES.

 

SECTION 10.7.    No Waiver.

 

No failure on the part of the Administrative Agent, any Issuing Lender or any
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder or with regard to the Letters of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

 

SECTION 10.8.    Extension of Maturity.

 

Except as otherwise specifically provided in this Agreement, should any payment
of principal of or interest on the Loans made hereunder or any other amount due
hereunder become due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day and, in
the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.

 

SECTION 10.9.    Amendments, etc.

 

No modification, amendment or waiver of any provision of this Agreement or any
other Fundamental Document, and no consent to any departure by the Borrower or
any Loan Party herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed or consented to in writing by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given; provided that no such modification
or amendment shall without the written consent of each Lender affected thereby
(x) increase or extend the expiration date of the Commitment of a Lender or
postpone or waive any scheduled reduction in the Commitments, (y) alter the
stated maturity or principal amount of any installment of any Loan, or due date
of any Letter of Credit reimbursement obligation or decrease the rate, or extend
the date of payment, of interest payable thereon, or decrease the rate at which
the Facility Fees or letter of credit fees are paid, or extend the date of
payment thereof, or (z) waive a default under Section 7(b) with respect to a
scheduled principal installment of any Loan or payment of a Letter of Credit
reimbursement obligation or scheduled payment of interest or fees; provided
further, that no such modification or amendment shall without the written
consent of all of the Lenders (i) amend or modify any provision of this
Agreement which provides for the unanimous consent or approval of the Lenders,
(ii) amend this Section 10.9 or the definition of Required Lenders or
Supermajority Lenders, (iii) discharge all or substantially all of the
Guarantors from their respective Obligations under the Fundamental Documents,
(iv) amend or modify the definition of “Material Disposition” or
Section 6.3(e) or (v) waive a default under Section 7(c) with respect to the
covenant set forth in Section 6.3(e); and provided further, that no such
modification or amendment shall without the written consent of the Supermajority
Lenders amend or modify (i) the definition of

 

75

--------------------------------------------------------------------------------


 

“Borrowing Base” or “Borrowing Base Compliance” or any related defined term for
the purposes of determining the Borrowing Base or Borrowing Base Compliance or
waive any default with respect to Borrowing Base Compliance or
(ii) Section 2.14(c), Section 3.16 and Section 4.2(d).  No such amendment or
modification may adversely affect the rights and obligations of the
Administrative Agent or any Issuing Lender hereunder without its prior written
consent.  No notice to or demand on the Borrower shall entitle the Borrower to
any other or further notice or demand in the same, similar or other
circumstances.  Notwithstanding anything in this Section 10.9 to the contrary,
any provision of this Agreement may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency so long as, in each case, (a) such amendment
does not adversely affect the rights of any Lender and (b) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

 

SECTION 10.10.    Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 10.11.    SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

 

(a)         EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK
COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK (AND APPELLATE COURTS FROM ANY THEREOF), FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER BROUGHT BY THE BORROWER,
THE ADMINISTRATIVE AGENT, AN ISSUING LENDER OR A LENDER.  EACH OF THE BORROWER
AND EACH CREDIT PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY
WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND
(B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER.  THE BORROWER AND EACH CREDIT PARTY HEREBY
CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN PURSUANT TO SECTION 10.1.  THE BORROWER AND EACH CREDIT PARTY AGREES THAT
ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE
FOR THE EXPRESS BENEFIT OF THE OTHER PARTIES HERETO.  FINAL JUDGMENT AGAINST ANY
PARTY HERETO IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON
THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF
THE FACT AND THE AMOUNT OF INDEBTEDNESS

 

76

--------------------------------------------------------------------------------


 

OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR (B) IN ANY OTHER
MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER JURISDICTION.

 

(b)         TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR
TORT OR OTHERWISE.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED
THAT THE PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT
UPON WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING
INTO THIS AGREEMENT.  THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

 

(c)          EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES;
PROVIDED THIS WAIVER SHALL NOT APPLY TO ANY OBLIGATIONS OF THE BORROWER UNDER
SECTION 10.5 OR ANY OTHER INDEMNIFICATION OR SIMILAR PROVISION UNDER ANY
FUNDAMENTAL DOCUMENT TO WHICH THE BORROWER IS A PARTY.

 

SECTION 10.12.    Headings.

 

Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.

 

SECTION 10.13.    Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.

 

SECTION 10.14.    Entire Agreement.

 

This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof.

 

SECTION 10.15.    Language.

 

The parties hereto have agreed that this Agreement as well as any document or
instrument relating thereto be drawn up in English only.

 

SECTION 10.16.    Confidentiality.

 

Each of the Administrative Agent and each Lender agrees to keep confidential all
non-public information provided to it by the Borrower and its Subsidiaries
pursuant to this Agreement that is

 

77

--------------------------------------------------------------------------------


 

designated by the Borrower as confidential; provided that nothing herein shall
prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) to any Transferee of such Lender or prospective Transferee which
agrees to comply with the provisions of this Section 10.16, (c) to any of its
and its Affiliates’ employees, directors, agents, attorneys, accountants and
other professional advisors, (d) upon the request or demand of any Governmental
Authority or any self-regulatory body, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed other
than in breach of this Section 10.16, (h) was in the Administrative Agent’s or
such Lender’s possession prior to its being furnished to the Administrative
Agent or such Lender or becomes available to the Administrative Agent or such
Lender on a non-confidential basis from a source other than the Borrower, any of
its Subsidiaries or any of their respective agents, provided that the source of
such information was not known by the Administrative Agent or such Lender to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Borrower or any other party with
respect to such information, (i) is independently developed by the
Administrative Agent or such Lender without use or reference to such
information, (j) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, (k) in connection with the exercise
of any remedy hereunder or under any other Fundamental Document, or (l) if
agreed by the Borrower in its sole discretion, to any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Fundamental Documents may include material non-public
information concerning the Borrower and its Subsidiaries and their Affiliates
and their related parties or their respective securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Fundamental Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Subsidiaries and their Affiliates and their related
parties or their respective securities.  Accordingly, each Lender represents to
the Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 10.17.    USA PATRIOT Act.

 

Each Lender hereby notifies the Borrower and each Subsidiary Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and any Subsidiary
Guarantor which information includes the name and address of the Borrower and/or
such Subsidiary Guarantor other information that will allow such Lender to
identify the Borrower and/or such Subsidiary Guarantor in accordance with the
Act.  The Borrower and each Subsidiary Guarantor shall promptly provide such
information upon request by any Lender.  In connection therewith, each Lender
hereby agrees that the confidentiality provisions set forth in Section 10.17
shall apply to any non-public information provided to it by the Borrower and its
Subsidiaries pursuant to this Section 10.18.

 

78

--------------------------------------------------------------------------------


 

SECTION 10.18.    No Fiduciary Duty.

 

Each Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”) may have economic interests that conflict with
those of the Borrower and its Subsidiaries and their respective stockholders
and/or affiliates.  The Borrower agrees that nothing in this Agreement or the
other Fundamental Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower and its Subsidiaries and their
respective stockholders or affiliates, on the other.  The Borrower acknowledges
and agree that (i) the transactions contemplated by this Agreement and the other
Fundamental Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Loan Parties, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender has assumed an
advisory or fiduciary responsibility in favor of any Loan Party or its
stockholders or affiliates with respect to the transactions contemplated hereby
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise the Borrower, any other Loan Party or any of their
respective stockholders or Affiliates on other matters) or any other obligation
to the Borrower or any other Loan Party except the obligations expressly set
forth in the Agreement and the other Fundamental Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of the Borrower
or any other Loan Party or their respective management, stockholders, creditors
or any other Person.  The Borrower acknowledges and agrees that the Borrower and
each of the other Loan Parties have consulted their own legal and financial
advisors to the extent each deemed appropriate and that each is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto.  The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Loan Party in connection with
such transaction or the process leading thereto.

 

SECTION 10.19.    Release of Subsidiary Guarantors.

 

(a)         The Lenders authorize the Administrative Agent to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guarantee if such
Person ceases to be a Subsidiary or becomes an Excluded Subsidiary as a result
of a transaction permitted hereunder; provided that no such release shall occur
with respect to a Person that ceases to be a Subsidiary or becomes an Excluded
Subsidiary if such Subsidiary Guarantor is a guarantor in respect of any
Indebtedness of the Borrower issued under the 2010 Indenture or any future
indenture of the Borrower unless and until such Person is (or is being
simultaneously) released from its guarantee with respect to such Indebtedness of
the Borrower.

 

(b)         In addition, the obligations of the Subsidiary Guarantors under the
Subsidiary Guarantee shall be automatically suspended during a Suspension Period
and shall automatically be reinstated and in full force and effect upon the
termination of any Suspension Period.

 

SECTION 10.20.    Excluded Subsidiaries.

 

(a)         Set forth on Schedule 1.1B is a list of all Excluded Subsidiaries of
the Borrower as of the Closing Date.

 

(b)         After the Closing Date, a financial officer of the Borrower may
designate a Subsidiary as an Excluded Subsidiary by notice sent to the
Administrative Agent, provided that (i) no such designation shall be effective
unless immediately after giving effect thereto there would exist no Default or
Event of Default; (ii) any such designation shall be effective not less than
five Business Days after written notice thereof shall have been provided to each
Lender; (iii) upon such designation, Schedule 1.1B shall be deemed to be amended
to reflect such designation, (iv) the Administrative Agent shall have approved
in writing each designation of a Subsidiary as an Excluded Subsidiary (and such
exclusion shall

 

79

--------------------------------------------------------------------------------


 

be subject to revocation if reasonably requested by the Administrative Agent)
and (v) except as otherwise mutually agreed by the Borrower and the Required
Lenders, no Material Subsidiary which is a Domestic Subsidiary may be designated
as an Excluded Subsidiary.

 

SECTION 10.21.    Reaffirmation.

 

(a)         The Borrower affirms its obligations under the Existing Credit
Agreement.  This Agreement shall be deemed to be an amendment to and restatement
of the Existing Credit Agreement and the Existing Credit Agreement as amended
and restated hereby shall remain in full force and effect and is hereby ratified
and confirmed in all respects.  All indebtedness, obligations and liabilities
created by the Existing Credit Agreement and the Fundamental Documents referred
to therein owing to Lenders under this Agreement shall continue unimpaired and
in full force and effect, as amended and described in this Agreement and the
other Fundamental Documents.  All references to the Existing Credit Agreement in
any other agreement or document shall, on and after the Restatement Date, be
deemed to refer to the Existing Credit Agreement as amended and restated hereby
unless the context otherwise requires.

 

[Remainder of page left intentionally blank.]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

 

 

PHH CORPORATION

 

 

 

 

 

By:

/s/ Richard J. Bradfield

 

Name:

Richard J. Bradfield

 

Title:

Senior Vice President and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

a Lender and Administrative Agent

 

 

 

 

 

By:

/s/ Neha Desai

 

Name:

Neha Desai

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as a Lender and

 

a Syndication Agent

 

 

 

 

 

By:

/s/ William Soo

 

Name:

William Soo

 

Title:

Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Citibank, N.A., as Syndication Agent

 

and Lender

 

 

 

 

 

By:

/s/ Robert B. Goldstein

 

Name:

Robert B. Goldstein

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Manufacturers and Traders Trust

 

Company, as a Lender

 

 

 

 

 

By:

/s/ Ashley J. S. Thompson

 

Name:

Ashley J.S. Thompson

 

Title:

AVP, Relationship Manager

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND

 

PLC, as a Lender and a Syndication

 

Agent

 

 

 

 

 

By:

/s/ James Welch

 

Name:

James Welch

 

Title:

Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender and a

 

Syndication Agent

 

 

 

 

 

By:

/s/ Grainne M. Pergolini

 

Name:

Grainne M. Pergolini

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC, as Documentation

 

Agent and as a Lender

 

 

 

 

 

By:

/s/ Alicia Borys

 

Name:

Alicia Borys

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ John S. McGill

 

Name:

John S. McGill

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a

 

Lender

 

 

 

 

 

By:

/s/ Patrizia Lloyd

 

Name:

Patrizia Lloyd

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

MELLON, as a Lender

 

 

 

 

 

By:

/s/ Gregory Muller

 

Name:

Gregory Muller

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia, as a Lender

 

 

 

 

 

By:

/s/ David Mahmood

 

Name:

David Mahmood

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Canadian Imperial Bank of

 

Commerce, New York Branch,

 

as a Lender

 

 

 

 

 

By:

/s/ Rhema Asaam

 

Name:

Rhema Asaam

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Campbell

 

Name:

Andrew Campbell

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule 1.1A

 

Commitments

 

Lender

 

Tranche A
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

32,100,000.00

 

 

 

 

 

Bank of America, N.A.

 

$

32,100,000.00

 

 

 

 

 

Citibank, N.A.

 

$

32,100,000.00

 

 

 

 

 

Manufacturers and Traders Trust Company

 

$

32,100,000.00

 

 

 

 

 

The Royal Bank of Scotland plc

 

$

32,100,000.00

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

32,100,000.00

 

 

 

 

 

Barclays Bank PLC

 

$

24,750,000.00

 

 

 

 

 

Deutsche Bank AG New York Branch

 

$

20,700,000.00

 

 

 

 

 

Royal Bank of Canada

 

$

18,210,000.00

 

 

 

 

 

The Bank of New York Mellon

 

$

13,800,000.00

 

 

 

 

 

The Bank of Nova Scotia

 

$

13,800,000.00

 

 

 

 

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

9,270,000.00

 

 

 

 

 

Goldman Sachs Bank USA

 

$

6,870,000.00

 

 

 

 

 

Total

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1B

 

I.  Excluded Subsidiaries

 

Excluded Subsidiaries pursuant to clause (v) of definition of “Excluded
Subsidiary”

 

PHH Auto Finance LLC

Haddonfield Holding Corporation

PHH Foundation, Inc.

PHH de Brasil Paricopaceos Ltda.

PHH Services B.V.

PHH Charitable Trust

Coldwell Banker Mortgage Corporation

ERA Mortgage Corporation

Instamortgage.com Corporation

MortgageSave.com Corporation

Century 21 Mortgage Corporation

Long Island Mortgage Group, Inc.

PHH Corporate Services, Inc.

PHH Mortgage Services Corporation

Domain Distinctive Property Finance Corporation

Cartus Home Loans, LLC

Coldwell Banker Home Loans, LLC

ERA Home Loans, LLC

Preferred Mortgage Group, LLC

PHH Financial Services LLC

J.W. Geckle Trust

VMS Holdings LLC

PHH (Bermuda) Holdings Ltd.

JHH Partnership

Drivershield.com FS Corp.

First Fleet Master Titling Trust

PHH Corner Leasing, Inc.

PHH Market Leasing, Inc.

PHH St. Paul Leasing, Inc.

PHH Continental Leasing LLC

PHH Milford Leasing, Inc.

Carolina Fleet Truck Sales, LLC

 

Excluded Subsidiaries pursuant to clause (ii) of definition of “Excluded
Subsidiary”

 

Speedy Title & Appraisal Review Services LLC

PHH Home Loans, LLC

Axiom Financial, LLC

NE Moves Mortgage LLC

RMR Financial, LLC

Landover Mortgage, LLC

Pacific Access Mortgage, LLC

 

--------------------------------------------------------------------------------


 

Asset Securitization Subsidiaries

 

PHH Mortgage Capital LLC

Chesapeake Funding LLC

Chesapeake Finance Holdings LLC

D.L. Peterson Trust

Raven Funding LLC

FLR LP Inc.

FLR GP1 Inc.

FLR GP2 Inc.

PHH Fleet Lease Receivables LP

Fleet Leasing Receivables Trust

 

CFCs

 

PHH Vehicle Management Services Inc.

Center for Transportation Safety Inc.

Canadian Lease Management Limited

FLR LP Inc.

FLR GP1 Inc.

FLR GP2 Inc.

 

CFC Holdco

 

PHH Canadian Holdings, Inc.

 

Additional Excluded Subsidiaries

 

Atrium Reinsurance Corporation

 

Regulated entity

Atrium Insurance Corporation

 

Regulated entity

Dealers Holding, Inc.

 

Dealer-Motor Company restriction

Edenton Motors, Inc.

 

Dealer-Motor Company restriction

Williamsburg Motors, Inc.

 

Dealer-Motor Company restriction

PHH Sub 1 Inc.

 

Chesapeake securitization restriction

PHH Sub 2 Inc.

 

Chesapeake securitization restriction

 

--------------------------------------------------------------------------------


 

Schedule 2.24

 

Existing Letters of Credit

 

Alias

 

Pricing Option

 

Facility/Borrower

 

Current
Amount

 

Actual
Expiry

 

E-386831

 

Standby Letter of Credit

 

REVOLVING COMM 485MM EXTENDING / PHH CORP

 

$

5,000,000.00

 

21-Feb-13

 

E-734400

 

Standby Letter of Credit

 

REVOLVING COMM 485MM EXTENDING / PHH CORP

 

7,021,429.00

 

21-Feb-13

 

S-201831

 

Standby Letter of Credit

 

REVOLVING COMM 485MM EXTENDING / PHH CORP

 

2,000,000.00

 

21-Feb-13

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1(c)

 

Existing Mortgage Warehouse Facilities

 

PHH Mortgage Corporation, as borrower

 

Lender

 

Amount of
Facility

 

Amount Drawn
as of 06/30/2012

 

Maturity Date

 

Fannie Mae (uncommitted)

 

$

2,000,000,000

(1)

$

0

 

N/A

 

Fannie Mae Early Funding Letter Agreement (committed)

 

$

1,000,000,000

 

$

652,206,733

 

12/15/2012

 

JPM Chase Bank, National Association (gestation)

 

$

500,000,000

 

$

155,781,455

 

9/30/2012

 

Barclays Bank PLC (gestation)

 

$

500,000,000

(2)

$

0

 

12/11/2012

 

Barclays Bank PLC (warehouse)

 

$

500,000,000

(3)

$

69,086,397

 

12/11/2012

 

The Royal Bank of Scotland plc (warehouse and gestation)

 

$

500,000,000

 

$

187,217,541

 

6/21/2013

 

Bank of America, N.A. (warehouse and gestation)

 

$

400,000,000

 

$

37,384,149

 

10/11/2012(4)

 

Credit Suisse First Boston Mortgage Capital, LLC

 

$

500,000,000

(5)

$

103,268,147

 

5/22/2013

 

Wells Fargo Bank, N.A.

 

$

250,000,000

 

$

26,366,281

 

10/09/2012

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

--------------------------------------------------------------------------------

(1)  Fannie Mae retains a unilateral right to terminate facility at any time
upon notice to PHH Mortgage Corporation.

 

(2)  The aggregate combined amount outstanding under the Barclays/PHH Mortgage
Warehouse Facility, the Barclays/PHH Mortgage Gestation Facility and the
Barclays/PHH Home Loans Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the Barclays/PHH Home Loans Warehouse
Facility cannot exceed $150 million.  Axiom Financial, LLC, NE Moves Mortgage
LLC, and RMR Financial, LLC are co-borrowers, along with PHH Home Loans, LLC,
under the Barclays/PHH Home Loans Warehouse Facility.

 

(3)  The aggregate combined amount outstanding under the Barclays/PHH Mortgage
Warehouse Facility, the Barclays/PHH Mortgage Gestation Facility and the
Barclays/PHH Home Loans Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the Barclays/PHH Home Loans Warehouse
Facility cannot exceed $150 million.  Axiom Financial, LLC, NE Moves Mortgage
LLC, and RMR Financial, LLC are co-borrowers, along with PHH Home Loans, LLC,
under the Barclays/PHH Home Loans Warehouse Facility.

 

(4)  Subject to certain conditions, maturity date may be extended at PHH
Mortgage’s option to 10/14/2013.

 

(5)  The aggregate combined amount outstanding under the CS/PHH Mortgage
Warehouse Facility and the CS/PHH Home Loans Warehouse Facility cannot exceed
$675 million.  Until September 15, 2012, the aggregate amount outstanding under
the CS/PHH Mortgage Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the CS/PHH Home Loans Warehouse Facility
cannot exceed $425 million, subject to the aggregate combined amount under both
facilities not exceeding $675 million.  After September 15, 2012, the aggregate
amount outstanding under the CS/PHH Mortgage Warehouse Facility cannot exceed
$500 million and the aggregate amount outstanding under the CS/PHH Home Loans
Warehouse Facility cannot exceed $325 million, subject to the aggregate combined
amount under both facilities not exceeding $675 million.  Axiom Financial, LLC,
NE Moves Mortgage LLC, and RMR Financial, LLC are co-borrowers, along with PHH
Home Loans, LLC, under the CS/PHH Home Loans Warehouse Facility.

 

--------------------------------------------------------------------------------


 

PHH Home Loans, as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Credit Suisse First Boston Mortgage Capital, LLC

 

$

425,000,000

(6)

$

351,713,278

 

5/22/2013

 

Wells Fargo Bank, N.A.

 

$

200,000,000

(7)

$

141,591,484

 

10/09/2012

 

Barclays Bank PLC (warehouse)

 

$

150,000,000

(8)

$

140,046,850

 

12/11/2012

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

Axiom Financial, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as
borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

NE Moves Mortgage, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as
borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

RMR Financial, LLC, a wholly owned subsidiary of PHH Home Loans, LLC as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Manufacturers and Traders Trust Company

 

$

1,000,000

 

$

0

 

9/30/2012

 

 

--------------------------------------------------------------------------------

(6)  The aggregate combined amount outstanding under the CS/PHH Mortgage
Warehouse Facility and the CS/PHH Home Loans Warehouse Facility cannot exceed
$675 million.  Until September 15, 2012, the aggregate amount outstanding under
the CS/PHH Mortgage Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the CS/PHH Home Loans Warehouse Facility
cannot exceed $425 million, subject to the aggregate combined amount under both
facilities not exceeding $675 million.  After September 15, 2012, the aggregate
amount outstanding under the CS/PHH Mortgage Warehouse Facility cannot exceed
$500 million and the aggregate amount outstanding under the CS/PHH Home Loans
Warehouse Facility cannot exceed $325 million, subject to the aggregate combined
amount under both facilities not exceeding $675 million.  Axiom Financial, LLC,
NE Moves Mortgage LLC, and RMR Financial, LLC are co-borrowers, along with PHH
Home Loans, LLC, under the CS/PHH Home Loans Warehouse Facility.

 

(7)  Axiom Financial, LLC, NE Moves Mortgage LLC, and RMR Financial, LLC are
co-borrowers, along with PHH Home Loans, LLC, under the Wells Fargo/PHH Home
Loans Warehouse Facility.

 

(8)  The aggregate combined amount outstanding under the Barclays/PHH Mortgage
Warehouse Facility, the Barclays/PHH Mortgage Gestation Facility and the
Barclays/PHH Home Loans Warehouse Facility cannot exceed $500 million and the
aggregate amount outstanding under the Barclays/PHH Home Loans Warehouse
Facility cannot exceed $150 million.  Axiom Financial, LLC, NE Moves Mortgage
LLC, and RMR Financial, LLC are co-borrowers, along with PHH Home Loans, LLC,
under the Barclays/PHH Home Loans Warehouse Facility.

 

--------------------------------------------------------------------------------


 

Landover Mortgage, LLC, as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Bank of America, N.A

 

$

15,000,000

 

$

12,294,446

 

10/4/2012

 

 

Existing Servicing Advance Facilities

 

PHH Mortgage Corporation, as borrower

 

Lender

 

Amount of Facility

 

Amount Drawn as
of 06/30/2012

 

Maturity Date

 

Fannie Mae Early Advance Funding Addendum to Mortgage Selling and Servicing
Contract

 

$

120,000,000

 

$

68,074,847

 

6/30/2013

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1

 

Existing Indebtedness of Material Subsidiaries and Subsidiary Guarantors

 

PHH Broker Partner Corporation

 

Limited Liability Company Operating Agreement of PHH Home Loans, LLC dated as of
March 31, 2006, by and between PHH Broker Partner Corporation and Cendant Real
Estate Services Venture Partner, Inc. (as amended and as further amended,
restated, supplemented or modified from time to time)

 

PHH Mortgage Corporation

 

Fannie Mae Committed Early Funding Letter Agreement, dated as of December 15,
2011

 

Amendment No 1 to Fannie Mae Committed Early Funding Letter Agreement, dated as
of April 27, 2012

 

Fannie Mae Master Agreement, dated as of April 27, 2012, as amended

 

Amended and Restated As Soon As Pooled Sale Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation, f/k/a Cendant Mortgage
Corporation

 

Amended and Restated As Soon As Pooled Plus Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation

 

Freddie Mac Master Agreement, dated as of October 18, 2011, as amended

 

Credit Agreement, dated as of December 17, 2008, by and between PHH Mortgage
Corporation, as borrower, and Manufacturers and Traders Trust Company, as bank

 

LIBOR Grid Note, dated as of December 17, 2008, by and between PHH Mortgage
Corporation, as borrower, and Manufacturers and Traders Trust Company, as bank

 

First Amendment to Credit Agreement, dated as of March 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

First Amendment to LIBOR Grid Note, dated as of March 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Second Amendment to Credit Agreement, dated as of May 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Second Amendment to LIBOR Grid Note, dated as of May 30, 2010, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Third Amendment to Credit Agreement, dated as of June 9, 2011, by and between
PHH Mortgage Corporation, as borrower, and Manufacturers and Traders Trust
Company, as bank

 

Third Amendment to LIBOR Grid Note, dated as of June 9, 2011, by and between PHH
Mortgage Corporation, as borrower, and Manufacturers and Traders Trust Company,
as bank

 

--------------------------------------------------------------------------------


 

Strategic Relationship Agreement dated as of January 31, 2005, by and among
Cendant Real Estate Services Group, LLC, Cendant Real Estate Services Venture
Partner, Inc., PHH Corporation, PHH Mortgage Corporation (f/k/a Cendant Mortgage
Corporation), PHH Broker Partner Corporation and PHH Home Loans, LLC (as amended
and as further amended, restated, supplemented or modified from time to time)

 

Amended and Restated Limited Liability Company Agreement of Speedy Title &
Appraisal Review Services LLC dated as of March 7, 2011, by and between PHH
Mortgage Corporation and CoreLogic Holdings II, Inc. (as amended, restated,
supplemented or modified from time to time)

 

PHH Home Loans, LLC

 

Credit Agreement, dated as of December 15, 2008, by and between PHH Home Loans,
LLC, as borrower and Manufacturers and Traders Trust Company, as bank

 

LIBOR Grid Note, dated as of December 15, 2008, by and between PHH Home Loans,
LLC, as borrower and Manufacturers and Traders Trust Company, as bank

 

First Amendment to Credit Agreement, dated as of March 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

First Amendment to LIBOR Grid Note, dated as of March 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Second Amendment to Credit Agreement, dated as of May 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Second Amendment to LIBOR Grid Note, dated as of May 30, 2010, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Third Amendment to Credit Agreement, dated as of June 9, 2011, by and between
PHH Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

Third Amendment to LIBOR Grid Note, dated as of June 9, 2011, by and between PHH
Home Loans, LLC, as borrower and Manufacturers and Traders Trust Company, as
bank

 

First Fleet Corporation

 

Loan and Security Agreement dated as of February 27, 2009, by and between Banc
of America Leasing & Capital, LLC and First Fleet Corporation, together with the
related promissory notes executed in connection therewith

 

Notice and Acknowledgement of Assignment dated as of February 27, 2009, among
Banc of America Leasing & Capital, LLC, as assignor, BB&T Equipment Finance
Corporation, as assignee, First Fleet Corporation, as borrower, and PHH
Corporation, as guarantor, together with the related promissory notes executed
in connection therewith

 

Notice and Acknowledgement of Assignment dated as of April 24, 2009, among Banc
of America Leasing & Capital, LLC, as assignor, The Fifth Third Leasing Company,
as assignee, First Fleet Corporation, as borrower, and PHH Corporation, as
guarantor, together with the related promissory notes executed in connection
therewith

 

--------------------------------------------------------------------------------


 

Schedule 6.4

 

Existing Liens

 

PHH Mortgage Corporation

 

Fannie Mae Committed Early Funding Letter Agreement, dated as of December 15,
2011

 

Amendment No 1 to Fannie Mae Committed Early Funding Letter Agreement, dated as
of April 27, 2012

 

Fannie Mae Master Agreement, dated as of April 27, 2012, as amended

 

Amended and Restated As Soon As Pooled Sale Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation, f/k/a Cendant Mortgage
Corporation

 

Amended and Restated As Soon As Pooled Plus Agreement, dated as of April 27,
2012 between Fannie Mae and PHH Mortgage Corporation

 

Amended and Restated Pledge and Security Agreement, dated as of April 27, 2012,
by PHH Mortgage Corporation in favor of Federal National Mortgage Association

 

Escrow and Control Agreement dated as of November 20, 2009, by and among PHH
Mortgage Corporation, Federal National Mortgage Association and JPMorgan Chase
Bank, National Association, as amended

 

Freddie Mac Master Agreement, dated as of October 18, 2011, as amended

 

First Fleet Corporation

 

Loan and Security Agreement dated as of February 27, 2009, by and between Banc
of America Leasing & Capital, LLC and First Fleet Corporation, together with the
related promissory notes executed in connection therewith

 

Notice and Acknowledgement of Assignment dated as of February 27, 2009, among
Banc of America Leasing & Capital, LLC, as assignor, BB&T Equipment Finance
Corporation, as assignee, First Fleet Corporation, as borrower, and PHH
Corporation, as guarantor, together with the related promissory notes executed
in connection therewith

 

Notice and Acknowledgement of Assignment dated as of April 24, 2009, among Banc
of America Leasing & Capital, LLC, as assignor, The Fifth Third Leasing Company,
as assignee, First Fleet Corporation, as borrower, and PHH Corporation, as
guarantor, together with the related promissory notes executed in connection
therewith

 

--------------------------------------------------------------------------------


 

Schedule 6.13

 

Potential Acquisitions

 

Potential acquisitions required pursuant to the following agreements:

 

Limited Liability Company Operating Agreement of PHH Home Loans, LLC dated as of
March 31, 2006, by and between PHH Broker Partner Corporation and Cendant Real
Estate Services Venture Partner, Inc. (as amended and as further amended,
restated, supplemented or modified from time to time)

 

Strategic Relationship Agreement dated as of January 31, 2005, by and among
Cendant Real Estate Services Group, LLC, Cendant Real Estate Services Venture
Partner, Inc., PHH Corporation, PHH Mortgage Corporation (f/k/a Cendant Mortgage
Corporation), PHH Broker Partner Corporation and PHH Home Loans, LLC (as amended
and as further amended, restated, supplemented or modified from time to time)

 

Amended and Restated Limited Liability Company Agreement of Speedy Title &
Appraisal Review Services LLC dated as of March 7, 2011, by and between PHH
Mortgage Corporation and CoreLogic Holdings II, Inc. (as amended, restated,
supplemented or modified from time to time)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), receipt of
a copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the Tranche A Facility (including any letters
of credit and guarantees included in such Facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate of [identify Lender](1)]

 

 

 

3.

Borrower:

PHH Corporation

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Amended and Restated Credit Agreement dated as of August 2, 2012 (as amended
and restated as of May 30, 2014) among PHH Corporation, the Lenders party
thereto, certain other parties and JPMorgan Chase Bank, N.A., as Administrative
Agent

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                                      Assigned Interest: Tranche A Facility

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                               , 201    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders.

 

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Consented to:

 

 

 

PHH CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Amended and Restated Credit Agreement, dated as of August 2, 2012 (as amended
and restated as of May 30, 2014 and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PHH
Corporation (the “Borrower”), the Lenders party thereto, certain other parties
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”)

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Fundamental Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Fundamental Documents, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Fundamental Document or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Fundamental Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Fundamental Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Fundamental Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other

 

--------------------------------------------------------------------------------


 

amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
COMPLIANCE CERTIFICATE

 

[PERIOD END               ]

 

[Date](3)

 

I, [          ] hereby certify:

 

1.                                      I am the duly elected and authorized
[Chief Financial Officer or Vice President responsible for financial
administration or Chief Accounting Officer] of PHH Corporation, a Maryland
corporation (the “Company”).

 

2.                                      I am familiar with the terms and
conditions of the Amended and Restated Credit Agreement dated as of August 2,
2012 (as amended and restated as of May 30, 2014), among the Company, the
Lenders party thereto, certain other parties and JPMorgan Chase Bank, N.A., as
Administrative Agent (as such agreement may be further amended, supplemented or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”).

 

3.                                      The attached financial statements of the
Company and its Subsidiaries for the end of the fiscal period referred to above
have been prepared from the books of the Company and its Subsidiaries in
accordance with the generally accepted accounting principles used in the
preparation of the fiscal [    ] financial statements and, to the best of my
knowledge, information, and belief, upon due inquiry, present fairly in all
material respects the financial position of the Company and its Consolidated
Subsidiaries as at the end of such fiscal period and the results of their
operations for the period then ended, subject, in the case of quarterly
statements, to year-end and audit adjustments and to the absence of footnote
disclosure.(4)

 

4.                                      To the best of my knowledge,
information, and belief, after due inquiry, there exists no Event of Default or
Default, except as otherwise may be set forth herein.

 

Attached hereto, in reasonable detail, are the computations and comparisons
required to demonstrate compliance with the provisions of Sections 6.6, 6.7 and
6.10 of the Credit Agreement.

 

Attached hereto is a schedule (in the form of Schedule 5.1(c) to the Credit
Agreement) describing the Mortgage Warehouse Facilities and Servicing Advance
Facilities in effect on the last day of the most recently ended fiscal quarter.

 

Attached hereto, in reasonable detail, is a description of repurchased mortgage
loans, repurchase requests (existing and new), indemnification requests and
payments made for such quarter and year to date periods, and comparisons to
comparable periods for the prior year.

 

Attached hereto are detailed projections of the Borrower and its Consolidated
Subsidiaries for the following two fiscal years.(5)

 

--------------------------------------------------------------------------------

(3)  Date of delivery of Compliance Certificate.

(4)  Only applicable to quarterly financial statements.

(5)  Only applicable to annual financial statements, and as applicable, any
significant revisions of such projections.

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations and comparisons set
forth in the attachments hereto and the financial statements attached to this
certificate in support hereof, are made and delivered the day and year first
written above pursuant to Sections 5.1(a),(b), (c) and (d) of the Credit
Agreement.

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                      , 201  .

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Attachment 1

to Compliance Certificate

 

Attachments

 

1.                                      financial statements;

 

2.                                      the computations and comparisons (in
reasonable detail) required to demonstrate compliance with the provisions of
Section 6.6, 6.7 and 6.10 of the Credit Agreement;

 

3.                                      a schedule of Mortgage Warehouse
Facilities and Servicing Advance Facilities in effect on the last day of the
most recently ended fiscal quarter;

 

4.                                      a description of repurchased mortgage
loans, repurchase requests (existing and new), indemnification requests and
payments made for such quarter and year to date periods, and comparisons to
comparable periods for the prior year; and

 

5.                                      detailed projections of the Borrower and
its Consolidated Subsidiaries for the following two fiscal years.(6)

 

--------------------------------------------------------------------------------

(6)  Only applicable to annual financial statements, and as applicable, any
significant revisions of such projections.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF
BORROWING REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent
for the Lenders referred to below,

1111 Fannin, 10th Floor

Houston, Texas 77002

 

Attention:                                                                    

[Date]

 

Ladies and Gentlemen:

 

The undersigned, PHH Corporation (the “Borrower”), refers to the Amended and
Restated Credit Agreement dated as of August 2, 2012 (as amended and restated as
of May 30, 2014 and as the same may be further amended, supplemented or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the Lenders party thereto,
certain other parties and JPMorgan Chase Bank, N.A., as administrative agent. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives you notice pursuant to Section 2.5 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement and in that connection sets
forth below the terms on which such Borrowing is requested to be made:

 

(A) LIBOR Borrowing or ABR Borrowing

 

[LIBOR][ABR]

 

 

 

 

 

(B) The date of such Borrowing (which shall be a Working Day)

 

 

 

 

 

 

 

(C) The amount of such Borrowing

 

$

 

 

 

 

 

 

(D) Interest Period(s) with respect to the LIBOR Loan(s) and the last day of
such Interest Period(s)(7)

 

 

 

 

Upon acceptance of the Loans to be made by the Lenders in response to this
request, the Borrower shall be deemed to have represented and warranted that the
conditions to each Loan specified in Sections 4.2(b), 4.2(c) and 4.2(d) of the
Credit Agreement have been satisfied.

 

 

Very truly yours,

 

PHH CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(7)                                 Shall be subject to the definition of
“Interest Period” and shall not end later than the Tranche A Termination Date.
[Complete only in the case where LIBOR Loan(s) are being requested.]

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended and restated as of May 30, 2014 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the Lenders party thereto,
certain other parties and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on the applicable IRS Form W-8BEN.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended and restated as of May 30, 2014 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the Lenders party thereto,
certain other parties and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on the applicable IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended and restated as of May 30, 2014 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the Lenders party thereto,
certain other parties and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an applicable IRS Form W-8BEN
or (ii) an IRS Form W-8IMY accompanied by an applicable IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended and restated as of May 30, 2014 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the Lenders party thereto,
certain other parties and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.22 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Fundamental Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
applicable IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
applicable IRS Form W-8BEN from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                      , 201  

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
BORROWING BASE CERTIFICATE

 

This Borrowing Base Certificate is delivered pursuant to Section 5.1(h) of the
Amended and Restated Credit Agreement, dated as of August 2, 2012 (as amended
and restated as of May 30, 2014 and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PHH
Corporation (the “Borrower”), the Lenders party thereto, certain other parties
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

The undersigned hereby certifies that the following information is true and
correct as of [            ], 201   :

 

Borrowing Base(8)

 

 

 

(from detailed schedules attached and without double counting)

 

Amount in $

 

 

 

 

 

 

 

(a)

 

The book value of all unencumbered and unrestricted tangible assets of the
Borrower and its Consolidated Subsidiaries other than mortgage servicing rights:

 

$

[                      ]

 

 

 

 

 

 

 

(b)

 

The book value of the Borrower’s and the Subsidiary Guarantors’ Unencumbered
Mortgage Servicing Rights:

 

$

[                      ]

 

 

 

 

 

 

 

(c)

 

Borrowing Base = (a) + ((b) x .75):

 

$

[                      ]

 

 

--------------------------------------------------------------------------------

(8)  For purposes of determining the Borrowing Base, cash, Cash Equivalents and
accounts receivable will be excluded in calculating the Borrowing Base;
Unencumbered Mortgage Servicing Rights will be marked-to-market on a daily
basis. For the avoidance of doubt, assets and mortgage servicing rights will not
be included in the Borrowing Base if there are legal or contractual restrictions
impairing or preventing the pledge of such assets or mortgage servicing rights
in whole or in part (other than, in the case of mortgage servicing rights,
restrictions imposed by guidelines of Government-Sponsored Enterprises).

 

--------------------------------------------------------------------------------


 

Unsecured Indebtedness

 

 

 

(from detailed schedules attached and without double counting)

 

Amount in $

 

 

 

 

 

 

 

(v)

 

The aggregate principal amount of all unsecured Indebtedness for borrowed money
of the Borrower and its Subsidiaries, including the Tranche A Facility:

 

$

[                      ]

 

 

 

 

 

 

 

(w)

 

The face amount of all letters of credit issued for the account of the Borrower
or any Subsidiary, if the reimbursement obligation is unsecured, whether or not
drawn:

 

$

[                      ]

 

 

 

 

 

 

 

(x)

 

The aggregate principal amount of any unsecured notes and debt securities issued
by the Borrower or any Subsidiary, including, without limitation, the
Convertible Notes:

 

$

[                      ]

 

 

 

 

 

 

 

(y)

 

The aggregate principal amount of any unsecured Guarantee by the Borrower or any
of its Subsidiaries of obligations of third Persons of the type described in
(v) through (x) above:

 

$

[                      ]

 

 

 

 

 

 

 

(z)

 

Unsecured Indebtedness = (v) + (w) + (x) + (y):

 

$

[                      ]

 

 

Borrowing Base Compliance

 

 

 

Borrowing Base Compliance = The ratio of (c) to (z) (less the balance in the
2014 Convertible Notes Escrow Account at such time):

 

[     ]:[     ]

 

 

IN WITNESS WHEREOF, I have executed this Certificate this            day of
                      , 20    .

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

SUBSIDIARY GUARANTEE

 

 

 

 

GUARANTEE AGREEMENT

 

made by

 

CERTAIN SUBSIDIARIES OF PHH CORPORATION

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of August 2, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

1.1

Definitions

1

1.2

Other Definitional Provisions

2

 

 

 

SECTION 2.

GUARANTEE

2

2.1

Guarantee

2

2.2

Right of Contribution

3

2.3

No Subrogation

3

2.4

Amendments, etc. with respect to the Tranche A Obligations

3

2.5

Guarantee Absolute and Unconditional

3

2.6

Reinstatement

4

2.7

Payments

4

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES; COVENANTS

4

3.1

Representations and Warranties

4

3.2

Covenants

5

 

 

 

SECTION 4.

MISCELLANEOUS

5

4.1

Amendments in Writing

5

4.2

Notices

5

4.3

No Waiver

5

4.4

Enforcement Expenses; Indemnification

5

4.5

Successors and Assigns

6

4.6

Set-Off

6

4.7

Counterparts

6

4.8

Severability

6

4.9

Headings

6

4.10

Integration

6

4.11

CHOICE OF LAW

6

4.12

SERVICE OF PROCESS AND WAIVER OF JURY TRIAL

6

4.13

Acknowledgements

8

4.14

Additional Guarantors

8

4.15

Suspension Period

8

 

SCHEDULES

Schedule 1                                     Notice Addresses

 

i

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT (the “Agreement”), dated as of August 2, 2012, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of JPMORGAN CHASE
BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
August 2, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PHH CORPORATION (the “Borrower”), the
Lenders, the Agents and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each of the Guarantors is a direct or indirect domestic Subsidiary of
the Borrower;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Tranche A Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement that the Guarantors shall have executed and delivered this Agreement
to the Administrative Agent for the benefit of the Tranche A Lenders;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Tranche A Lenders to enter into the Credit
Agreement and to induce the Tranche A Lenders to make their respective
extensions of credit to the Borrower thereunder, each Guarantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Tranche A Lenders,
as follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1                               Definitions.  (a)             Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.

 

(b)         The following term shall have the following meaning:

 

“Tranche A Obligations”:  the collective reference to the unpaid principal of
and interest on the Tranche A Loans and reimbursement obligations in respect of
the Letters of Credit, fronting fees and commissions in respect of Letters of
Credit and all other obligations and liabilities of the Borrower (including,
without limitation, interest, fees and commissions accruing at the then
applicable rate provided in the Credit Agreement after the maturity of the
Tranche A Loans and interest, fees and commissions

 

--------------------------------------------------------------------------------


 

accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement if any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Tranche A Lender, whether direct or indirect,
absolute or contingent, due to or to become due, or now existing or hereafter
incurred which may arise under, out of, or in connection with, the Tranche A
Facility, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise.

 

1.2                               Other Definitional Provisions.  (a)  The words
“hereof,” “herein”, “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

SECTION 2.                            GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Tranche A Lenders and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Tranche A Obligations.

 

(b)                                 Anything herein or in any other Fundamental
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Fundamental Documents shall in no event
exceed the amount which can be guaranteed by such Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established in Section 2.2).

 

(c)                                  Each Guarantor agrees that the Tranche A
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any Tranche A Lender hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until all the Tranche A Obligations and
the obligations of each Guarantor under the guarantee contained in this
Section 2 shall have been satisfied by payment in full in cash, no Letter of
Credit shall be outstanding and the Tranche A Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Tranche A Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent or any Tranche A Lender from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Tranche A Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Tranche A Obligations or
any payment received or collected from such Guarantor in respect of the Tranche
A Obligations), remain liable for the Tranche A Obligations up to the maximum
liability of such Guarantor hereunder until the Tranche A Obligations are

 

2

--------------------------------------------------------------------------------


 

paid in full in cash, no Letter of Credit shall be outstanding and the Tranche A
Commitments are terminated.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Administrative Agent and
the Tranche A Lenders, and each Guarantor shall remain liable to the
Administrative Agent and the Tranche A Lenders for the full amount guaranteed by
such Guarantor hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Administrative Agent or any Tranche A Lender, no Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any Tranche A Lender against the Borrower or any other Guarantor or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Tranche A Lender for the payment of the Tranche A Obligations, nor
shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the Administrative
Agent and the Tranche A Lenders by the Borrower on account of the Tranche A
Obligations are paid in full in cash, no Letter of Credit shall be outstanding
and the Tranche A Commitments are terminated.  If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Tranche A Obligations shall not have been paid in full in cash, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Tranche A Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Tranche A Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

 

2.4                               Amendments, etc. with respect to the Tranche A
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Tranche A Obligations made by the Administrative Agent or any Tranche A Lender
may be rescinded by the Administrative Agent or such Tranche A Lender and any of
the Tranche A Obligations continued, and the Tranche A Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Tranche A Lender, and the Credit Agreement and the other
Fundamental Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or the
Supermajority Lenders or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Tranche A Lender for the
payment of the Tranche A Obligations may be sold, exchanged, waived, surrendered
or released.  Neither the Administrative Agent nor any Tranche A Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Tranche A Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

 

2.5                               Guarantee Absolute and Unconditional.  To the
extent permitted by law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Tranche A

 

3

--------------------------------------------------------------------------------


 

Obligations and notice of or proof of reliance by the Administrative Agent or
any Tranche A Lender upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Tranche A
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  To the extent permitted by law, each Guarantor
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the Guarantors with respect to
the Tranche A Obligations.  Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Fundamental
Document, any of the Tranche A Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Tranche A
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Tranche A Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Tranche A
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Tranche A Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Tranche A Lender against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Tranche A
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Tranche A Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7                               Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in Dollars at the Funding Office.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES; COVENANTS

 

3.1                               Representations and Warranties.  Each
Guarantor makes to the Administrative Agent and the Lenders the representations
and warranties set forth with respect to such Guarantor in Section 3 of the
Credit Agreement, which representations and warranties are incorporated by
reference in this Agreement,

 

4

--------------------------------------------------------------------------------


 

mutatis mutandis, all of which survive the execution and delivery of this
Agreement and the making of the Loans and issuance of the Letters of Credit.

 

3.2                               Covenants.  For so long as the Tranche A
Commitments shall be in effect or any Tranche A Obligations remain outstanding
or unpaid in cash or there shall remain any outstanding L/C Exposure, each
Guarantor agrees that it will comply with the covenants set forth in Sections 5
and 6 of the Credit Agreement which are applicable to such Guarantor, which
covenants are incorporated by reference in this Agreement, mutatis mutandis.

 

SECTION 4.                            MISCELLANEOUS

 

4.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.9 of the Credit Agreement.

 

4.2                               Notices.  All notices, requests and demands to
or upon the Administrative Agent or any Guarantor hereunder shall be effected in
the manner provided for in Section 10.1 of the Credit Agreement; provided that
any such notice, request or demand to or upon any Guarantor shall be addressed
to such Guarantor at its notice address set forth on Schedule 1.

 

4.3                               No Waiver.  No failure on the part of the
Administrative Agent, any Issuing Lender or any Tranche A Lender to exercise,
and no delay in exercising, any right, power or remedy hereunder or with regard
to the Letters of Credit shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

 

4.4                               Enforcement Expenses; Indemnification.  (a) 
Each Guarantor agrees to pay or reimburse each Tranche A Lender and the
Administrative Agent for all its reasonable and invoiced out-of-pocket costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Fundamental Documents to which such Guarantor is a
party, including, without limitation, the reasonable and invoiced out-of-pocket
fees and disbursements of counsel to the Tranche A Lenders and of counsel to the
Administrative Agent.

 

(b)                                 Each Guarantor agrees to pay, and to save
the Administrative Agent and the Tranche A Lenders harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which are required to be paid by the
Borrower under the Credit Agreement in connection with any of the transactions
contemplated by this Agreement.

 

(c)                                  Each Guarantor agrees to pay, and to save
the Administrative Agent and the Tranche A Lenders harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.4 of the Credit Agreement.

 

(d)                                 The agreements in this Section 4.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Fundamental Documents.

 

5

--------------------------------------------------------------------------------


 

4.5                               Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party (provided that no
Guarantor may assign its rights or obligations hereunder without the prior
written consent of the Administrative Agent), and all covenants, promises and
agreements by, or on behalf of, each Guarantor which are contained in this
Agreement or any other Fundamental Document shall inure to the benefit of the
successors and assigns of the Lenders.

 

4.6                               Set-Off.  In addition to any rights and
remedies of the Tranche A Lenders provided by law, if any Event of Default shall
have occurred and be continuing, each Tranche A Lender shall have the right,
subject to Sections 2.20 and 8.3 of the Credit Agreement, without notice to any
Guarantor, any such notice being expressly waived by each Guarantor to the
extent permitted by applicable law, upon any Tranche A Obligations becoming due
and payable by any Guarantor (whether at the stated maturity, by acceleration or
otherwise), to apply to the payment of such Tranche A Obligations, by setoff or
otherwise, any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Tranche A Lender, any
affiliate thereof or any of their respective branches or agencies to or for the
credit or the account of such Guarantor.  Each Tranche A Lender agrees promptly
to notify the relevant Guarantor and the Administrative Agent after any such
application made by such Tranche A Lender, provided that the failure to give
such notice shall not affect the validity of such application.

 

4.7                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall constitute an original, but
all of which taken together shall constitute one and the same instrument.

 

4.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.9                               Headings.  Section headings used herein are
for convenience only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

 

4.10                        Integration.  This Agreement and the other
Fundamental Documents represent the agreement of the Guarantors, the
Administrative Agent and the Tranche A Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Tranche A
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Fundamental Documents.

 

4.11                        CHOICE OF LAW.  THIS AGREEMENT HAS BEEN EXECUTED AND
DELIVERED IN THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS
RELATING TO INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.

 

4.12                        SERVICE OF PROCESS AND WAIVER OF JURY TRIAL.

 

(a)                                 EACH OF THE GUARANTORS AND EACH CREDIT PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF

 

6

--------------------------------------------------------------------------------


 

THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER BROUGHT BY THE BORROWER,
ANY GUARANTOR, THE ADMINISTRATIVE AGENT, AN ISSUING LENDER OR A LENDER.  EACH
GUARANTOR AND EACH CREDIT PARTY TO THE EXTENT PERMITTED BY APPLICABLE LAW
(A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURTS, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND
(B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER.  EACH GUARANTOR HEREBY CONSENTS TO SERVICE
OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN PURSUANT TO
SECTION 4.2.  EACH GUARANTOR AND EACH CREDIT PARTY AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE OTHER PARTIES HERETO.  FINAL JUDGMENT AGAINST ANY PARTY HERETO IN
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND THE
AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN DESCRIBED OR
(B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF SUCH OTHER
JURISDICTION.

 

(b)                                 TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER
IN CONTRACT OR TORT OR OTHERWISE.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS
BEEN INFORMED THAT THE PROVISIONS OF THIS SECTION 4.12(b) CONSTITUTE A MATERIAL
INDUCEMENT UPON WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY
IN ENTERING INTO THIS AGREEMENT.  THE PARTIES HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4.12(b) WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

 

(c)                                  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES; PROVIDED THIS WAIVER SHALL NOT APPLY TO ANY OBLIGATIONS
OF ANY GUARANTORS UNDER SECTION 4.4 OR ANY OTHER

 

7

--------------------------------------------------------------------------------


 

INDEMNIFICATION OR SIMILAR PROVISION UNDER ANY FUNDAMENTAL DOCUMENT TO WHICH
SUCH GUARANTOR IS A PARTY.

 

4.13                        Acknowledgements.  Each Guarantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Fundamental
Documents to which it is a party;

 

(b)                                 neither the Administrative Agent nor any
Tranche A Lender has any fiduciary relationship with or duty to any Guarantor
arising out of or in connection with this Agreement or any of the other
Fundamental Documents, and the relationship between the Guarantors, on the one
hand, and the Administrative Agent and the Tranche A Lenders, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Fundamental Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Tranche A Lenders or among the
Guarantors and the Tranche A Lenders.

 

4.14                        Additional Guarantors.  Each Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 5.8 of the Credit Agreement shall become a Guarantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

 

4.15                        Suspension Period.  The guarantees of the Subsidiary
Guarantors under this Agreement shall be automatically suspended during a
Suspension Period and shall automatically be reinstated and in full force and
effect upon the termination of any Suspension Period, and each Guarantor
unconditionally and irrevocably agrees to the foregoing.  For the avoidance of
doubt, any Tranche A Obligations incurred during a Suspension Period shall be
automatically included in the Tranche A Obligations guaranteed hereunder upon
the termination of any Suspension Period.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

PHH MORTGAGE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH BROKER PARTNER CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH VEHICLE MANAGEMENT SERVICES

 

GROUP LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH VEHICLE MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

FIRST FLEET CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PHH CARIBBEAN LEASING, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

 

CENTER FOR TRANSPORTATION SAFETY,

 

LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guarantee]

 

2

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GUARANTORS

 

c/o PHH Corporation

3000 Leadenhall Road

Mount Laurel, New Jersey 08054

Attention:  Assistant Treasurer, with a copy to the General Counsel

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of [      ], 201  , made by [              ] (the
“Additional Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below.  All capitalized terms not defined
herein shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, PHH Corporation (the “Borrower”), the Lenders and the Administrative
Agent have entered into the Credit Agreement, dated as of August 2, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Guarantors have entered
into the Guarantee Agreement, dated as of August 2, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee Agreement”)
in favor of the Administrative Agent for the benefit of the Tranche A Lenders;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee Agreement.  By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 4.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder.

 

2.  CHOICE OF LAW.  THIS ASSUMPTION AGREEMENT HAS BEEN EXECUTED AND DELIVERED IN
THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO
INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED STATES.

 

[Signature Page to Guarantee]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF

AMENDMENT AND REAFFIRMATION OF GUARANTEE

 

Reference is made to (i) the Amended and Restated Credit Agreement, dated as of
August 2, 2012 (as amended and restated as of May 30, 2014 and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among PHH Corporation (the “Borrower”), the Lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) and (ii) the Guarantee
Agreement, dated as of August 2, 2012 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”), by the Guarantors party
thereto, in favor of the Administrative Agent, for the Lenders.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Commitment of the Tranche A Lenders shall
be increased by $50,000,000 (the “Tranche A Facility Increase”) to an aggregate
principal amount of $300,000,000.  Each of the Guarantors executing a copy of
this Amendment and Reaffirmation of Guarantee hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Tranche A Lenders and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the increase in the Tranche A Obligations (as
defined in the Guarantee Agreement) resulting from the Tranche A Facility
Increase and confirms and agrees that, notwithstanding the amendment and
restatement of the Credit Agreement, the Guarantee Agreement (and all of its
guarantee obligations in respect of the Tranche A Obligations thereunder) is,
and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, after giving effect to the Credit Agreement as of the
Restatement Date and the Tranche A Facility Increase contemplated thereby.

 

The Guarantee Agreement is hereby amended as follows:

 

(a) The definition of “Tranche A Obligations” is hereby amended by adding the
following proviso at the end thereof: “; provided, that for purposes of
determining any obligations of any Guarantor under this Agreement, the
definition of “Tranche A Obligations” shall not create any guarantee by any
Guarantor of any Excluded Swap Obligations of such Guarantor”.

 

(b) The definition of “Qualified Keepwell Provider” is hereby added in proper
alphabetical order:

 

“Qualified Keepwell Provider”:  in respect of any Swap Obligation, each
Guarantor that, at the time the relevant guarantee becomes effective with
respect to such Swap Obligation, has total assets exceeding $10,000,000 or
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “eligible contract participant” with respect to such
Swap Obligation at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(c) Section 2.1 of the Guarantee Agreement is hereby amended by adding the
following at the end thereof: “(other than, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor)”.

 

(d) Section 2.8 is hereby added to the Guarantee Agreement as follows:

 

--------------------------------------------------------------------------------


 

“2.8        Keepwell.  Each Qualified Keepwell Provider hereby, jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of the
Swap Obligations; provided, however, that each Qualified Keepwell Provider shall
only be liable under this Section 2.8 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.8, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount.  The obligations of each Qualified Keepwell Provider under this
Section 2.8 shall remain in full force and effect until a discharge of the
Tranche A Obligations of the Borrower.  Each Qualified Keepwell Provider intends
that this Section 2.8 constitute, and this Section 2.8 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.”

 

e) The first sentence of Section 4.6 of the Guarantee Agreement is hereby
amended by adding the following proviso at the end thereof: “; provided that to
the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation,” no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor”.

 

This Amendment and Reaffirmation of Guarantee may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single document.  Delivery of an executed counterpart of a
signature page of this Amendment and Reaffirmation of Guarantee by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment and Reaffirmation of Guarantee.

 

THIS AMENDMENT AND REAFFIRMATION OF GUARANTEE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature page immediately follows.]

 

--------------------------------------------------------------------------------


 

 

PHH MORTGAGE CORPORATION

 

PHH BROKER PARTNER CORPORATION

 

PHH VEHICLE MANAGEMENT SERVICES, LLC

 

PHH VEHICLE MANAGEMENT SERVICES GROUP LLC

 

FIRST FLEET CORPORATION

 

PHH CARIBBEAN LEASING, INC.

 

CENTER FOR TRANSPORTATION SAFETY, LLC

 

COMMERCIAL TRUCK CENTER OF VIRGINIA, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Amendment and Reaffirmation of Guarantee]

 

--------------------------------------------------------------------------------